 

Exhibit 10.6
EXECUTION VERSION
SECOND AMENDMENT TO CREDIT AGREEMENT
SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of November 19, 2010 (this
“Second Amendment”), among ACTIVANT GROUP INC. (f/k/a Lone Star Holding Corp.),
a Delaware corporation (“Holdings”), ACTIVANT SOLUTIONS INC., a Delaware
corporation (the “Borrower”), the undersigned Lenders (as defined below) party
to the Credit Agreement referred to below and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Credit Agreement (as modified hereby). The rules of construction specified in
Sections 1.02 through 1.09 of the Credit Agreement shall apply to this Second
Amendment including the terms defined in the preamble and recitals hereto.
W I T N E S S E T H :
WHEREAS, Holdings, the Borrower, various lenders from time to time party thereto
(each, a “Lender” and, collectively, the “Lenders”), the Administrative Agent,
Deutsche Bank Trust Company Americas, as Swing Line Lender and an L/C Issuer,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Lehman Commercial Paper
Inc., as Documentation Agent, are parties to a Credit Agreement, dated as of May
2, 2006 (as amended, modified and/or supplemented to but not including the
Second Amendment Effective Date referred to below, the “Credit Agreement”); and
WHEREAS, the parties hereto wish to amend certain provisions of, and enter into
certain agreements with respect to, the Credit Agreement as provided herein,
subject to the terms and conditions set forth below.
NOW, THEREFORE, it is agreed;
A.    
Amendments and Agreements With Respect to the Credit Agreement.

 
1.On the Second Amendment Effective Date, (i) a portion of the Original Term
Loan of each Original Term Lender outstanding on such date shall be
automatically converted on such date into a B-1 Term Loan in an aggregate
principal amount equal to the B-1 Term Loan Amount of such Lender as provided in
Section 2.01(C)(i)(x) of the Credit Agreement (as modified hereby), (ii) a
portion of the 2007 Term Loan of each 2007 Term Lender outstanding on such date
shall be automatically converted on such date into a B-2 Term Loan of such
Lender in an aggregate principal amount equal to the B-2 Term Loan Amount of
such Lender as provided in Section 2.01(C)(i)(y) of the Credit Agreement (as
modified hereby), (iii) a portion of the Original Term Loan of each Extending
B-3 Term Lender outstanding on such date shall be automatically converted on
such date into a B-3 Term Loan of such Lender in an aggregate principal amount
equal to the B-3 Term Commitment (Original Term Loan) of such Extending B-3 Term
Lender as provided in Section 2.01(C)(ii) of the Credit Agreement (as modified
hereby), and (iv) a portion of the 2007 Term Loan of each Extending B-3 Term
Lender outstanding on such date shall be automatically converted on such date
into a B-3 Term Loan of such Lender in an aggregate principal amount equal to
the B-3 Term Commitment (2007 Term Loan) of such Extending B-3 Term Lender as
provided in Section 2.01(C)(iii) of the Credit Agreement (as modified hereby).
2.On the Second Amendment Effective Date, (x) a portion of the Existing
Revolving Credit

1
NEWYORK 7914708 (2K)

--------------------------------------------------------------------------------

 

Commitment of each Lender (together with its related Existing Revolving Credit
Exposure) shall be automatically converted on such date into a Non-Extended
Revolving Credit Commitment of such Lender hereunder denominated in Dollars in
an aggregate amount equal to the Non-Extended Revolving Credit Commitment of
such Lender (together with all related Revolving Credit Exposure) and (y) a
portion of the Existing Revolving Credit Commitment of each Lender (together
with its related Existing Revolving Credit Exposure) shall be automatically
converted on such date into an Extended Revolving Credit Commitment of such
Lender hereunder denominated in Dollars in an aggregate amount equal to the
Extended Revolving Credit Extension Amount of such Lender (together with all
related Revolving Credit Exposure).
 
3.The Credit Agreement is hereby amended to incorporate the changes reflected in
the redline version of the Credit Agreement attached hereto as Annex I.
 
4.The Credit Agreement is hereby further amended by restating each of Exhibit A,
Exhibit B and Exhibit E in the forms attached hereto as Exhibit A, Exhibit B and
Exhibit E, respectively.
 
B.    
Miscellaneous Provisions.

 
1.In order to induce the Administrative Agent and Lenders to enter into this
Second Amendment, the Borrower, on behalf of itself and the other Loan Parties,
hereby represents and warrants to each of the Lenders that, as of the Second
Amendment Effective Date:
 
(i)the execution, delivery and performance by each Loan Party of this Second
Amendment and the performance of the Credit Agreement (as modified hereby) are
within such Loan Party's corporate or other powers, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person's Organization Documents, (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under (other than as permitted by Section 7.01 of the Credit Agreement
as modified hereby), or require any payment to be made under (i) (x) any
material indenture, mortgage, deed of trust or loan agreement (including the
Senior Subordinated Notes Indenture) or (y) any other Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any material order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any material Law; except with
respect to any conflict, breach or contravention or payment (but not creation of
Liens) referred to in clause (b)(i)(y), to the extent that such conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect;
 
(ii)this Second Amendment has been duly authorized, executed and delivered by
each Loan Party and each of this Second Amendment and the Credit Agreement (as
modified hereby) constitutes the legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity;
 
(iii)the representations and warranties set forth in Article V of the Credit
Agreement and in the other Loan Documents are, both immediately before and after
giving effect to this Second Amendment and the transactions contemplated hereby,
true and correct in all material respects both on and as of the Second Amendment
Effective Date with the same effect as though made on and as of the Second
Amendment Effective Date unless such representations and warranties relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date; and
 
(iv)there exists no Default or Event of Default as of the Second Amendment
Effective Date, both immediately before and after giving effect to this Second
Amendment and the transactions contemplated hereby.
 
2. 

2
NEWYORK 7914708 (2K)

--------------------------------------------------------------------------------

 

 
(a)Except as expressly set forth herein (including the Annex and Exhibits
attached hereto), this Second Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Agents under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or of any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Borrower to receive a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances.
 
(b)The effectiveness of this Second Amendment shall not constitute a novation of
any Obligations owing under the Credit Agreement. All Loans and Letters of
Credit outstanding under the Credit Agreement and all accrued and unpaid amounts
owing by any Loan Party pursuant to the Credit Agreement shall continue to be
outstanding and owing under the Credit Agreement as modified by this Second
Amendment. Any payment or performance of any Obligation under the Credit
Agreement or any Obligation described in the Credit Agreement during any period
prior to the Second Amendment Effective Date shall constitute payment or
performance of such Obligation under the Credit Agreement as amended by this
Second Amendment.
 
(c)On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as modified hereby.
This Second Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.
 
3.This Second Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. Delivery by facsimile or other
electronic imaging means of an executed counterpart of a signature page to this
Second Amendment shall be effective as delivery of an original executed
counterpart of this Second Amendment. A complete set of counterparts executed by
all the parties hereto shall be lodged with the Borrower and the Administrative
Agent.
 
4.THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.
 
5.(a) This Second Amendment shall become effective on the date (the “Second
Amendment Effective Date”) when each of the following conditions shall have been
satisfied:
 
(i)the Administrative Agent shall have received executed B-3 Term Loan Extension
Elections with respect to an aggregate principal amount of Original Term Loans
and 2007 Term Loans equal to at least $165,000,000;
 
(ii)the Borrower, the Administrative Agent, the Swing Line Lender, each L/C
Issuer, each Extending B-3 Term Lender, each Extending Revolving Credit Lender
and Lenders constituting the Required Lenders shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered
(including by way of facsimile transmission) the same to the Administrative
Agent in accordance with the notice requirements set forth in Section 10.02 of
the Credit Agreement;
 
(iii)the Administrative Agent shall have received a certificate from the Chief
Financial Officer of the Borrower substantially in the form of Exhibit H to the
Credit Agreement (with appropriate modifications to reflect the consummation of
the transactions contemplated by the Second Amendment on the Second Amendment
Effective Date) attesting to the Solvency of the Borrower and its Subsidiaries
(taken as a whole) after giving effect to this Second Amendment and the
consummation of the transactions contemplated thereby (including the conversions
pursuant to Sections 1 and 2 of Part A hereof);
 
(iv)the Administrative Agent shall have received a certificate from the Chief
Financial Officer of the Borrower, dated the Second Amendment Effective Date, in
form and substance satisfactory to the Administrative Agent, containing a
representation and warranty that the Obligations

3
NEWYORK 7914708 (2K)

--------------------------------------------------------------------------------

 

(including the B-1 Term Loans, B-2 Term Loans, B-3 Term Loans, Non-Extended
Revolving Credit Loans and Extended Revolving Credit Loans) constitute “Senior
Indebtedness” under the Senior Subordinated Notes Indenture;
 
(v)the Administrative Agent shall have received (A) an opinion (including an
opinion as to no conflict with the Senior Subordinated Notes Indenture) from
Simpson Thacher & Bartlett LLP, New York, counsel to the Loan Parties and (B) an
opinion from DLA Piper, New Jersey special counsel to the Loan Parties, in each
case addressed to the Administrative Agent and each of the Lenders party to the
Credit Agreement on the Second Amendment Effective Date and dated the Second
Amendment Effective Date covering such matters incidental to this Second
Amendment and the transactions contemplated hereby as the Administrative Agent
may reasonably request;
 
(vi)the Administrative Agent shall have received (A) true and complete copies of
resolutions of the board of directors of each Loan Party approving and
authorizing the execution, delivery and performance of the Credit Agreement and
the Loan Documents, in each case as modified by this Second Amendment, certified
as of the Second Amendment Effective Date by a Responsible Officer, secretary or
assistant secretary of each such Loan Party as being in full force and effect
without modification or amendment and (B) good standing certificates for each
Loan Party from each jurisdiction in which such Loan Party is organized;
 
(vii)the Administrative Agent shall have received payment from the Borrower, for
the account of each Lender that executes and delivers a counterpart signature
page to this Second Amendment (whether or not such Lender is an Extending B-3
Term Lender, an Extending Revolving Credit Lender or otherwise but excluding a
Revolving Credit Lender that is a Defaulting Lender) prior to 5:00 P.M., New
York City time, on November 12, 2010 (the “Consent Deadline”), a non-refundable
consent fee payable in Dollars (each, a “Consent Fee”) in an aggregate amount
equal to 0.25% of the sum of aggregate principal amount of the Term Loans and
the Revolving Credit Commitment of such Lender outstanding or in effect, as
applicable, as of the Consent Deadline;
 
(viii)all outstanding Swing Line Loans under, and as defined in, the Credit
Agreement shall have been repaid in full and all accrued but unpaid interest
thereon accruing prior to the Second Amendment Effective Date shall have been
paid in accordance with the terms of the Credit Agreement;
 
(ix)the Borrower shall have paid to each Extending Revolving Credit Lender an
initial yield payment equal to 1.0% of the Extended Revolving Credit Commitment
of such Extending Revolving Credit Lender on the Second Amendment Effective
Date, with such payment to be earned by, and payable to, such Extending
Revolving Credit Lender on the Second Amendment Effective Date (it being
understood that for tax purposes only the initial yield payment shall be treated
as a payment described in Treas. Reg. Section 1.1273-2(g)(2)); and
 
(x)the Borrower shall have paid (A) all fees required to be paid to the
Administrative Agent (or its affiliate) on the Second Amendment Effective Date
as have been separately agreed by the Borrower and the Administrative Agent (or
such affiliate) in connection with this Second Amendment, including, to the
extent invoiced, reimbursement or payment of reasonable out-of-pocket expenses
in connection with this Second Amendment and the transactions contemplated
hereby and (B) any other reasonable out-of-pocket expenses of the Administrative
Agent required to be paid or reimbursed pursuant to Section 10.04 of the Credit
Agreement, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent.
 
(b)    The Administrative Agent shall notify the Borrower and the Lenders of the
Second Amendment Effective Date promptly after the occurrence thereof.
 
6.By executing and delivering a copy hereof, each Loan Party hereby (a) consents
to the terms of this Second Amendment and the Loan Documents (as modified by
this Second Amendment), (b) reaffirms all of its obligations and liabilities
under each Loan Document (as such Loan Documents are modified by this Second
Amendment), all of which obligations and liabilities

4
NEWYORK 7914708 (2K)

--------------------------------------------------------------------------------

 

shall remain in full force and effect and (c) agrees that all Loans (including,
without limitation, all B-1 Term Loans, all B-2 Term Loans, all B-3 Term Loans,
all Non-Extended Revolving Credit Loans and all Extended Revolving Credit Loans)
shall be fully guaranteed pursuant to the Guaranty to which it is party in
accordance with the terms and provisions thereof and shall be fully secured
pursuant to the applicable Collateral Documents.
*    *    *

5
NEWYORK 7914708 (2K)

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the undersigned have caused this Second Amendment to be duly
executed and delivered as of the date first above written.
 
 
ACTIVANT GROUP INC.
 
By: /s/ Pervez Qureshi
Name:
Title:
 
 
 
ACTIVANT SOLUTIONS INC.
 
By: /s/ Pervez Qureshi
Name:
Title:
 
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent, as Swing Line
Lender and an L/C Issuer
 
 
By:  
Name:
Title:
By:  
Name:
Title:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO THE SECOND AMENDMENT
 

6
NEWYORK 7914708 (2K)

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have caused this Second Amendment to be duly
executed and delivered as of the date first above written.
 
 
ACTIVANT GROUP INC.
 
By:
Name:
Title:
 
 
 
ACTIVANT SOLUTIONS INC.
 
By:
Name:
Title:
 
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent, as Swing Line
Lender and an L/C Issuer
 
 
By:  /s/ Paul O'Leary
Name: Paul O'Leary
Title: Director
By:  /s/ Omayra Laucella
Name: Omayra Laucella
Title: Vice President

 
 
 
JPMORGAN CHASE BANK, N.A., as an L/C Issuer
 
 
By:  /s/ Ann B. Kerns
Name: Ann B. Kerns
Title: Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO THE SECOND AMENDMENT
 

7
NEWYORK 7914708 (2K)

--------------------------------------------------------------------------------

 

Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Credit Agreement hereby consents to the entering into of the Second
Amendment and agrees to the provisions thereof.
HM COOP LLC
By: Activant Solutions Inc., as its Sole Member
By:     /s/ Pervez Qureshi    _____________
Name:
Title:
ACTIVANT WHOLESALE DISTRIBUTION SOLUTIONS INC.
By:     /s/ Pervez Qureshi    _____________
 Name:
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO THE SECOND AMENDMENT
 

8
NEWYORK 7914708 (2K)

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF MAY 2, 2006 AND AS AMENDED AS OF
AUGUST 17, 2007, AMONG ACTIVANT GROUP INC. (F/K/A LONE STAR HOLDING GROUP),
ACTIVANT SOLUTIONS INC., DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE
AGENT, JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT, LEHMAN COMMERCIAL PAPER
INC., AS DOCUMENTATION AGENT, AND VARIOUS LENDERS PARTY THERETO.
By executing this signature page:
A.    
as an existing Lender that is an Extending B-3 Term Lender, the undersigned
institution agrees (i) to the terms of the Second Amendment and the Credit
Agreement (as modified by the Second Amendment) and (ii) on the terms and
subject to the conditions set forth in the Second Amendment and the Credit
Agreement (as modified by the Second Amendment), to extend and convert all or a
portion of its Original Term Loans and/or 2007 Term Loans in the aggregate
amount set forth below under the headings “Amount of Original Term Loans to be
Extended” and “Amount of 2007 Term Loans to be Extended”, respectively;

 
B.    
as an existing Lender that is an Extending Revolving Credit Lender, the
undersigned institution agrees (i) to the terms of the Second Amendment and the
Credit Agreement (as modified by the Second Amendment) and (ii) on the terms and
subject to the conditions set forth in the Second Amendment and the Credit
Agreement (as modified by the Second Amendment), to extend and convert all or a
portion of its Existing Revolving Credit Commitment in the aggregate amount set
forth below under the heading “Amount of Existing Revolving Credit Commitments
to be Extended”, together with all related Existing Revolving Credit Exposure;

 
C.    
as an existing Lender (whether a Revolving Credit Lender or a Term Lender) that
is not an Extending B-3 Term Lender or an Extending Revolving Credit Lender (any
such Lender, a “Non-Extending Lender”), the undersigned institution agrees to
the terms of the Second Amendment and the Credit Agreement (as modified by the
Second Amendment), but NOT to extend and convert (i) any of its Original Term
Loans or 2007 Term Loans into B-3 Term Loans or (ii) any of its Existing
Revolving Credit Commitments (and related Existing Revolving Credit Exposure)
into Extended Revolving Credit Commitments (and related Revolving Credit
Exposure).

 
 
 

9
NEWYORK 7914708 (2K)

--------------------------------------------------------------------------------

 

SIGNATURE PAGE FOR EXTENDING
B-3 TERM LENDER
 
 
 
 
 
NAME OF LENDER:
 

 
 
Executing as an EXTENDING B-3 TERM LENDER:
By: ____________________________________
Name:
Title:
For any Lender requiring a second signature line:
By: ____________________________________
Name:
Title:
Principal amount of Original Term Loans held by Extending B-3 Term Lender
Amount of Original Term Loans to be Extended
Principal amount of 2007 Term Loans held by Extending B-3 Term Lender
Amount of 2007 Term Loans to be Extended
$
—
 
$
—
 
$
—
 
$
—
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO THE SECOND AMENDMENT
 

10
NEWYORK 7914708 (2K)

--------------------------------------------------------------------------------

 

SIGNATURE PAGE FOR EXTENDING
REVOLVING CREDIT LENDER
 
 
 
NAME OF LENDER:
 

 
 
Executing as an EXTENDING REVOLVING CREDIT LENDER:
By: ____________________________________
Name:
Title:
For any Lender requiring a second signature line:
By: ____________________________________
Name:
Title:
 
 
 
 
 
Principal amount of Existing Revolving Credit Commitment held by Extending
Revolving Credit Lender
Amount of Existing Revolving Credit Commitment to be Extended
 
 
$
—
 
$
—
 
 

 
 
SIGNATURE PAGE TO THE SECOND AMENDMENT
 

11
NEWYORK 7914708 (2K)

--------------------------------------------------------------------------------

 

SIGNATURE PAGE FOR
NON-EXTENDING LENDER
 
 
 
NAME OF LENDER:
 

 
 
Executing as an NON-EXTENDING LENDER:
By: ____________________________________
Name:
Title:
For any Lender requiring a second signature line:
By: ____________________________________
Name:
Title:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO THE SECOND AMENDMENT
 

12
NEWYORK 7914708 (2K)

--------------------------------------------------------------------------------


 
[activantlogo.gif]
 
CREDIT AGREEMENT
 
 
Dated as of May 2, 2006
among
LONE STAR MERGER CORP.
(to be merged with, and into, Activant Solutions Holdings Inc., which, in turn,
will be merged with, and into, Activant Solutions Inc.),
as the Borrower,
 
LONE STAR HOLDING CORP.,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent, Swing Line Lender and an L/C Issuer,
THE OTHER LENDERS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
and
LEHMAN COMMERCIAL PAPER INC.,
as Documentation Agent
 

--------------------------------------------------------------------------------

[deutschebanklogo.jpg]
[jpmorgan_logo.gif]

 
 
 
DEUTSCHE BANK SECURITIES INC. and
J.P. MORGAN SECURITIES INC.,
as Co-Lead Arrangers and as Joint Bookrunners
and
LEHMAN BROTHERS INC.,
as a Joint Bookrunner

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 
 
Page
ARTICLE I Definitions and Accounting Terms
 
2
SECTION 1.01. Defined Terms
 
2
SECTION 1.02. Other Interpretive Provisions
 
57
SECTION 1.03. Accounting Terms
 
58
SECTION 1.04. Rounding
 
58
SECTION 1.05. References to Agreements, Laws, Etc.
 
58
SECTION 1.06. Times of Day
 
59
SECTION 1.07. Timing of Payment of Performance
 
59
SECTION 1.08. Currency Equivalents Generally
 
59
SECTION 1.09. Change of Currency
 
59
ARTICLE II The Commitments and Credit Extensions
 
59
SECTION 2.01. The Loans
 
59
SECTION 2.02. Borrowings, Conversions and Continuations of Loans
 
61
SECTION 2.03. Letters of Credit
 
62
SECTION 2.04. Swing Line Loans
 
72
SECTION 2.05. Prepayments
 
74
SECTION 2.06. Termination or Reduction of Commitments
 
79
SECTION 2.07. Repayment of Loans
 
81
SECTION 2.08. Interest
 
85
SECTION 2.09. Fees
 
85
SECTION 2.10. Computation of Interest and Fees
 
86
SECTION 2.11. Evidence of Indebtedness
 
87
SECTION 2.12. Payments Generally
 
88
SECTION 2.13. Sharing of Payments
 
90
SECTION 2.14. Special Provisions Relating to Conversion of Commitments and Loans
 
90
SECTION 2.15. Incremental Credit Extensions
 
93
SECTION 2.16. Refinancing Amendments
 
95
SECTION 2.17. Extended Term Loans
 
96
ARTICLE III Taxes, Increased Costs Protection and Illegality
 
100
SECTION 3.01. Taxes
 
100
SECTION 3.02. Illegality
 
102
SECTION 3.03. Inability to Determine Rates
 
103
SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans
 
103
SECTION 3.05. Funding Losses
 
104
SECTION 3.06. Matters Applicable to All Requests for Compensation
 
105
SECTION 3.07. Replacement of Lenders under Certain Circumstances
 
106
SECTION 3.08. Survival
 
107


i
NEWYORK 7920069 (2K)

--------------------------------------------------------------------------------

 
 
Page
ARTICLE IV Conditions Precedent to Credit Extensions
 
107
 
SECTION 4.01. Conditions of Initial Credit Extension
 
107
 
SECTION 4.02. Conditions to All Credit Extensions
 
111
 
ARTICLE V Representations and Warranties
 
112
 
SECTION 5.01. Existence, Qualification and Power; Compliance with Laws
 
112
 
SECTION 5.02. Authorization; No Contravention
 
112
 
SECTION 5.03. Governmental Authorization; Other Consents
 
112
 
SECTION 5.04. Binding Effect
 
113
 
SECTION 5.05. Financial Statements; No Material Adverse Effect
 
113
 
SECTION 5.06. Litigation
 
114
 
SECTION 5.07. No Default
 
114
 
SECTION 5.08. Ownership of Property; Liens
 
114
 
SECTION 5.09. Environmental Compliance
 
114
 
SECTION 5.10. Taxes
 
116
 
SECTION 5.11. ERISA Compliance
 
116
 
SECTION 5.12. Subsidiaries; Equity Interests
 
116
 
SECTION 5.13. Margin Regulations; Investment Company Act
 
116
 
SECTION 5.14. Disclosure
 
117
 
SECTION 5.15. Intellectual Property; Licenses, Etc.
 
117
 
SECTION 5.16. Solvency
 
117
 
SECTION 5.17. Subordination of Junior Financing
 
117
 
SECTION 5.18. Labor Matters
 
117
 
ARTICLE VI Affirmative Covenants
 
118
 
SECTION 6.01. Financial Statements
 
118
 
SECTION 6.02. Certificates; Other Information
 
119
 
SECTION 6.03. Notices
 
121
 
SECTION 6.04. Payment of Obligations
 
121
 
SECTION 6.05. Preservation of Existence, Etc.
 
121
 
SECTION 6.06. Maintenance of Properties
 
122
 
SECTION 6.07. Maintenance of Insurance
 
122
 
SECTION 6.08. Compliance with Laws
 
122
 
SECTION 6.09. Books and Records
 
122
 
SECTION 6.10. Inspection Rights
 
122
 
SECTION 6.11. Covenant to Guarantee Obligations and Give Security
 
123
 
SECTION 6.12. Compliance with Environmental Laws
 
125
 
SECTION 6.13. Further Assurances and Post-Closing Conditions
 
125
 
SECTION 6.14. Designation of Subsidiaries
 
126
 
SECTION 6.15. Corporate Separateness
 
127
 
SECTION 6.16. Additional Requirements Upon Consummation of the Merger and the
Secondary Merger
 
127
 
SECTION 6.17. Post-Closing Refinancing
 
127
 
SECTION 6.18.
 
127
 


ii
NEWYORK 7920069 (2K)

--------------------------------------------------------------------------------

 
 
Page
ARTICLE VII Negative Covenants
 
128
SECTION 7.01. Liens
 
128
SECTION 7.02. Investments
 
131
SECTION 7.03. Indebtedness
 
134
SECTION 7.04. Fundamental Changes
 
138
SECTION 7.05. Dispositions
 
140
SECTION 7.06. Restricted Payments
 
142
SECTION 7.07. Change in Nature of Business
 
144
SECTION 7.08. Transactions with Affiliates
 
144
SECTION 7.09. Burdensome Agreements
 
145
SECTION 7.10. Use of Proceeds
 
146
SECTION 7.11. Financial Covenants
 
146
SECTION 7.12. Accounting Changes
 
147
SECTION 7.13. Prepayments, Etc. of Indebtedness
 
147
SECTION 7.14. Equity Interests of the Borrower and Restricted Subsidiaries
 
148
SECTION 7.15. Holding Company
 
148
SECTION 7.16. Capital Expenditures
 
149
ARTICLE VIII Events Of Default and Remedies
 
150
SECTION 8.01. Events of Default
 
150
SECTION 8.02. Remedies Upon Event of Default
 
152
SECTION 8.03. Exclusion of Immaterial Subsidiaries
 
153
SECTION 8.04. Application of Funds
 
153
SECTION 8.05. Borrower's Right to Cure
 
154
ARTICLE IX Administrative Agent, Other Agents and Arrangers
 
155
SECTION 9.01. Appointment and Authorization of Agents and Arrangers
 
155
SECTION 9.02. Delegation of Duties
 
156
SECTION 9.03. Liability of Agents
 
156
SECTION 9.04. Reliance by Agents
 
156
SECTION 9.05. Notice of Default
 
157
SECTION 9.06. Credit Decision; Disclosure of Information by Agents
 
157
SECTION 9.07. Indemnification of Agents
 
158
SECTION 9.08. Agents in their Individual Capacities
 
158
SECTION 9.09. Successor Agents
 
158
SECTION 9.10. Administrative Agent May File Proofs of Claim
 
159
SECTION 9.11. Collateral and Guaranty Matters
 
160
SECTION 9.12. Other Agents; Arrangers and Managers
 
161
SECTION 9.13. Appointment of Supplemental Administrative Agents
 
161

 

iii
NEWYORK 7920069 (2K)

--------------------------------------------------------------------------------

 
 
Page
ARTICLE X Miscellaneous
 
162
SECTION 10.01. Amendments, Etc.
 
162
SECTION 10.02. Notices and Other Communications; Facsimile Copies
 
164
SECTION 10.03. No Waiver; Cumulative Remedies
 
165
SECTION 10.04. Attorney Costs, Expenses and Taxes
 
165
SECTION 10.05. Indemnification by the Borrower
 
166
SECTION 10.06. Payments Set Aside
 
167
SECTION 10.07. Successors and Assigns
 
167
SECTION 10.08. Confidentiality
 
171
SECTION 10.09. Setoff
 
172
SECTION 10.10. Interest Rate Limitation
 
172
SECTION 10.11. Counterparts
 
173
SECTION 10.12. Integration
 
173
SECTION 10.13. Survival of Representations and Warranties
 
173
SECTION 10.14. Severability
 
173
SECTION 10.15. Tax Forms
 
174
SECTION 10.16. GOVERNING LAW
 
176
SECTION 10.17. Waiver of Right to Trial by Jury
 
176
SECTION 10.18. Binding Effect
 
176
SECTION 10.19. Lender Action
 
177
SECTION 10.20. USA PATRIOT Act
 
177

 
 
 
 
 
 
SCHEDULES
I    Guarantors
1.01A    [Reserved]
1.01B    Certain Security Interests and Guarantees
1.01C    Unrestricted Subsidiaries
1.01D    [Reserved]
1.01E    Existing Letters of Credit
1.01F    Mortgaged Properties
1.01G    Excluded Subsidiary
1.01H    Foreign Subsidiary
2.01    Commitments as of Closing Date
5.05    Certain Liabilities
5.12    Subsidiaries and Other Equity Investments
7.01(b)    Existing Liens
7.02(f)    Existing Investments
7.03(b)    Existing Indebtedness

iv
NEWYORK 7920069 (2K)

--------------------------------------------------------------------------------

7.05(k)    Dispositions
7.08    Transactions with Affiliates
7.09    Existing Restrictions
10.02    Administrative Agent's Office, Certain Addresses for Notices
 
EXHIBITS
Form of
A    Loan Notice
B    Swing Line Loan Notice
C-1    Term Note
C-2    Revolving Credit Note
C-3    Swing Line Note
D    Compliance Certificate
E    Assignment and Assumption
F    Guaranty
G    Security Agreement
H    Solvency Certificate
I    Opinion Matters ¯ Counsel to Loan Parties
J    Intellectual Property Security Agreement
K-1    Acknowledgment and Assumption Agreement (Target)
K-2    Acknowledgment and Assumption Agreement (Opco)
L    Intercompany Subordination Agreement
 

v
NEWYORK 7920069 (2K)

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
This CREDIT AGREEMENT (as amended, restated, supplemented and/or otherwise
modified from time to time, this “Agreement”) is entered into as of May 2, 2006,
among LONE STAR MERGER CORP., a Delaware corporation (to be merged with, and
into, the Target (as defined below), which, in turn shall be merged with, and
into, Opco (as defined below), “Merger Sub”), LONE STAR HOLDING CORP., a
Delaware corporation (“Holdings”), DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent, Swing Line Lender and an L/C Issuer, each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
JPMORGAN CHASE BANK, N.A., as Syndication Agent and LEHMAN COMMERCIAL PAPER
INC., as Documentation Agent.
PRELIMINARY STATEMENTS
Pursuant to the Merger Agreement (as this and other capitalized terms used in
these preliminary statements are defined in Section 1.01 below), Merger Sub, a
direct wholly-owned Subsidiary of Holdings, shall be merged with, and into,
Activant Solutions Holdings Inc., a Delaware corporation (the “Target”), with
the Target as the surviving corporation (the “Merger”).
Immediately following the consummation of the Merger, the Target (as the
surviving corporation of the Merger) shall be merged with and into Activant
Solutions Inc., a Delaware corporation and wholly-owned Subsidiary of the Target
(“Opco”), with Opco as the surviving corporation (the “Secondary Merger”).
The Borrower has requested that simultaneously with the consummation of the
Merger, the Lenders extend credit to the Borrower in the form of (i) Term Loans
in an initial aggregate amount of $390,000,000 and (ii) a Revolving Credit
Facility in an initial aggregate amount of $40,000,000. The Revolving Credit
Facility will include a sub-limit for the making of one or more Swing Line Loans
and the issuance of one or more Letters of Credit from time to time.
The proceeds of the Term Loans made on the Closing Date, together with the
proceeds of (i) the issuance of the New Notes, and (ii) the Equity
Contributions, will be used to finance, in part, the Refinancing and to pay the
Merger Consideration and the Transaction Expenses. No proceeds of Revolving
Credit Loans will be used to finance the Refinancing or to pay any portion of
the Merger Consideration or the Transaction Expenses, except that proceeds of
Revolving Credit Loans not to exceed $5,000,000 may be incurred on the Closing
Date to fund the Segregated Account on the terms contemplated by Section
4.01(e)(iii). The proceeds of Revolving Credit Loans incurred after the Closing
Date will be used for working capital, capital expenditures and other general
corporate purposes of the Borrower and its Subsidiaries, including the financing
of Permitted Acquisitions. Swing Line Loans and Letters of Credit will be used
for general corporate purposes of the Borrower and its Subsidiaries.
The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.
 
 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
 
Definitions and Accounting Terms
SECTION 1. 1 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
“2007 Term Borrowing” means a borrowing consisting of simultaneous 2007 Term
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period, made by each of the 2007 Term Lenders pursuant to Section
2.01.
“2007 Term Commitment” means, as to each 2007 Term Lender, its obligation to
make a 2007 Term Loan to the Borrower pursuant to Section 2.01(a) in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender's name on Schedule 2.01(a) (as in effect on the First Incremental
Amendment Effective Date), in each case under the caption “2007 Term
Commitment”, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the 2007 Term Commitments on the
First Incremental Amendment Effective Date is $75,000,000.
“2007 Term Lender” means any Lender that has a 2007 Term Commitment or a 2007
Term Loan at such time.
“2007 Term Loan” has the meaning specified in Section 2.01(a).
“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA (and in the component
financial definitions used therein) were references to such Acquired Entity or
Business or Converted Restricted Subsidiary and its Subsidiaries), all as
determined on a consolidated basis for such Acquired Entity or Business or
Converted Restricted Subsidiary.
“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.
“Act” has the meaning set forth in Section 10.21.
“Additional Lender” means, at any time, any bank or other financial institution
(other than any such bank or financial institution that is a Lender at such
time) that agrees to provide any portion of an Incremental Term Loan or
Revolving Commitment Increase pursuant to an Incremental Amendment in accordance
with Section 2.15 or Term Loan Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.16, provided that, for
purposes of Section 2.16, each Additional Lender shall be subject to the
approval of the Administrative Agent (such approval not to be unreasonably
withheld) and the Borrower.

2
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Administrative Agent” means DBTCA, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent. Unless
the context otherwise requires, the term “Administrative Agent” as used herein
and in the other Loan Documents shall include the Collateral Agent.
“Administrative Agent's Office” means the Administrative Agent's address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders
in writing.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Documentation Agent, the Arrangers and the
Supplemental Administrative Agents (if any).
“Aggregate Commitments” means, at any time, the Commitments of all the Lenders
at such time.
“Aggregate Credit Exposures” means, at any time, the sum of (a) the unused
portion of each Revolving Credit Commitment then in effect, (b) the unused
portion of each Term Commitment then in effect and (c) the Total Outstandings at
such time.
“Agreement” has the meaning specified in the introductory paragraph.
“Allocable Revolving Share” means, at any time, (a) with respect to the
Non-Extended Revolving Credit Commitments or the Non-Extending Revolving Credit
Lenders, the percentage of the Revolving Credit Commitments represented at such
time by the Non-Extended Revolving Credit Commitments and (b) with respect to
the Extended Revolving Credit Commitments or the Extending Revolving Credit
Lenders, the percentage of the Revolving Credit Commitments represented at such
time by the Extended Revolving Credit Commitments; provided that if any such
Revolving Credit Commitment, Non-Extended Revolving Credit Commitment or
Extended Revolving Credit Commitment, as the case may be, has been terminated,
then the Allocable Revolving Share of each applicable Lender shall be determined
based on the Allocable Revolving Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.

3
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Applicable Rate” means a percentage per annum equal to:
(A) (i) with respect to B-1 Term Loans maintained as (x) Eurocurrency Rate
Loans, 2.00% and (y) Base Rate Loans, 1.00%, (ii) with respect to B-2 Term Loans
maintained as (x) Eurocurrency Rate Loans, 2.50% and (y) Base Rate Loans 1.50%
and (iii) with respect to B-3 Term Loans maintained as (x) Eurocurrency Rate
Loans, 4.50% and (y) Base Rate Loans, 3.50%; and
(B)(i) with respect to Non-Extended Revolving Credit Loans, unused Non-Extended
Revolving Credit Commitments and Letter of Credit fees relating to the
Non-Extended Revolving Credit Commitments, the percentages per annum set forth
in the table below , based upon the Total Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b):
Applicable Rate
Pricing Level
Total Leverage Ratio
Eurocurrency Rate Loans and
Letter of Credit Fees
Base Rate Loans
Commitment Fee Rate
 
 
 
 
 
1
 
Less than 4.50:1.00
1.75
%
0.75
%
0.375
%
2
 
Greater than or equal to 4.50:1.00
2
%
1
%
0.5
%

 
(ii) with respect to Extended Revolving Credit Loans, unused Extended Revolving
Credit Commitments and Letter of Credit fees relating to the Extended Revolving
Credit Commitments, the percentages per annum set forth in the table below,
based upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):
Applicable Rate
Pricing Level
Total Leverage Ratio
Eurocurrency Rate Loans and
Letter of Credit Fees
Base Rate Loans
Commitment Fee Rate
 
 
 
 
 
1
 
Less than 4.50:1.00
4.25
%
3.25
%
0.375
%
2
 
Greater than or equal to 4.50:1.00
4.5
%
3.5
%
0.5
%

 

4
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that at the option of the Administrative Agent or the
Required Lenders, the highest Pricing Level shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default under Section 8.01(a) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the Pricing Level otherwise determined in
accordance with this definition shall apply).
It is understood and agreed that (x) the “Applicable Rate” (as defined herein
immediately prior to giving effect to the Second Amendment Effective Date) shall
apply for all periods prior to the Second Amendment Effective Date, and (y) the
“Applicable Rate” (as defined herein immediately after giving effect to the
Second Amendment Effective Date) shall apply for all periods on and after the
Second Amendment Effective Date. Notwithstanding the foregoing, (i) the
Applicable Rate in respect of Extended Term Loans of any Extension Series,
Refinancing Term Loans of any Refinancing Series or Incremental Term Loans shall
be the applicable percentages per annum provided pursuant to the applicable
Extension Amendment, Refinancing Amendment or Incremental Amendment, as the case
may be, and (ii) the Applicable Rate of certain B-3 Term Loans shall be
increased as, and to the extent, necessary to comply with the provisions of
Sections 2.16 or 2.17, as applicable.
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) with respect to any Letters of Credit issued
pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Arrangers” means DBSI and JPMS each in its capacity as a co-lead arranger and a
joint bookrunner under this Agreement.
“Assignees” has the meaning specified in Section 10.07(b).
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

5
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheets of
Target and its Subsidiaries as of each of September 30, 2005, 2004 and 2003, and
the related audited consolidated statements of income, stockholders' equity and
cash flows for Target and its Subsidiaries for the fiscal years ended September
30, 2005, 2004 and 2003, respectively.
“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).
“Available Amount” means, on any date (the “Reference Date”), an amount equal at
such time to (a) the sum of, without duplication:
(i)    an amount (which amount as calculated pursuant to this clause (i) shall
not be less than zero) equal to (x) the cumulative amount of Excess Cash Flow
for all full fiscal years completed after the Closing Date (commencing with the
fiscal year ending September 30, 2007) and prior to the Reference Date minus (y)
the portion of such Excess Cash Flow that has been after the Closing Date and on
or prior to the Reference Date applied to the prepayment of Term Loans in
accordance with Section 2.05(b)(i);
(ii)    the amount of any capital contributions or other Permitted Equity
Issuances (other than the Equity Contributions or Permitted Equity Issuances
made pursuant to Section 8.05) made or received by Holdings or the Borrower
during the period from and including the Business Day immediately following the
Closing Date through and including the Reference Date and Not Otherwise Applied;
(iii)    to the extent not already included in the calculation of Consolidated
Net Income, the aggregate amount of all cash dividends and other cash
distributions received by Holdings, the Borrower or any Restricted Subsidiary
from any Minority Investments or Unrestricted Subsidiaries after the Closing
Date and on or prior to the Reference Date (other than the portion of any such
dividends and other distributions that is used by Holdings, the Borrower or any
Guarantor to pay taxes); and
(iv)    to the extent not already included in the calculation of Consolidated
Net Income, the aggregate amount of all cash repayments of principal received by
Holdings, the Borrower or any Restricted Subsidiary from any Minority
Investments or Unrestricted Subsidiaries after the Closing Date and on or prior
to the Reference Date in respect of loans made by Holdings, the Borrower or any
Restricted Subsidiary to such Minority Investments or Unrestricted Subsidiaries;
minus (b) the sum of:
(i)    the aggregate amount of any Investments made by Holdings, the Borrower or
any Restricted Subsidiary pursuant to Section 7.02(c)(iii), 7.02(i)(B) or
7.02(n) after the Closing Date and on or prior to the Reference Date; and

6
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(ii)    the aggregate amount of prepayments, repayments, redemptions, purchases,
defeasances or other satisfactions made by Holdings, the Borrower or any
Restricted Subsidiary pursuant to Section 7.13(a)(iv) after the Closing Date and
on or prior to the Reference Date;
(iii)    the aggregate amount of Restricted Payments made by Holdings or the
Borrower pursuant to Section 7.06(i) after the Closing Date and on or prior to
the Reference Date; and
(iv)    the aggregate amount of Capital Expenditures made by the Borrower or any
Restricted Subsidiary pursuant to Section 7.16(a)(y) after the Closing Date and
on or prior to the Reference Date.
“B-1 Term Lender” means, at any time, any Lender that has a B-1 Term Loan at
such time.
“B-1 Term Loan” has the meaning provided in Section 2.01(a)(C)(i)(x).
“B-1 Term Loan Amount” means, as to any Lender, an amount equal to the sum of
(i) the outstanding principal amount of the Original Term Loan of such Lender on
the Second Amendment Effective Date (immediately prior to giving effect thereto)
minus (ii) if such Lender is an Extending B-3 Term Lender, the B-3 Term Loan
Extension Amount (Original Term Loan) of such Lender.
“B-2 Term Lender” means, at any time, any Lender that has a B-2 Term Loan at
such time.
“B-2 Term Loan” has the meaning provided in Section 2.01(a)(C)(i)(y).
“B-2 Term Loan Amount” means, as to any Lender, an amount equal to the sum of
(i) the outstanding principal amount of the 2007 Term Loan of such Lender on the
Second Amendment Effective Date (immediately prior to giving effect thereto)
minus (ii) if such Lender is an Extending B-3 Term Lender, the B-3 Term Loan
Extension Amount (2007 Term Loan) of such Lender.
“B-3 Term Commitment (2007 Term Loan)” means, as to each Lender, its commitment
to convert all or a portion of its 2007 Term Loan into a B-3 Term Loan pursuant
to Section 2.01(a)(C)(iii) on the Second Amendment Effective Date in an
aggregate principal amount equal to the B-3 Term Loan Extension Amount (2007
Term Loan) of such Lender, as such commitment shall be reduced on the Second
Amendment Effective Date pursuant to Section 2.05(b). On the Second Amendment
Effective Date (prior to giving effect to the termination thereof pursuant to
Section 2.05(b)), the initial aggregate amount of the B-3 Term Commitments (2007
Term Loan) is $53,308,281.
“B-3 Term Commitment (Original Term Loan)” means, as to each Lender, its
commitment to convert all or a portion of its Original Term Loan into a B-3 Term
Loan pursuant to Section 2.01(a)(C)(ii) on the Second Amendment Effective Date
in an aggregate principal amount equal to the B-3 Term Loan Extension Amount
(Original Term Loan) of such Lender, as such commitment shall be reduced on the
Second Amendment Effective Date pursuant to Section 2.05(b). On the Second
Amendment Effective Date (prior to giving effect to the

7
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

termination thereof pursuant to Section 2.05(b)), the initial aggregate amount
of all B-3 Term Commitments (Original Term Loan) is $221,691,719.
“B-3 Term Lender” means, at any time, any Lender that has a B-3 Term Commitment
or a B-3 Term Loan at such time.
“B-3 Term Loan” has the meaning provided in Section 2.01(a)(C)(ii).
“B-3 Term Loan Extension Amount (2007 Term Loan)” means, as to the 2007
Term Loans of any Extending B-3 Term Lender, an amount equal to the product
obtained by multiplying (x) the principal amount of such Lender's 2007 Term
Loans subject to a B-3 Term Loan Extension Election by (y) a fraction, the
numerator of which is the aggregate principal amount of all 2007 Term Loans
accepted for extension by the Borrower on the Second Amendment Effective Date
and the denominator of which is the aggregate principal amount of all 2007 Term
Loans subject to B-3 Term Loan Extension Elections, as such amount may, in the
discretion of the Administrative Agent and the Borrower, be (i) decreased to an
amount not less than the product of (I) the percentage which equates to such
Lender's Pro Rata Share of the aggregate principal amount of all 2007 Term Loans
outstanding immediately prior to the Second Amendment Effective Date multiplied
by (II) the aggregate principal amount of all 2007 Term Loans accepted for
extension by the Borrower on the Second Amendment Effective Date, (ii) after
giving effect to any allocation reductions for Extending B-3 Term Lenders
pursuant to preceding clause (i), increased to an amount not to exceed the
principal amount of such Lender's 2007 Term Loans subject to a B-3 Term Loan
Extension Election, and (iii) modified by the Administrative Agent to account
for rounding adjustments. The Administrative Agent and the Borrower shall
determine the final B-3 Term Loan Extension Amount (2007 Term Loan) of each
Lender on the Second Amendment Effective Date and the Administrative Agent shall
notify each such Lender of its B-3 Term Loan Extension Amount (2007 Term Loan)
promptly following the Second Amendment Effective Date. All such determinations
made by the Administrative Agent and the Borrower shall be final, conclusive and
binding on the Lenders and the Administrative Agent and the Borrower shall have
no liability to any Person with respect to such determination absent gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable decision).
“B-3 Term Loan Extension Amount (Original Term Loan)” means, as to the Original
Term Loans of any Extending B-3 Term Lender, an amount equal to the product
obtained by multiplying (x) the principal amount of such Lender's Original Term
Loans subject to a B-3 Term Loan Extension Election by (y) a fraction, the
numerator of which is the aggregate principal amount of all Original Term Loans
accepted for extension by the Borrower on the Second Amendment Effective Date
and the denominator of which is the aggregate principal amount of all Original
Term Loans subject to B-3 Term Loan Extension Elections, as such amount may, in
the discretion of the Administrative Agent and the Borrower, be (i) decreased to
an amount not less than the product of (I) the percentage which equates to such
Lender's Pro Rata Share of the aggregate principal amount of all Original Term
Loans outstanding immediately prior to the Second Amendment Effective Date
multiplied by (II) the aggregate principal amount of all Original Term Loans
accepted for extension by the Borrower on the Second Amendment Effective Date,
(ii) after giving effect to any allocation reductions for Extending B-3 Term
Lenders pursuant to preceding clause (i), increased to an amount not to

8
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

exceed the principal amount of such Lender's Original Term Loans subject to a
B-3 Term Loan Extension Election, and (iii) modified by the Administrative Agent
to account for rounding adjustments. The Administrative Agent and the Borrower
shall determine the final B-3 Term Loan Extension Amount (Original Term Loan) of
each Lender on the Second Amendment Effective Date and the Administrative Agent
shall notify each such Lender of its B-3 Term Loan Extension Amount (Original
Term Loan) promptly following the Second Amendment Effective Date. All such
determinations made by the Administrative Agent and the Borrower shall be final,
conclusive and binding on the Lenders and the Administrative Agent and the
Borrower shall have no liability to any Person with respect to such
determination absent gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final, non-appealable decision).
“B-3 Term Loan Extension Election” means an election by a Lender provided in
accordance with the procedures set forth in the Second Amendment to have all or
a portion of its Original Term Loan and/or its 2007 Term Loan converted into a
B-3 Term Loan pursuant to Section 2.01(a)(C)(ii) or (iii), as the case may be.
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by DBTCA as its
“prime rate.” The “prime rate” is a rate set by DBTCA based upon various factors
including DBTCA's costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by DBTCA shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” means (i) at any time prior to the consummation of the Merger and the
Secondary Merger, Merger Sub, (ii) at all times on and after the consummation of
the Merger, but prior to the consummation of the Secondary Merger, the Target
and (iii) at all times on and after the consummation of the Merger and the
Secondary Merger, Opco.
“Borrower Guaranty” means the Borrower Guaranty made by the Borrower in favor of
the Administrative Agent on behalf of the Secured Parties, substantially in the
form of Exhibit F.
“Borrowing” means (a) a Revolving Credit Borrowing, (b) a Swing Line Borrowing
or (c) a Term Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in Austin, Texas and in the state where the Administrative Agent's Office
is located, and if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurocurrency Rate Loan, or any other dealings to be carried
out pursuant to this Agreement in respect of any such Eurocurrency

9
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Rate Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.
“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries, (b) all Capitalized Software
Expenditures for such period and (c) all obligations under Capitalized Leases
incurred by the Borrower and the Restricted Subsidiaries and recorded on the
balance sheet in accordance with GAAP during such period; provided that the term
“Capital Expenditures” shall not include (i) expenditures made in connection
with the replacement, substitution, restoration or repair of assets to the
extent financed with (x) insurance proceeds paid on account of the loss of or
damage to the assets being replaced, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time,
(iii) the purchase of plant, property or equipment or software to the extent
financed with the proceeds of Dispositions that are not required to be applied
to prepay Term Loans pursuant to Section 2.05(b), (iv) expenditures that
constitute any part of Consolidated Lease Expense, (v) expenditures that are
accounted for as capital expenditures by the Borrower or any Restricted
Subsidiary and that actually are paid for by a Person other than the Borrower or
any Restricted Subsidiary and for which neither the Borrower nor any Restricted
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such Person or any other Person
(whether before, during or after such period), (vi) the book value of any asset
owned by the Borrower or any Restricted Subsidiary prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such Person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period, provided that (x) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period in which such expenditure actually is made and (y) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired, or (vii)  expenditures that constitute Permitted
Acquisitions.
“Capitalized Leases” means, as applied to any Person, all leases of property
that have been or should be, in accordance with GAAP, recorded as capitalized
leases on a balance sheet (excluding the footnotes thereto) of such Person;
provided that for all purposes hereunder the amount of obligations under any
Capitalized Lease shall be the amount thereof accounted for as a liability on a
balance sheet (excluding the footnotes thereto) of such Person in accordance
with GAAP.
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be

10
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

reflected as capitalized costs on the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries.
“Cash Collateral” has the meaning specified in Section 2.03(g).
“Cash Collateral Account” means a blocked account at DBTCA (or another
commercial bank selected in compliance with Section 9.09) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner reasonably
satisfactory to the Administrative Agent.
“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:
(a)    Dollars, Canadian dollars or, in the case of any Foreign Subsidiary, such
local currencies held by it from time to time in the ordinary course of
business;
(b)    readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or any agency or instrumentality thereof having average maturities of not
more than 12 months from the date of acquisition thereof; provided that the full
faith and credit of the United States is pledged in support thereof;
(c)    time deposits with, or insured certificates of deposit or bankers'
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;
(d)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed by, a Person rated A-2 (or the equivalent thereof) or
better by S&P or P-2 (or the equivalent thereof) or better by Moody's (or, if
any time neither S&P nor Moody's shall be rating such obligations, then an
equivalent rating from another nationally recognized rating service), in each
case with average maturities of not more than 12 months from the date of
acquisition thereof;
(e)    repurchase obligations for underlying securities of the types described
in (b), (c) and (d) above entered into with any Approved Bank or recognized
securities dealer having capital and surplus in excess of $250,000,000;

11
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(f)    securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody's (or, if any time neither S&P
nor Moody's shall be rating such obligations, then an equivalent rating from
another nationally recognized rating service);
(g)    marketable short-term money market and similar securities with average
maturities of 12 months or less from the date of acquisition having a rating of
at least A-2 or P-2 from either S&P or Moody's (or, if any time neither S&P nor
Moody's shall be rating such obligations, then an equivalent rating from another
nationally recognized rating service);
(h)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such investments are of the character, quality and maturity described in
clauses (a) through (g) of this definition; and
(i) in the case of a Foreign Subsidiary, substantially similar investments of
the type described above denominated in foreign currencies and from similarly
capitalized and rated foreign banks in the jurisdiction in which such Foreign
Subsidiary is organized.
“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Cash Management Services and such Person's
successors and permitted assigns.
“Cash Management Obligations” means obligations owed by Holdings, the Borrower
or any Restricted Subsidiary to any Cash Management Bank in connection with, or
in respect of, any Cash Management Services.
“Cash Management Services” means treasury, depository and cash management
services and any automated clearing house fund transfer services.
“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

12
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Change of Control” means the earliest to occur of (a) the Permitted Holders
ceasing to have the power, directly or indirectly, to vote or direct the voting
of securities having a majority of the ordinary voting power for the election of
directors of Holdings; provided that the occurrence of the foregoing event shall
not be deemed a Change of Control if,
(i)    any time prior to the consummation of a Qualifying IPO, and for any
reason whatsoever, (A) the Permitted Holders otherwise have the right, directly
or indirectly, to designate (and do so designate) a majority of the board of
directors of Holdings or (B) the Permitted Holders own, directly or indirectly,
of record and beneficially an amount of common stock of Holdings equal to an
amount more than fifty percent (50%) of the amount of common stock of Holdings
owned, directly or indirectly, by the Permitted Holders of record and
beneficially as of the Closing Date and such ownership by the Permitted Holders
represents the largest single block of voting securities of Holdings held by any
Person or related group for purposes of Section 13(d) of the Exchange Act, or
(ii)    at any time after the consummation of a Qualifying IPO, and for any
reason whatsoever, (A) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any Person acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan),
excluding the Permitted Holders, shall become the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of more
than the greater of (x) thirty-five percent (35%) of the shares outstanding of
Holdings and (y) the percentage of the then outstanding voting stock of Holdings
owned, directly or indirectly, beneficially by the Permitted Holders, and (B)
during each period of twelve (12) consecutive months, the board of directors of
Holdings shall consist of a majority of the Continuing Directors; or
(b)    any “Change of Control” (or any comparable term) in any document
pertaining to (i) the Senior Subordinated Notes or Indebtedness which
constitutes a Permitted Refinancing thereof, (ii) any Holdings Permitted Debt,
or (iii) any other Junior Financing with an aggregate outstanding principal
amount in excess of the Threshold Amount; or
(c)    at any time prior to a Qualifying IPO of the Borrower, the Borrower
ceasing to be a directly or indirectly wholly owned Subsidiary of Holdings.
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, B-1 Term Lenders, B-2 Term Lenders, B-3 Term
Lenders, Refinancing Term Lenders for a given Refinancing Series of Refinancing
Term Commitments or Refinancing Term Loans or Extending Term Lenders for a given
Extension Series of Extended Term Commitments or Extended Term Loans, (b) when
used with respect to Commitments, refers to whether such Commitments are
Revolving Credit Commitments, Original Term Commitments, 2007 Term Commitments,
B-3 Term Commitments, Refinancing Term Commitments of a given Refinancing Series
or Extended Term Commitments of a given Extension Series and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Credit Loans, B-1 Term Loans, B-2 Term
Loans, B-3 Term Loans, Refinancing Term Loans of a given Refinancing Series or

13
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Extended Term Loans of a given Extension Series; provided that, for purposes of
the definitions of “Revolving Credit Note”, Section 10.07(b)(ii)(A) and the last
sentence of Section 10.07(b), the Extended Revolving Credit Commitments (and
related aggregate Revolving Credit Exposure) and the Non-Extended Revolving
Credit Commitments (and related aggregate Revolving Credit Exposure) shall be
treated as separate “Classes”.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01.
“Closing Date Material Adverse Effect” means (i) a material adverse effect on
the business, assets, liabilities, properties, results of operations or
financial condition of the Target and its Subsidiaries (taken as a whole) or
(ii) a material adverse effect on the ability of the Target to consummate the
transactions contemplated by the Merger Agreement, in each case, other than an
effect resulting from an Excluded Matter.
“Code” means the U.S. Internal Revenue Code of 1986, as amended, and rules and
regulations related thereto.
“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.
“Collateral Agent” means DBTCA, in its capacity as collateral agent under any of
the Loan Documents, or any successor administrative agent.
“Collateral and Guarantee Requirement” means, at any time, the requirement that,
subject to any applicable limitations set forth herein or in any Collateral
Document:
(a)    the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iii) or
pursuant to Section 6.11 at such time, duly executed by each Loan Party thereto;
(b)    all Obligations shall have been unconditionally guaranteed by Holdings,
the Borrower (in the case of Obligations under clauses (y) and (z) of the first
sentence of the definition thereof) and each Restricted Subsidiary that is a
Domestic Subsidiary and not an Excluded Subsidiary;
(c)    all guarantees issued or to be issued in respect of the Senior
Subordinated Notes (i) shall be subordinated to the Guarantees to the same
extent that the Senior Subordinated Notes are subordinated to the Obligations
and (ii) shall provide for their automatic release upon a release of the
corresponding Guarantee;
(d)    the Obligations and the Guarantees shall have been secured by a
first-priority security interest in (i) all the Equity Interests of the Borrower
and (ii) all of the Equity Interests of each wholly owned Subsidiary directly
owned by the Borrower or any Guarantor (other than the Equity Interests of any
Unrestricted Subsidiary); provided that pledges of Equity Interests of each
Foreign Subsidiary shall be limited to 65% of the issued and outstanding Equity
Interests of such Foreign Subsidiary at any time;

14
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(e)    except to the extent otherwise permitted hereunder or under any
Collateral Document, the Obligations and the Guarantees shall have been secured
by a security interest in, and mortgages on, substantially all tangible and
intangible assets of Holdings, the Borrower and each other Guarantor (including
accounts (other than bank deposit accounts), inventory, equipment, investment
property, contract rights, intellectual property, other general intangibles,
owned (but not leased) real property and proceeds of the foregoing), in each
case, with the priority required by the Collateral Documents; provided that
security interests in real property shall be limited to the Mortgaged
Properties;
(f)    none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and
(g)    the Collateral Agent shall have received (i) counterparts of a Mortgage
with respect to each owned property described on Schedule 1.01F hereto or
required to be delivered pursuant to Section 6.11 (the “Mortgaged Properties”)
duly executed and delivered by the record owner of such property, (ii) a policy
or policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a valid first priority Lien
(subject to prior Liens permitted by Section 7.01) on the property described
therein, free of any other Liens except as expressly permitted by Section 7.01,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request, (iii) such existing surveys,
existing abstracts, existing appraisals, legal opinions and other documents as
the Administrative Agent may reasonably request with respect to any such
Mortgaged Property and (iv) flood certificates covering each Mortgaged Property
in form and substance acceptable to the Collateral Agent, certified to the
Collateral Agent in its capacity as such and certifying whether or not each such
Mortgaged Property is located in a flood hazard zone by reference to the
applicable FEMA map.
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Collateral Agent (confirmed in writing by notice to the Borrower), the
cost of creating or perfecting such pledges or security interests in such assets
or obtaining title insurance or surveys in respect of such assets shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. The
Collateral Agent may grant extensions of time for the perfection of security
interests in or the obtaining of title insurance with respect to particular
assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Borrower, that perfection cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, Liens required to be
granted from time to time pursuant to the Collateral and Guarantee Requirement
shall be subject to exceptions and limitations set forth in the Collateral
Documents as in effect on the Closing Date and, to the

15
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

extent appropriate in the applicable jurisdiction, as agreed between the
Collateral Agent and the Borrower.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Collateral Agent
and the Lenders pursuant to Section 6.11 or Section 6.13 and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Collateral Agent for the benefit of the Secured Parties, an L/C
Issuer for its benefit or the Administrative Agent for the benefit of the L/C
Issuer and any Lenders.
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
“Compensation Period” has the meaning specified in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:
(a)    without duplication and to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income, the sum of the following
amounts for such period:
(i)    total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities,
(ii)    provision for taxes based on income, profits or capital of the Borrower
and the Restricted Subsidiaries, including state, franchise and similar taxes
and foreign withholding taxes paid or accrued during such period,
(iii)    depreciation and amortization (including amortization of Capitalized
Software Expenditures and amortization of deferred financing fees),
(iv)    Non-Cash Charges,
(v)    (x) extraordinary losses and unusual or non-recurring cash charges,
severance, relocation costs and curtailments or modifications to pension and
post retirement employee benefit plans and (y) cash restructuring charges,
accruals or reserves (including restructuring costs related to acquisitions
after the date hereof and to closure/consolidation of facilities), provided that
the aggregate amount of all additions to Consolidated Net Income for any fiscal
year of the Borrower made

16
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

pursuant to this clause (v) shall not exceed $6,000,000 (it being understood
that such adjustments and additions may be incremental to (though not
duplicative of) any Pro Forma Adjustments included in Consolidated EBITDA for
such period as a result of the application of clause (C) of the proviso
following clause (b) below),
(vi)    any deferred compensation payments paid to option holders of Holdings or
the Borrower in connection with any recapitalization; provided that the
aggregate amount added back pursuant to this clause (vi) for any fiscal year
shall not exceed $1,000,000.
(vii)    any deductions attributable to minority interests,
(viii)    the amount of expenses paid to the Sponsors (including any
amortization thereof) related to management, monitoring, consulting or advisory
activities, provided that the aggregate amount of all additions to Consolidated
Net Income for any fiscal year of the Borrower made pursuant to this clause
(viii) shall not exceed $1,000,000,
(ix)    any costs or expenses (excluding Non-Cash Charges) incurred by Holdings,
the Borrower or a Restricted Subsidiary pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of Holdings or the Borrower or net cash proceeds of an issuance of Equity
Interests of Holdings or the Borrower (in each case, other than Disqualified
Equity Interests),
(x)    losses on asset sales,
(xi)    the amount of net cost savings projected by the Borrower in good faith
to be realized as a result of specified actions taken during such period in
connection with the Transaction (calculated on a pro forma basis as though such
cost savings had been realized on the first day of such period), net of the
amount of actual benefits realized during such period from such actions,
provided that (A) such cost savings are reasonably identifiable and factually
supportable, (B) such actions are taken within 12 months after the Closing Date,
(C) no cost savings shall be added pursuant to this clause (xi) to the extent
duplicative of any expenses or charges relating to such cost savings that are
included in clause (v) above with respect to such period and (D) the aggregate
amount of cost savings added pursuant to this clause (xi) shall not exceed
$10,000,000 for any period consisting of four consecutive quarters, less
(b)    without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
(i)    extraordinary and unusual or non-recurring cash gains,

17
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(ii)    non-cash gains (excluding any non-cash gain to the extent it represents
the reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income in any prior period),
(iii)    gains on asset sales (other than asset sales in the ordinary course of
business),
(iv)    any net after-tax income from the early extinguishment of Indebtedness
or hedging obligations or other derivative instruments, and
(v)    all one-time gains from investments recorded using the equity method,
in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that, to the extent
included in Consolidated Net Income,
(A) there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses related to currency remeasurements of Indebtedness
(including the net loss or gain resulting from Swap Contracts for currency
exchange risk),
(B) there shall be excluded in determining Consolidated EBITDA for any period
any adjustments resulting from the application of Statement of Financial
Accounting Standards No. 133,
(C) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (i) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (including pursuant to the Merger and the Secondary Merger, but not the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed by the Borrower or such Restricted Subsidiary (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary (each, a
“Converted Restricted Subsidiary”), in each case, based on the actual Acquired
EBITDA of such Acquired Entity or Business or Converted Restricted Subsidiary
for such period (including the portion thereof occurring prior to such
acquisition or conversion) and (ii) for the purposes of the definition of the
term “Permitted Acquisition” and Sections 7.02(i)(D)(1), 7.02(n), 7.03(h), 7.04,
7.06(i), 7.11 and 7.13(a), an adjustment in respect of each Acquired Entity or
Business or Converted Restricted Subsidiary (other than in connection with the
Merger and the Secondary Merger) equal to the amount of the Pro Forma Adjustment
with respect to such Acquired Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such acquisition)

18
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(D) as specified in a certificate executed by a Responsible Officer and
delivered to the Administrative Agent (for further delivery to the Lenders),and
(E) for purposes of determining the Total Leverage Ratio, the Interest Coverage
Ratio or Consolidated EBITDA for purposes of Section 2.05(b)(i) only, there
shall be excluded in determining Consolidated EBITDA for any period the Disposed
EBITDA of any Person, property, business or asset sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by the Borrower or
any Restricted Subsidiary during such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”), based on
the actual Disposed EBITDA of such Sold Entity or Business for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition).
 
For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) non-cash losses on asset sales, disposals or abandonments, (b) any
non-cash impairment charge or asset write-off related to intangible assets,
long-lived assets, and investments in debt and equity securities pursuant to
GAAP, (c) all non-cash losses from investments recorded using the equity method,
(d) non-cash stock-based awards compensation expense, and (e) other non-cash
charges (provided that if any non-cash charges referred to in this clause (e)
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period).
“Consolidated Interest Expense” means, for any period, the sum of (i) the cash
interest expense (including that attributable to Capitalized Leases), net of
cash interest income, of the Borrower and the Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, with respect to all
outstanding Indebtedness of the Borrower and the Restricted Subsidiaries (other
than the Existing Floating Notes and any Indebtedness incurred in connection
with the Borrower's existing customer leasing operations, so long as (x) the
aggregate amount of such Indebtedness does not exceed $200,000 and (y) any
recourse of the holder of such Indebtedness is limited to the assets subject to
the respective lease), including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers' acceptance financing
and net costs under Swap Contracts and (ii) any cash payments made during such
period in respect of obligations referred to in clause (b) below relating to
Funded Debt that were amortized or accrued in a previous period (other than any
such obligations resulting from the discounting of Indebtedness in connection
with the application of purchase accounting in connection with the Transaction
or any Permitted Acquisition) but excluding, however, (a) amortization of
deferred financing costs, debt issuance costs, commissions, fees and expenses
and any other amounts of non-cash interest, (b) the accretion or accrual of
discounted liabilities during such period, (c) any interest in respect of items
excluded from Indebtedness in the proviso to the definition thereof, (d)
non-cash interest expense attributable to the movement of the mark-to-market
valuation of obligations under Swap Contracts or other derivative instruments
pursuant to Statement of Financial Accounting Standards No. 133, (e) any
one-time cash costs associated with breakage in respect of Swap Contracts for
interest rates, (f) all non-recurring cash interest expense consisting of
liquidated damages for failure to timely comply with registration rights
obligations and financing fees, all

19
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

as calculated on a consolidated basis in accordance with GAAP; provided that (a)
except as provided in clause (b) below, there shall be excluded from
Consolidated Interest Expense for any period the cash interest expense (or
income) of all Unrestricted Subsidiaries for such period to the extent otherwise
included in Consolidated Interest Expense, (b) for purposes of the definition of
the term “Permitted Acquisition” and Sections 7.02(i)(D)(1), 7.02(n), 7.03(h),
7.04, 7.06(i), 7.11 and 7.13(a), there shall be included in determining
Consolidated Interest Expense for any period the cash interest expense (or
income) of any Acquired Entity or Business acquired during such period and of
any Converted Restricted Subsidiary converted during such period, in each case
based on the cash interest expense (or income) relating to any Indebtedness
incurred or assumed as part of an acquisition of an Acquired Entity or Business
or as part of the conversion of a Converted Restricted Subsidiary for such
period (including the portion thereof occurring prior to such acquisition or
conversion) assuming any Indebtedness incurred or repaid in connection with any
such acquisition or conversion had been incurred or repaid on the first day of
such period and (c) for purposes of the definition of the term “Permitted
Acquisition” and Sections 7.02(i)(D)(1), 7.02(n), 7.03(h), 7.04, 7.06(i), 7.11
and 7.13(a), there shall be excluded from determining Consolidated Interest
Expense for any period the cash interest expense (or income) of any Sold Entity
or Business disposed of during such period, based on the cash interest expense
(or income) relating to any Indebtedness relieved, retired or repaid in
connection with any such disposition of such Sold Entity or Business for such
period (including the portion thereof occurring prior to such disposal) assuming
such debt relieved, retired or repaid in connection with such disposition had
been relieved, retired or repaid on the first day of such period.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Expense for any period ending prior to the
first anniversary of the Closing Date, Consolidated Interest Expense shall be an
amount equal to actual Consolidated Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination.
“Consolidated Lease Expense” means, for any period, all rental expenses of the
Borrower and the Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with
sale-leaseback transactions permitted by Section 7.05(f)), excluding real estate
taxes, insurance costs and common area maintenance charges and net of sublease
income, other than (a) obligations under vehicle leases entered into in the
ordinary course of business, (b) all such rental expenses associated with assets
acquired pursuant to a Permitted Acquisition to the extent such rental expenses
relate to operating leases in effect at the time of (and immediately prior to)
such acquisition and related to periods prior to such acquisition and (c) all
obligations under Capitalized Leases, all as determined on a consolidated basis
in accordance with GAAP.
“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,
(a) extraordinary items for such period, (b) the cumulative effect of a change
in accounting principles during such period to the extent included in
Consolidated Net Income, (c) in the case of any period that includes a period
ending prior to or during the fiscal year ending March 31, 2007, Transaction
Expenses, (d) any fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of

20
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

equity securities, refinancing transaction or amendment or other modification of
any debt instrument (in each case, including any such transaction consummated
prior to the Closing Date and any such transaction undertaken but not
completed), (e) any income (loss) for such period attributable to the early
extinguishment of Indebtedness, Swap Contracts or other derivative instruments
and (f) accruals and reserves that are established within twelve months after
the Closing Date that are so required to be established as a result of the
Transaction in accordance with GAAP. There shall be excluded from Consolidated
Net Income for any period the purchase accounting effects of adjustments to
property and equipment, software and other intangible assets and deferred
revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to Holdings, the Borrower and the Restricted Subsidiaries), as a result of
the Transaction, any acquisition consummated prior to the Closing Date, any
Permitted Acquisitions, or the amortization or write-off of any amounts thereof.
“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Borrower and the Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP as of such date.
“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of indebtedness
for borrowed money (other than the Existing Floating Notes and any Indebtedness
incurred in connection with the Borrower's existing customer leasing operations,
so long as (x) the aggregate amount of such Indebtedness does not exceed
$200,000 and (y) any recourse of the holder of such Indebtedness is limited to
the assets subject to the respective lease), obligations in respect of
Capitalized Leases and debt obligations evidenced by promissory notes or similar
instruments, minus (b) the aggregate amount of cash and Cash Equivalents (in
each case, free and clear of all Liens, other than nonconsensual Liens permitted
by Section 7.01 and Liens permitted by Sections 7.01(a) and  7.01(s) and clauses
(i) and (ii) of Section 7.01(u)) in excess of $7,500,000 included in the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as of
such date.
“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including any deferred
revenue classified as long-term on any such consolidated balance sheet, but
excluding, without duplication, (i) the current portion of any Funded Debt, (ii)
all Indebtedness consisting of Loans and L/C Obligations to the extent otherwise
included therein, (iii) the current portion of interest and (iv) the current
portion of current and deferred income taxes.

21
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Continuing Directors” means the directors of Holdings on the Closing Date, as
elected or appointed after giving effect to the Merger and the Secondary Merger
and the other transactions contemplated hereby, and each other director, if, in
each case, such other directors' nomination for election to the board of
directors of Holdings (or the Borrower after a Qualifying IPO of the Borrower)
is recommended by a majority of the then Continuing Directors or such other
director receives the vote of the Permitted Holders in his or her election by
the stockholders of Holdings (or the Borrower after a Qualifying IPO of the
Borrower).
“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow”.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate”.
“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA”.
“Corrective Extension Amendment” has the meaning provided in Section 2.17(d).
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“DBSI” means Deutsche Bank Securities Inc., in its individual capacity and any
successor thereto by merger, consolidation or otherwise.
“DBTCA” means Deutsche Bank Trust Company Americas, in its individual capacity
and any successor thereto by merger, consolidation or otherwise.
“Debt Issuance” means the issuance or incurrence by any Person and its
Subsidiaries of any Indebtedness for borrowed money.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the

22
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2.0% per annum, in each case, to the fullest extent permitted by applicable
Laws.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, unless
the subject of a good faith dispute or subsequently cured, (b) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within one (1) Business Day of the
date when due, unless the subject of a good faith dispute or subsequently cured,
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding or (d) has notified the Borrower and/or the Administrative
Agent in writing of any of the foregoing (including any written notification of
its intent not to comply with its obligations under Article 2).
“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
Fair Market Value of the portion of the non-cash consideration converted to cash
or Cash Equivalents within 180 days following the consummation of the applicable
Disposition).
“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA (and the component
financial definitions used therein) of such Sold Entity or Business (determined
as if references to the Borrower and the Restricted Subsidiaries in the
definition of Consolidated EBITDA were references to such Sold Entity or
Business and its Subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings (or, after a Qualified IPO, the Borrower) of any of its Equity
Interests to another Person.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale, so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests and other than as a result of a change of
control or asset sale, so long as any rights of the holders thereof upon the
occurrence

23
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), in whole or in part, (c)
provides for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the Latest Maturity Date in effect at
the time such Disqualified Equity Interests are first issued; provided that if
such Equity Interests are issued to a plan for the benefit of employees of
Holdings, the Borrower or its Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by Holdings, the
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.
“Documentation Agent” means Lehman Commercial Paper Inc.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.
“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans as determined by the Administrative Agent, taking into account the
applicable interest rate margins, any interest rate floors or similar devices
and all fees, including upfront or similar fees or original issue discount
(amortized over the shorter of (x) the life of such Loans and (y) the four years
following the date of incurrence thereof) payable generally to Lenders making
such Loans, but excluding any arrangement, structuring or other fees payable in
connection therewith that are not generally shared with the relevant Lenders and
customary consent fees paid generally to consenting Lenders.
“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).
“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, Laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment, natural resources, or, to the extent relating to exposure to
Hazardous Materials, human health or to the release of any toxic or hazardous
materials into the environment, including those related to hazardous substances
or wastes, air emissions and discharges of waste to public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual

24
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Contributions” means, collectively, (a) the contribution by the Equity
Investors of cash to Holdings, (b) the after-tax cash proceeds that Management
Stockholders otherwise would be entitled to receive from Target in connection
with the Merger that such Management Stockholders agree on or prior to the
Closing Date to apply to the purchase of Equity Interests of Holdings, (c) the
aggregate spread value (i.e., with respect to each option to acquire common
stock of Target, the product of (i) the excess, if any, of the per share
exercise price of such option over the Merger Consideration per share of Target
common stock, multiplied by (ii) the number of shares of Target common stock
subject to such option) at the closing of the Merger of options to acquire
common stock of Target held by Management Stockholders that such Management
Stockholders agree on or prior to the Closing Date will be retained by such
Management Stockholders in connection with the Transaction (in lieu of the
cancellation thereof and the payment of the aggregate spread value to such
Management Stockholders in connection with the Merger) and thereafter represent
options to acquire Equity Interests of Holdings and (d) the further contribution
by Holdings to the Borrower of any portion of the cash contribution proceeds not
directly received by the Borrower or used by Holdings to pay Transaction
Expenses.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
“Equity Investors” means the Sponsors and the Management Stockholders.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which

25
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; or (g) the failure of any Pension Plan to satisfy the
minimum funding standard required for any plan year or part thereof under
Section 412 of the Code or Section 302 of ERISA or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code or Section 303 or 304 of ERISA.
“Eurocurrency Rate” means (a) the offered quotation to first-class banks in the
New York interbank Eurodollar market by the Administrative Agent for Dollar
deposits of amounts in immediately available funds comparable to the outstanding
principal amount of the Eurocurrency Rate Loan of the Administrative Agent (in
its capacity as a Lender) (or, if the Administrative Agent is not a Lender with
respect thereto, taking the average principal amount of the Eurocurrency Rate
Loan then being made by the various Lenders pursuant thereto)) with maturities
comparable to the Interest Period applicable to such Eurocurrency Rate Loan
commencing two Business Days thereafter as of 10:00 A.M. (New York City time) on
the applicable date of determination, divided (and rounded upward to the nearest
1/16 of 1%) by (b) a percentage equal to 100% minus the then stated maximum rate
of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves required by applicable law)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D).
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any period, an amount equal to the excess of:
(a) the sum, without duplication, of:
(i) Consolidated Net Income for such period,
(ii) an amount equal to the amount of all non-cash charges during such period,
to the extent deducted in arriving at such Consolidated Net Income,
 
(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions by the Borrower and the Restricted Subsidiaries completed during
such period), and
 
(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over

26
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(b) the sum, without duplication, of:
(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(f) of the definition of Consolidated Net Income,
(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period pursuant to Section 7.16), except to the extent that such
Capital Expenditures were financed with the proceeds of Indebtedness of the
Borrower or the Restricted Subsidiaries,
(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to Consolidated Net Income and
not in excess of the amount of such increase but excluding (X) all other
prepayments of Term Loans and (Y) all prepayments of Revolving Credit Loans and
Swing Line Loans) made during such period (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), except to the extent financed with the
proceeds of other Indebtedness of the Borrower or the Restricted Subsidiaries,
(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,
(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions by the
Borrower and the Restricted Subsidiaries during such period),
(vi) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness,
(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02 (other than Section 7.02(a)) to the extent that
such Investments and acquisitions were financed with internally generated cash
flow of the Borrower and the Restricted Subsidiaries,
(viii)    the amount of Restricted Payments paid during such period pursuant to
Section 7.06(f), (g), (h) or (i) to the extent such Restricted Payments

27
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

were financed with internally generated cash flow of the Company and the
Restricted Subsidiaries,
(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,,
(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,
(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions or Capital Expenditures to be consummated or made
during the period of four consecutive fiscal quarters of the Borrower following
the end of such period, provided that to the extent the aggregate amount of
internally generated cash actually utilized to finance such Permitted
Acquisitions or Capital Expenditures during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters, and
(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.
“Excluded Matter” means any one or more of the following to the extent not
specifically related to or disproportionately impacting the Target or any of its
Subsidiaries: (A) the effect of any change in economies or securities or
financial markets in general in the

28
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

United States or elsewhere; (B) the effect of any change that generally affects
the industry in which the Target and its Subsidiaries operate; (C) the effect of
any change arising in connection with natural disasters or acts of nature,
hostilities, acts of war, sabotage or terrorism or military actions or any
escalation or material worsening of any such hostilities, acts of war, sabotage
or terrorism or military actions existing or underway as of the date hereof; or
(D) the effect of any changes in applicable Laws or accounting rules.
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary, (b) each Subsidiary listed on Schedule 1.01G hereto, (c) any
Subsidiary that is prohibited by applicable Law from guaranteeing the
Obligations, (d) any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary and (e) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.
“Existing Credit Agreement” means the Fourth Amended and Restated Credit
Agreement, dated as of September 13, 2005, among the Target, Opco and JPMorgan
Chase Bank, N.A., as administrative agent.
“Existing Fixed Notes” means Opco's 10-1/2% Senior Notes due 2011.
“Existing Fixed Notes Indenture” means the Indenture for the Existing Fixed
Notes, dated as of June 27, 2003.
“Existing Floating Notes” means Opco's Floating Rate Senior Notes due 2010.
“Existing Floating Notes Indenture” means the Indenture for the Existing
Floating Notes, dated as of March 30, 2005.
“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and set forth on Schedule 1.01E.
“Existing Opco Notes” means and includes the Existing Fixed Notes and the
Existing Floating Notes.
“Existing Opco Notes Indenture Amendments” has the meaning specified in
Section 4.01(e)(i)(y).
“Existing Opco Notes Tender Offers and Consent Solicitations” has the meaning
specified in Section 4.01(e)(i)(y).
“Existing PIK Note Tender Offer and Consent Solicitation” has the meaning
specified in Section 4.01(e)(i)(x).
“Existing PIK Notes” means Target's Senior Floating Rate PIK Notes due 2011.

29
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Existing PIK Notes Indenture” means the Indenture for the Existing PIK Notes,
dated as of October 17, 2005.
“Existing PIK Notes Indenture Amendments” has the meaning specified in
Section 4.01(e)(i)(x).
“Existing Revolving Credit Commitment” means, as to each Lender, the Revolving
Credit Commitment of such Lender as defined in this Agreement, and as in effect,
in each case immediately prior to giving effect to the Second Amendment
Effective Date.
“Existing Revolving Credit Exposure” means, as to each Lender, the Revolving
Credit Exposure of such Lender as defined in this Agreement, and as in effect,
in each case immediately prior to giving effect to the Second Amendment
Effective Date.
“Existing Revolving Credit Loan” means, as to each Lender, each Revolving Credit
Loan of such Lender as defined in this Agreement, and as in effect, in each case
immediately prior to giving effect to the Second Amendment Effective Date.
“Existing Swap Agreements” means, collectively, each Swap Contract between the
Borrower and Deutsche Bank AG New York Branch, as the Hedge Bank thereunder
entered into on, or prior to, the Closing Date.
“Existing Tender Offer Notes” means and includes the Existing PIK Notes and the
Existing Opco Notes.
“Existing Tender Offer Notes Indentures” shall mean and include the Existing PIK
Notes Indenture, the Existing Fixed Notes Indenture and the Existing Floating
Notes Indenture.
“Existing Tender Offer Notes Indentures Supplements” means the Supplemental
Indentures to the Existing Tender Offer Notes Indentures in form and substance
satisfactory to the Agents and entered into by the Target or Opco, as the case
may be, and the respective trustees under the Existing Tender Offer Notes
Indentures in connection with the Tender Offers and Consent Solicitations to
effect the Existing Tender Offer Notes Indenture Amendments.
“Existing Term Loan Tranche” has the meaning provided in Section 2.17(a).
“Extended Revolving Credit Commitment” means, as to each Lender, its obligation
to (a) make Revolving Credit Loans to the Borrower pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations in respect of Letters of Credit
and (c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Extended Revolving Credit
Extension Amount of such Lender or the amount in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto on or after the Second
Amendment Effective Date, as applicable, as such amount may be adjusted from
time to time in accordance with this Agreement, including, if applicable,
pursuant to Section 2.15. On the Second Amendment Effective Date, the initial
aggregate amount of all Extended Revolving Credit Commitments is $25,500,000.

30
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Extended Revolving Credit Extension Amount” means, as to the Existing Revolving
Credit Commitment of any Extending Revolving Credit Lender, an amount equal to
the product obtained by multiplying (x) the amount of such Lender's Existing
Revolving Credit Commitment subject to a Revolver Extension Election by (y) a
fraction, the numerator of which is the aggregate amount of all Existing
Revolving Credit Commitments accepted for extension by the Borrower on
the Second Amendment Effective Date and the denominator of which is the
aggregate amount of all Existing Revolving Credit Commitments subject
to Revolver Extension Elections, as such amount may, in the discretion of the
Administrative Agent and the Borrower, be (i) decreased to an amount not less
than the product of (I) the percentage which equates to such Lender's Pro Rata
Share of the aggregate amount of all Existing Revolving Credit Commitments in
effect immediately prior to the Second Amendment Effective Date multiplied by
(II) the aggregate amount of all Existing Revolving Credit Commitments accepted
for extension by the Borrower on the Second Amendment Effective Date, (ii) after
giving effect to any allocation reductions for Extending Revolving Credit
Lenders pursuant to preceding clause (i), increased to an amount not to exceed
the amount of such Lender's Existing Revolving Credit Commitment subject to
a Revolver Extension Election, and (iii) modified by the Administrative Agent to
account for rounding adjustments. The Administrative Agent and the Borrower
shall determine the final Extended Revolving Credit Extension Amount of each
Lender on the Second Amendment Effective Date and the Administrative Agent shall
notify each such Lender of its Extended Revolving Credit Extension Amount
promptly following the Second Amendment Effective Date. All such determinations
made by the Administrative Agent and the Borrower shall be final, conclusive and
binding on the Lenders and the Administrative Agent and the Borrower shall have
no liability to any Person with respect to such determination absent gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable decision).
“Extended Revolving Credit Loans” means a Revolving Credit Loan made by a
Extending Revolving Credit Lender pursuant to its Extended Revolving Credit
Commitment.
“Extended Term Commitments” means one or more commitments hereunder to convert
Term Loans under an Existing Term Loan Tranche to Extended Term Loans of a given
Extension Series pursuant to an Extension Amendment.
“Extended Term Loans” has the meaning provided in Section 2.17(a).
“Extending B-3 Term Lender” mean any Lender that has submitted an executed B-3
Term Loan Extension Election with respect to all or a portion of its Original
Term Loans and/or 2007 Term Loans in accordance with the instructions provided
on the signature page to the Second Amendment prior to the deadline specified in
the Second Amendment.
“Extending Revolving Credit Lender” means, at any time, any Lender that has an
Extended Revolving Credit Commitment and/or related Revolving Credit Exposure
incurred pursuant thereto at such time.
“Extending Term Lender” has the meaning provided in Section 2.17(b).

31
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Extension” means any establishment of Extended Term Commitments and Extended
Term Loans pursuant to Section 2.17 and the applicable Extension Amendment.
“Extension Amendment” has the meaning provided in Section 2.17(c).
“Extension Election” has the meaning provided in Section 2.17(b).
“Extension Request” has the meaning provided in Section 2.17(a).
“Extension Series” has the meaning provided in Section 2.17(a).
“Facility” means the B-1 Term Loans, the B-2 Term Loans, the B-3 Term Loans, the
Refinancing Term Loans of a given Refinancing Series, the Extended Term Loans of
a given Extension Series, the Revolving Credit Facility, the Swing Line Facility
or the Letter of Credit Sublimit, as the context may require.
“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith; provided that if the fair market value is equal to or exceeds
$20,000,000, such determination shall be made by the Board of Directors of the
Borrower.
“Federal Funds Rate” means, for any period, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.
“First Incremental Amendment” means the First Incremental Amendment to this
Agreement, dated as of August 17, 2007.
“First Incremental Amendment Effective Date” has the meaning specified in the
First Incremental Amendment.
“Foreign Casualty Event” has the meaning specified in Section 2.05(b)(ix).
“Foreign Disposition” has the meaning specified in Section 2.05(b)(ix).
“Foreign Lender” has the meaning specified in Section 10.15(a)(i).
“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which (a) is not a Domestic Subsidiary or (b) is set forth on
Schedule 1.01H.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States or any successor thereto.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

32
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Funded Debt” means all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Granting Lender” has the meaning specified in Section 10.07(h).
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in

33
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

either case in the ordinary course of business, or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means Holdings, the Borrower and each Subsidiary Guarantor.
“Guaranty” means, collectively, the Holdings Guaranty, the Borrower Guaranty and
the Subsidiary Guaranty.
“Guarantee Supplements” has the meaning provided in the Guaranty.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means (x) any Person that is a Lender or an Affiliate of a Lender
at the time it enters into a Secured Hedge Agreement, in its capacity as a party
thereto, and such Person's successors and permitted assigns and (y) with respect
to the Existing Swap Agreements, Deutsche Bank AG New York Branch and its
successors and permitted assigns, in its capacity as the provider of such
Secured Hedge Agreement.
“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.
“Holdings Guaranty” means the Holdings Guaranty made by Holdings in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit F.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Iceland Acquisition” has the meaning specified in the First Incremental
Amendment.
“Iceland Business” has the meaning specified in the First Incremental Amendment.
“Immaterial Subsidiary” means each Restricted Subsidiary that is not a Material
Subsidiary.
“Incremental Amendment” has the meaning set forth in Section 2.15(a).

34
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.15(a).
“Incremental Term Loans” has the meaning set forth in Section 2.15(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all indebtedness of such Person for borrowed money and all indebtedness
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), bankers' acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
(f)    all Attributable Indebtedness;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests; and
(h)    all Guarantees of such Person in respect of any of the foregoing;
provided that Indebtedness shall not include trade payables and accrued expenses
arising in the ordinary course of business and consistent with past practices.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person's
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for

35
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

purposes of clause (e) shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the Fair Market Value of
the property encumbered thereby.
“Indemnified Liabilities” has the meaning set forth in Section 10.05.
“Indemnitees” has the meaning set forth in Section 10.05.
“Information” has the meaning specified in Section 10.08.
“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, substantially in the form attached as Exhibit J.
“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement, substantially in the form attached as Exhibit L.
“Interest Coverage Ratio” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, as of the end of any fiscal quarter of the
Borrower for the Test Period ending on such date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense.
“Interest Payment Date” means, (a) as to any Loan of any Class other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
applicable Maturity Date of the Facility under which such Loan was made (or, in
the case of a Non-Extended Revolving Credit Loan or an Extended Revolving Credit
Loan maintained as a Eurocurrency Rate Loan, the Maturity Date applicable
thereto); provided that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan of any Class (including a Swing Line Loan), the
last Business Day of each March, June, September and December and the applicable
Maturity Date of the Facility under which such Loan was made (or, in the case of
a Non-Extended Revolving Credit Loan or Extended Revolving Credit Loan
maintained as a Base Rate Loan, the Maturity Date applicable thereto).
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent agreed to by each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the Borrower in its Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

36
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(c)    no Interest Period shall extend beyond the applicable Maturity Date for
the Class of Loans of which such Eurocurrency Rate Loan is a part (or, in the
case of a Revolving Credit Loan maintained as a Eurocurrency Rate Loan prior to
the Maturity Date with respect to Non-Extended Revolving Credit Commitments, the
Maturity Date with respect to Non-Extended Revolving Credit Commitments).
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person
(including by merger, consolidation, amalgamation or otherwise), (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be (i) except as
otherwise set forth in clause (ii) of this definition, the amount actually
invested (in the case of any non-cash asset invested, taking the Fair Market
Value thereof at the time the investment is made), without adjustment for
subsequent increases or decreases in the value of such Investment and (ii) in
the case of any Investment deemed to be made in an Unrestricted Subsidiary
pursuant to Section 6.14, as determined in accordance with the last sentence of
Section 6.14. For the avoidance of doubt, any merger or consolidation by the
Borrower with and into another Person which becomes the Successor Company as a
result of such merger or consolidation shall be construed to be an Investment by
the Borrower.
“IP Collateral” means all “Intellectual Property Collateral” referred to in the
Collateral Documents and all of the other IP Rights that are or are required by
the terms hereof or of the Collateral Documents to be subject to Liens in favor
of the Collateral Agent for the benefit of the Secured Parties.
“IP Rights” has the meaning set forth in Section 5.15.
“IRS” means the United States Internal Revenue Service.
“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity, and any
successor thereto by merger, consolidation or otherwise.
“JPMS” means J.P. Morgan Securities Inc., in its individual capacity, and any
successor thereto by merger, consolidation or otherwise.
“Junior Financing” has the meaning specified in Section 7.13.
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder as of such date of
determination, including the latest maturity date of any Refinancing Term Loan,
any Refinancing Term

37
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Commitment, any Extended Term Loan or any Extended Term Commitment, in each case
as extended in accordance with this Agreement from time to time.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender's
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means DBTCA, JPMorgan and any other Lender, and, in each case, any
Affiliate thereof that becomes an L/C Issuer in accordance with Section 2.03(k)
or 10.07(j), in each case, in its capacity as an issuer of Letters of Credit
(including Existing Letters of Credit) hereunder, or any successor issuer of
Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer, the Swing Line
Lender, each Revolving Credit Lender, each B-1 Term Lender, each B-2 Term
Lender, each B-3 Term Lender and each Person that shall become party hereto
pursuant to an Assignment and Assumption, an Incremental Amendment or a
Refinancing Amendment, and their respective successors and assigns as permitted
hereunder, each of which is referred to herein as a “Lender”.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify in writing to the
Borrower and the Administrative Agent.
“Letter of Credit” means any Existing Letter of Credit or any letter of credit
issued hereunder. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.

38
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Letter of Credit Application” means an application and agreement for the
issuance or extension of, or amendment to, a Letter of Credit in the form from
time to time in use by the relevant L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Extended Revolving
Credit Commitments (or, if such day is not a Business Day, the next preceding
Business Day).
“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $20,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.
“LIBOR Reference Rate” shall mean an interest rate per annum equal to the
offered quotation to first-class banks in the New York interbank Eurodollar
market by the Administrative Agent for Dollar deposits of amounts in immediately
available funds comparable to the outstanding principal amount of the
Eurocurrency Rate Loan of the Administrative Agent (in its capacity as a Lender)
(or, if the Administrative Agent is not a Lender with respect thereto, taking
the average principal amount of the Eurocurrency Rate Loan then being made by
the various Lenders pursuant thereto)) with maturities comparable to a one month
Interest Period as of 10:00 A.M. (New York City time) on the applicable date of
determination, divided and rounded upward to the nearest 1/16 of 1%) by (b) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan,
including any Refinancing Term Loan, Extended Term Loan and Incremental Term
Loan.
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Guaranty, (iv) the Collateral Documents, (v) the Intercompany Subordination
Agreement, and (vi) each Letter of Credit Application.
“Loan Notice” means a notice of (a) a Term Borrowing with respect to a given
Class of Term Loans, (b) a Revolving Credit Borrowing, (c) a conversion of Loans
under a given Class from one Type to the other, or (d) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
“Loan Parties” means, collectively, the Borrower and each Guarantor.

39
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Management Stockholders” means the members of management of the Borrower or its
Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Subsidiaries, taken as a whole, (b) a material adverse
effect on the ability of the Borrower and the Loan Parties (taken as a whole) to
perform their payment obligations under the Loan Documents to which they are a
party or (c) a material adverse effect on the rights and remedies of the Lenders
under any Loan Document.
“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets at the last day of the Test
Period ending on the last day of the most recent fiscal period for which
financial statements have been delivered pursuant to Section 6.01 were equal to
or greater than 5% of the Consolidated Total Assets of the Borrower and the
Restricted subsidiaries at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 5% of the consolidated gross revenues of
the Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP.
“Maturity Date” means (a) with respect to the Non-Extended Revolving Credit
Commitments and the Non-Extended Revolving Credit Loans, May 2, 2011, (b) with
respect to the Extended Revolving Credit Commitments, the Extended Revolving
Credit Loans and Swing Line Loans, May 2, 2013, (c) with respect to the B-1 Term
Loans and B-2 Term Loans, May 2, 2013, (d) with respect to the B-3 Term Loans,
February 2, 2016, and (e) with respect to any Incremental Term Loans, any
Refinancing Term Loans of a given Refinancing Series or any Extended Term Loans
of a given Extension Series, the date specified as the “Maturity Date” therefor
in the applicable Incremental Amendment, Refinancing Amendment or Extension
Amendment, as the case may be, permitted hereunder.
“Maximum Rate” has the meaning specified in Section 10.10.
“Merger” has the meaning set forth in the preliminary statements to this
Agreement.
“Merger Agreement” means the Agreement and Plan of Merger, dated as of March 12,
2006, by and among Holdings, Merger Sub and the Target.
“Merger Consideration” means the total funds required to consummate the Merger.
“Merger Sub” has the meaning set forth in the introductory paragraph to this
Agreement.
“Minority Investment” means any Person (other than a Subsidiary) in which the
Borrower or any Restricted Subsidiary owns Equity Interests.

40
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Moody's” means Moody's Investors Service, Inc. and any successor thereto.
“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Secured Parties, in each case, in form and substance
reasonably satisfactory to the Collateral Agent (taking account of relevant
local Law matters), and any other mortgages executed and delivered pursuant to
Section 6.11.
“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).
“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of “Collateral and Guarantee Requirement”.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
“Net Cash Proceeds” means:
(a)    with respect to the Disposition of any asset by Holdings, the Borrower or
any Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of Holdings, the
Borrower or any Restricted Subsidiary) over (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the out-of-pocket expenses (including Attorney
Costs, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees) actually incurred by Holdings, the Borrower or such Restricted Subsidiary
in connection with such Disposition or Casualty Event, (C) taxes paid or
reasonably estimated to be actually payable in connection therewith, and (D) any
reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by Holdings, the Borrower or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction and it being understood that “Net Cash Proceeds” shall include
any cash or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by Holdings, the Borrower or any Restricted Subsidiary in
any such Disposition and (ii) upon the reversal (without the satisfaction of any
applicable

41
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

liabilities in cash in a corresponding amount) of any reserve described in
clause (D) of the preceding sentence or, if such liabilities have not been
satisfied in cash and such reserve is not reversed within three hundred and
sixty-five (365) days after such Disposition or Casualty Event, the amount of
such reserve; provided that (x) no net cash proceeds calculated in accordance
with the foregoing realized in a single transaction or series of related
transactions shall constitute Net Cash Proceeds unless such net cash proceeds
shall exceed $2,500,000 and (y) no such net cash proceeds shall constitute Net
Cash Proceeds under this clause (a) in any fiscal year until the aggregate
amount of all such net cash proceeds in such fiscal year shall exceed $5,000,000
(and thereafter only net cash proceeds in excess of such amount shall constitute
Net Cash Proceeds under this clause (a)); and
(b)    with respect to the incurrence or issuance of any Indebtedness by
Holdings, the Borrower or any Restricted Subsidiary, the excess, if any, of (i)
the sum of the cash received in connection with such incurrence or issuance over
(ii) the investment banking fees, underwriting discounts, commissions, costs and
other out-of-pocket expenses and other customary expenses (including Attorney
Costs), incurred by Holdings, the Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance.
“Non-Cash Charges” has the meaning set forth in the definition of the term
“Consolidated EBITDA”.
“Non-Consenting Lenders” has the meaning specified in Section 3.07(d).
“Non-Extended Revolving Credit Commitment” means, as to each Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed (i) an
amount equal to the sum of (x) the Existing Revolving Credit Commitment of such
Lender on the Second Amendment Effective Date (immediately prior to giving
effect thereto) minus (y) if such Lender is an Extending Revolving Credit
Lender, the Extended Revolving Credit Extension Amount of such Lender or (ii)
the amount in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto on or after the Second Amendment Effective Date, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate Non-Extended Revolving Credit Commitments of all
Non-Extending Revolving Credit Lenders shall be $14,500,000 on the Second
Amendment Effective Date, as such amount may be adjusted from time to time in
accordance with the terms of this Agreement.
“Non-Extended Revolving Credit Loans” means a Revolving Credit Loan made by a
Non-Extending Revolving Credit Lender pursuant to its Non-Extended Revolving
Credit Commitment.
“Non-Extending Revolving Credit Lender” means, at any time, any Lender that has
a Non-Extended Revolving Credit Commitment and/or related Revolving Credit
Exposure incurred pursuant thereto at such time.

42
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event or of Excess Cash Flow, that such amount (a) was not
required to be applied to prepay the Loans pursuant to Section 2.05(b), and
(b) was not previously applied in determining the permissibility of a
transaction under the Loan Documents where such permissibility was (or may have
been) contingent on receipt of such amount or utilization of such amount for a
specified purpose. The Borrower shall promptly notify the Administrative Agent
of any application of such amount as contemplated by (b) above.
“Note” means a Term Note, a Revolving Credit Note or the Swing Line Note, as the
context may require.
“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising, (y)
obligations of any Loan Party and its Subsidiaries arising under any Secured
Hedge Agreement and (z) Cash Management Obligations, in the case of each of
clauses (x), (y) and (z), including interest and fees that accrue after the
commencement by or against any Loan Party or Subsidiary of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. Without limiting the generality of the foregoing, the Obligations of
the Loan Parties under the Loan Documents (and of their Subsidiaries to the
extent they have obligations under the Loan Documents) include (a) the
obligation (including guarantee obligations) to pay principal, interest, Letter
of Credit commissions, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party or its
Subsidiaries under any Loan Document and (b) the obligation of any Loan Party or
any of its Subsidiaries to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party or such Subsidiary. Notwithstanding the foregoing,
any release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under Secured
Hedge Agreements or the holders of the Cash Management Obligations.
“OID” means original issue discount.
“Opco” has the meaning set forth in the preliminary statements to this
Agreement.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the

43
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Term Borrowing” means a borrowing consisting of simultaneous Original
Term Loans of the same Type and, in the case of Eurocurrency Rate Loans, having
the same Interest Period made by each of the Original Term Lenders pursuant to
Section 2.01.
“Original Term Commitment” means, as to each Original Term Lender, its
obligation to make an Original Term Loan to the Borrower pursuant to
Section 2.01(a) in an aggregate principal amount not to exceed the amount set
forth opposite such Lender's name on Schedule 2.01(a) (as in effect on the
Closing Date), in each case under the caption “Original Term Commitment”, as
such amount may be adjusted from time to time in accordance with this Agreement.
The initial aggregate amount of the Original Term Commitments of Original Term
Loans is $390,000,000.
“Original Term Lender” means any Lender that has an Original Term Commitment or
an Original Term Loan at such time.
“Original Term Loan” has the meaning specified in Section 2.01(a).
“Other Allocable Share” means, in the case of any determination with respect to
any Extended Revolving Credit Lender (or its Extended Revolving Credit
Commitment (and related Revolving Credit Exposure)) or any Non-Extended
Revolving Credit Lender (or its Non-Extended Revolving Credit Commitment (and
related Revolving Credit Exposure)), at any time on or after the Second
Amendment Effective Date, a fraction (expressed as a percentage, carried out to
the ninth decimal place), the numerator of which is the amount of the Extended
Revolving Credit Commitment or the Non-Extended Revolving Credit Commitment, as
the case may be, of such Lender at such time and the denominator of which is the
aggregate amount of all Extended Revolving Credit Commitments or all
Non-Extended Revolving Credit Commitments, as the case may be, at such time;
provided that if such Extended Revolving Credit Commitment or Non-Extended
Revolving Credit Commitment, as the case may be, has been terminated, then the
Other Allocable Share of each applicable Lender shall be determined based on the
Other Allocable Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.
“Other Taxes” has the meaning specified in Section 3.01(b).
“Outstanding Amount” means (a) with respect to the Term Loans of any Class,
Revolving Credit Loans and Swing Line Loans on any date, the outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Term Loans of such Class, Revolving Credit Loans (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) and Swing Line Loans, as the case
may be, occurring on such date; and (b) with respect to any L/C Obligations on
any date, the outstanding amount thereof on such date after giving effect to any

44
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

L/C Credit Extension occurring on such date and any other changes thereto as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit (including any refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Credit Borrowing) or any reductions in the maximum amount available for drawing
under Letters of Credit taking effect on such date.
“Participant” has the meaning specified in Section 10.07(e).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code or Section 302 or Title IV of ERISA and is
sponsored or maintained by any Loan Party or any ERISA Affiliate or to which any
Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five (5) plan years.
“Permitted Acquisition” has the meaning specified in Section 7.02(i).
“Permitted Capital Expenditure Amount” has the meaning specified in
Section 7.16(a).
“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings (and, after a Qualifying IPO, of the Borrower) to the
extent permitted hereunder.
“Permitted Holders” means the Equity Investors other than the Management
Stockholders to the extent that the amount of the outstanding voting stock of
Holdings owned beneficially or of record by such Management Stockholders in the
aggregate at any time exceeds ten percent (10%) of the total amount of the
outstanding voting stock of Holdings at such time.
“Permitted Holdings Debt” has the meaning specified in Section 7.03(r).
“Permitted Refinancing” means, with respect to any Person, any modification,
replacement, refinancing, refunding, renewal or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, replaced, refinanced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, replacement,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, replacement, refinancing, refunding, renewal
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
replaced, refinanced, refunded, renewed or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to

45
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing, and (d) if such Indebtedness being modified, replaced,
refinanced, refunded, renewed or extended is Indebtedness permitted pursuant to
Section 7.03(b), 7.03(v) or 7.13(a), (i) to the extent such Indebtedness being
modified, replaced, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Obligations, such modification, replacement,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
replaced, refinanced, refunded, renewed or extended, (ii) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
replaced, refinanced, refunded, renewed or extended Indebtedness, taken as a
whole, are not materially less favorable to the Loan Parties or the Lenders than
the terms and conditions of the Indebtedness being modified, replaced,
refinanced, refunded, renewed or extended; provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees), and
(iii) such modification, replacement, refinancing, refunding, renewal or
extension is incurred by the Person who is the obligor of the Indebtedness being
modified, refinanced, refunded, renewed or extended.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Section 302 or Title IV
of ERISA, any ERISA Affiliate.
“Pledged Debt” has the meaning specified in the Security Agreement.
“Pledged Equity” has the meaning specified in the Security Agreement.
“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
conversion of an Unrestricted Subsidiary to a Converted Restricted Subsidiary,
the period beginning on the date such Permitted Acquisition or conversion of an
Unrestricted Subsidiary to a Converted Restricted Subsidiary is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition or conversion of an
Unrestricted Subsidiary to a Converted Restricted Subsidiary is consummated.
“Principal L/C Issuer” means DBTCA and any other L/C Issuer that has issued
Letters of Credit having an aggregate Outstanding Amount in excess of $500,000.

46
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Borrower in good faith as a result of (a) actions
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (b) any
additional costs incurred during such Post-Acquisition Period in each case in
connection with the combination of the operations of such Acquired Entity or
Business or such Converted Restricted Subsidiary with the operations of the
Borrower and the Restricted Subsidiaries; provided that, so long as such actions
are taken during such Post-Acquisition Period or such costs are incurred during
such Post-Acquisition Period, as applicable, it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that such cost savings related to such
actions will be realizable during the entirety of such Test Period, or such
additional costs, as applicable, will be incurred during the entirety of such
Test Period; provided further that any such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period.
“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(a)(ii).
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Equity Interests in any Subsidiary of the Borrower or any division, product
line, or facility used for operations of the Borrower or any of its
Subsidiaries, shall be excluded, and (ii) in the case of a Permitted
Acquisition, conversion of an Unrestricted Subsidiary to a Converted Restricted
Subsidiary, the Transaction or Investment described in the definition of
“Specified Transaction”, shall be included, (b) any retirement or repayment of
Indebtedness, and (c) any Indebtedness incurred or assumed by the Borrower or
any of the Restricted Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (i) (x) directly attributable to such transaction, (y)
expected to have a continuing impact on the Borrower and the Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of Pro Forma Adjustment; provided further that no pro forma
adjustments shall apply to the consummation of the Transaction except as
expressly

47
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

contemplated in the definitions of “Consolidated EBITDA” and “Consolidated
Interest Expense”.
“Pro Forma Financial Statements” has the meaning set forth in
Section 5.05(a)(ii).
“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments of all Lenders under the applicable
Facility or Facilities at such time; provided that if such Commitment has been
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.
“Projections” shall have the meaning set forth in Section 6.01(c).
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualifying IPO” means the issuance by Holdings, any direct or indirect parent
of Holdings or the Borrower of its common Equity Interests in an underwritten
primary public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering).
“Redemption Date” has the meaning specified in Section 4.02(e)(iii).
“Reference Date” has the meaning specified in the definition of “Available
Amount”.
“Refinanced Term Debt” has the meaning specified in the definition of “Term Loan
Refinancing Indebtedness”.
“Refinanced Term Loans” has the meaning specified in Section 10.01.
“Refinancing” means the Tender Offers and Consent Solicitations and the other
refinancing transactions contemplated by Sections 4.01(e) and 6.17 (including
the execution and delivery of the Existing Tender Offer Notes Indenture
Supplement as contemplated by Section 4.01(e)(ii)).
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Term Loan
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.16.

48
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Refinancing Series” shall mean all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same interest margins
and amortization schedule.
“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.
“Refinancing Term Lenders” means, at any time, any Lender that has a Refinancing
Term Commitment of a given Refinancing Series or a Refinancing Term Loan of a
given Refinancing Series at such time.
“Refinancing Term Loans” means one or more Classes of term loans hereunder that
result from a Refinancing Amendment.
“Register” has the meaning set forth in Section 10.07(d).
“Regulation D” shall mean Regulation D of the FRB as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.
“Related Parties” has the meaning specified in Section 10.08.
“Replacement Term Loans” has the meaning specified in Section 10.01.
“Repricing Transaction” means (1) the incurrence by the Borrower of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement, whether incurred directly or by way of the conversion of
B-3 Term Loans into a new tranche of replacement term loans under this
Agreement) that is broadly marketed or syndicated to banks and other
institutional investors in financings similar to the facilities provided for in
this Agreement (i) having an Effective Yield for the respective Type of such
Indebtedness that is less than the Effective Yield for B-3 Term Loans of the
respective Type but excluding Indebtedness incurred in connection with a Change
of Control, and (ii) the proceeds of which are used to prepay (or, in the case
of a conversion, deemed to prepay or replace), in whole or in part, outstanding
principal of B-3 Term Loans or (2) any effective reduction in the Effective
Yield for B-3 Term Loans (e.g., by way of amendment, waiver or otherwise), the
effect of which, in the case of either clause (1) or clause (2), is primarily to
decrease the Effective Yield with respect to B-3 Term Loans. Any such
determination by the Administrative Agent as contemplated by preceding clauses
(1) and (2) shall be conclusive and binding on all Lenders holding B-3 Term
Loans.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

49
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans of a given Class or Revolving Credit Loans, a Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender's risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restoration Certification” means, with respect to any Casualty Event, a
certification made by a Responsible Officer of the Borrower or a Restricted
Subsidiary, as applicable, to the Administrative Agent prior to the end of the
twelve (12) month period following the receipt of insurance or condemnation
proceeds after such Casualty Event certifying (a) that the Borrower or such
Restricted Subsidiary intends to use the Net Cash Proceeds received in
connection with such Casualty Event to repair, restore or replace the property
or assets in respect of which such Casualty Event occurred, (b) the approximate
costs of completion of such repair, restoration or replacement and (c) the
approximate time period for completion of such repair, restoration or
replacement.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings or the Borrower's stockholders, partners or
members (or the equivalent Persons thereof).
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Revolver Extension Election” means an election by a Lender provided in
accordance with the procedures set forth in the Second Amendment to have all or
a portion of its Existing Revolving Credit Commitment (together with all related
Existing Revolving Credit

50
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Exposure) converted into an Extended Revolving Credit Commitment (and related
Revolving Credit Exposure, applicable) pursuant to Section 2 of Part A of the
Second Amendment.
“Revolving Commitment Increase” has the meaning set forth in Section 2.15(a).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means an Extended Revolving Credit Commitment
and/or a Non-Extended Revolving Credit Commitment, as the context may require.
“Revolving Credit Exposure” means, at any time, as to each Revolving Credit
Lender, the sum of the outstanding principal amount of such Revolving Credit
Lender's Revolving Credit Loans at such time and its Pro Rata Share of the L/C
Obligations and the Swing Line Obligations at such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders' Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment and/or Revolving Credit Exposure at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto (with such modifications thereto as may be necessary to
reflect differing Classes of Revolving Credit Loans), evidencing the aggregate
Indebtedness of the Borrower to such Revolving Credit Lender resulting from the
Revolving Credit Loans of a given Class made by such Revolving Credit Lender.
“Rollover Amount” has the meaning set forth in Section 7.16(b).
“S&P” means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Same Day Funds” means, with respect to disbursements and payments, immediately
available funds in Dollars.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of November 10, 2010, among Holdings, the Borrower, the various Lenders
party thereto and the Administrative Agent.

51
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Second Amendment Effective Date” means the Second Amendment Effective Date as
defined in the Second Amendment.
“Secondary Merger” has the meaning specified in the preliminary statements to
this Agreement.
“Secured Hedge Agreement” means (x) any Swap Contract permitted under Article 7
that is entered into by and between any Loan Party or any Restricted Subsidiary
and any Hedge Bank and (y) the Existing Swap Agreements.
“Secured Obligations” has the meaning specified in the Security Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Documentation Agent, the Lenders, each L/C
Issuer, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).
“Securities Act” means the Securities Act of 1933, as amended.
“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G, together with each other
security agreement supplement executed and delivered pursuant to Section 6.11.
“Security Agreement Supplement” has the meaning specified in the Security
Agreement.
“Segregated Account” has the meaning specified in Section 4.02(e)(iii).
“Senior Subordinated Notes” means $175,000,000 in aggregate principal amount of
the Borrower's 9-1/2% senior subordinated notes due 2016.
“Senior Subordinated Notes Documentation” means the Senior Subordinated Notes,
and all documents executed and delivered in connection with the Senior
Subordinated Notes, including the Senior Subordinated Notes Indenture.
“Senior Subordinated Notes Indenture” means the Indenture for the Senior
Subordinated Notes, dated as of May 2, 2006.
“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such

52
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Person's ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person's property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“SPC” has the meaning specified in Section 10.07(h).
“Specified Default” means any Event of Default under Section 8.01(a), (f) or
(g).
“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation, Incremental Term Loan, the incurrence of 2007 Term
Loans, Revolving Commitment Increase or other event that by the terms of this
Agreement requires “Pro Forma Compliance” with a test or covenant hereunder or
requires such test or covenant to be calculated on a “Pro Forma Basis”.
“Sponsors” means Hellman & Friedman LLC, Thoma Cressa Equity Partners, JMI
Equity and each of their respective Affiliates but not including, however, any
portfolio companies of any of the foregoing.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.
“Subsidiary Guaranty” means, collectively, (a) the Subsidiary Guaranty made by
the Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit F and (b) each other
guaranty and guaranty supplement delivered pursuant to Section 6.11.
“Successor Company” has the meaning specified in Section 7.04(d).
“Supermajority Lenders” of any Class means those Lenders that would constitute
the Required Lenders under, and as defined in, this Agreement if (x) all
outstanding Obligations of the other Classes under this Agreement were repaid in
full and all Commitments with respect thereto were terminated and (y) the
reference to “50%” contained therein were changed to "66 2/3%."

53
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contract has been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contract, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
“Swing Line Lender” means DBTCA, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Note” means the promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrower to the Swing Line
Lender resulting from Swing Line Loans made by the Swing Line Lender.
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

54
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.
“Syndication Agent” means JPMorgan, as Syndication Agent under this Agreement.
“Target” has the meaning set forth in the preliminary statements to this
Agreement.
“Taxes” has the meaning specified in Section 3.01(a).
“Tender Offers and Consent Solicitations” means and includes the Existing PIK
Note Tender Offer and Consent Solicitation and the Existing Opco Notes Tender
Offers and Consent Solicitations.
“Term Borrowing” means (a) an Original Term Borrowing, (b) a 2007 Term
Borrowing, (c) the conversion of all or a portion of an Original Term Loan into
a B-1 Term Loan by a Lender pursuant to Section 2.01(a)(C)(i)(x), (d) the
conversion of all or a portion of a 2007 Term Loan into a B-2 Term Loan by a
Lender pursuant to Section 2.01(a)(C)(i)(y), (e) the conversion of all or a
portion of an Original Term Loan or a 2007 Term Loan into a B-3 Term Loan by a
Lender pursuant to Section 2.01(a)(C)(ii) or (iii), as the case may be, (f) the
making of an Incremental Term Loan by a Lender or Additional Lender to the
Borrower pursuant to Section 2.15 and the applicable Incremental Amendment, (g)
the making of a Refinancing Term Loan of a given Refinancing Series by a Lender
or an Additional Lender to the Borrower pursuant to Section 2.16, and the
applicable Refinancing Amendment, and (h) the making of an Extended Term Loan of
a given Extension Series by a Lender to the Borrower pursuant to Section 2.17
and the applicable Extension Amendment, as applicable.
“Term Commitment” means, as to each Lender, its Original Term Commitment, its
2007 Term Commitment, its B-3 Term Commitment, its Refinancing Term Commitment
of a given Refinancing Series or its Extended Term Commitment of a given
Extension Series, as the context may require.
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.
“Term Loan” means (i) a Loan made pursuant to Section 2.01(a) and (ii) any
Incremental Term Loan, Refinancing Term Loan and Extended Term Loan effected
pursuant to Section 2.15, 2.16 or 2.17, as applicable, and the related
Incremented Amendment, Refinancing Amendment or Extension Amendment, as
applicable. For the avoidance of doubt, on and after the Second Amendment
Effective Date, the term “Term Loan” shall include each B-1 Term Loan, each B-2
Term Loan and each B-3 Term Loan.
“Term Loan Refinancing Indebtedness” means Indebtedness incurred  pursuant

55
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

to a Refinancing Amendment, in each case, incurred to refinance, in whole or
part, then existing Term Loans (including any successive Term Loan Refinancing
Indebtedness) (“Refinanced Term Debt”); provided that (i) such refinancing
Indebtedness is in an original aggregate principal amount not greater than the
aggregate principal amount of the Refinanced Term Debt except by an amount equal
to unpaid accrued interest and premium thereon plus other reasonable amounts
paid, and fees and expenses reasonably incurred, in connection with such
refinancing Indebtedness, (ii) such Indebtedness has a later (or identical)
maturity and a Weighted Average Life to Maturity equal to or greater than the
Refinanced Term Debt, and (iii) such Refinanced Term Debt shall be repaid with
100% of the Net Cash Proceeds from any Term Loan Refinancing Indebtedness, and
all accrued interest, fees and premiums (if any) in connection therewith shall
be paid, on the date such Term Loan Refinancing Indebtedness is, incurred.
“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto (with
such modifications thereto as may be necessary to reflect differing Classes of
Term Loans), evidencing the aggregate Indebtedness of the Borrower to such Term
Lender resulting from the Term Loans of a given Class made by such Term Lender.
“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended, provided that for
purposes of any calculation of Consolidated Interest Expense for any “Test
Period” ending prior to the first anniversary of the Closing Date, Consolidated
Interest Expense shall be calculated in accordance with the last sentence
appearing in the definition of “Consolidated Interest Expense”.
“Threshold Amount” means $15,000,000.
“TL Repayment Percentage” of any Class of Term Loans at any time shall be a
fraction (expressed as a percentage) (x) the numerator of which is the aggregate
principal amount of outstanding Term Loans of such Class at such time and (y)
the denominator of which is the sum of the aggregate principal amount of all
outstanding Term Loans (of all Classes) at such time.
“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.
“Total Outstandings” means, at any time, the sum of (i) the aggregate
Outstanding Amount of all Loans at such time plus (ii) the aggregate Outstanding
Amount of all L/C Obligations at such time.
“Transaction” means, collectively, (a) the Equity Contribution, (b) the Merger,
(c) the Secondary Merger, (d) the issuance of the Senior Subordinated Notes, (e)
the funding of the Original Term Loans on the Closing Date, (f) the Refinancing,
(g) the consummation of any other transactions in connection with the foregoing,
and (h) the payment of the fees and expenses incurred in connection with any of
the foregoing.

56
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Transaction Documents” means the Merger Agreement and all other material
documents, instruments and certificates contemplated by the Merger Agreement.
“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
Target, the Borrower or any Restricted Subsidiary in connection with the
Transaction, this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.
“Type” means, with respect to a Loan its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“Unaudited Financial Statements” has the meaning set forth in Section 4.01(f).
“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).
“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01C and (ii) any Subsidiary of the Borrower designated by the board
of directors of Holdings or the Borrower as an Unrestricted Subsidiary pursuant
to Section 6.15 subsequent to the date hereof.
“U.S. Lender” has the meaning set forth in Section 10.15(b).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director's qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
 
SECTION 1. 2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 

57
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(b) (i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
 
(i) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.
 
(ii) The term “including” is by way of example and not limitation.
 
(iii) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
 
(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
SECTION 1. 3 Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.
(a) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Total Leverage
Ratio and Interest Coverage Ratio shall be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis.
 
SECTION 1. 4 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
 
SECTION 1. 5 References to Agreements, Laws, Etc.
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
amendment and restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, amendment
and restatements, extensions, supplements and other modifications are permitted
by any Loan

58
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
SECTION 1. 6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
SECTION 1. 7 Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.
 
SECTION 1. 8 Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles 2, 9 and 10) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such rate shall instead be the arithmetic average of the spot rates
of exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two Business Days later). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred; provided that, for the avoidance of doubt, the foregoing
provisions of this Section 1.08 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness or Investment may
be incurred at any time under such Sections.
 
SECTION 1. 9 Change of Currency. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Borrower's consent to appropriately
reflect a change in currency of any country and any relevant market conventions
or practices relating to such change in currency.
 
ARTICLE II
 
The Commitments and Credit Extensions
SECTION 2. 1 The Loans. (a) The Term Borrowings. Subject to the terms and
conditions set forth herein, (A) each Original Term Lender with an Original Term
Commitment on the Closing Date severally agrees to make to the Borrower on the
Closing Date a single loan denominated in Dollars in a principal amount equal to
such Original Term Lender's Original Term Commitment on the Closing Date (each,
an “Original Term Loan” and, collectively, the “Original Term Loans”), (B) each
2007 Term Lender with a 2007 Term Commitment on the

59
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

First Incremental Amendment Effective Date severally agrees to make to the
Borrower on the First Incremental Amendment Effective Date a single loan
denominated in Dollars in a principal amount equal to such 2007 Term Lender's
2007 Term Commitment on the First Incremental Amendment Effective Date (each, a
“2007 Term Loan” and, collectively, the “2007 Term Loans”) and (C) on the Second
Amendment Effective Date, (i) (x) a portion of the Original Term Loan of each
Original Term Lender outstanding on such date shall be automatically converted
on such date into a new term loan of such Lender hereunder denominated in
Dollars in an aggregate principal amount equal to the B-1 Term Loan Amount of
such Lender (each such term loan, a “B-1 Term Loan” and, collectively, the “B-1
Term Loans”) and (y) a portion of the 2007 Term Loan of each 2007 Term Lender
outstanding on such date shall be automatically converted on such date into a
new term loan of such Lender hereunder denominated in Dollars in an aggregate
principal amount equal to the B-2 Term Loan Amount of such Lender (each such
term loan, a “B-2 Term Loan” and, collectively, the “B-2 Term Loans”), (ii) a
portion of the Original Term Loan of each Extending B-3 Term Lender outstanding
on such date shall be automatically converted on such date into a new term loan
of such Lender hereunder denominated in Dollars in an aggregate principal amount
equal to the B-3 Term Commitment (Original Term Loan) of such Extending B-3 Term
Lender (each such term loan, a “B-3 Term Loan” and, collectively, the “B-3 Term
Loans”), and (iii) a portion of the 2007 Term Loan of each Extending B-3 Term
Lender outstanding on such date shall be automatically converted on such date
into a B-3 Term Loan of such Lender hereunder in an aggregate principal amount
equal to the B-3 Term Commitment (2007 Term Loan) of such Extending B-3 Term
Lender. Amounts borrowed under this Section 2.01(a) and repaid or prepaid may
not be reborrowed. Subject to Section 2.02(c), Term Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein.
 
(a) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans
denominated in Dollars to the Borrower (each such loan, a “Revolving Credit
Loan”) from time to time, on any Business Day until the Maturity Date with
respect to its Revolving Credit Commitment, in an aggregate principal amount not
to exceed at any time outstanding the amount of such Lender's Revolving Credit
Commitment; provided that (i) after giving effect to any Revolving Credit
Borrowing, the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender's Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender's Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender's Revolving Credit Commitment and
(ii) no more than $5,000,000 in aggregate principal amount of Revolving Credit
Loans shall be made on the Closing Date. Within the limits of each Lender's
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b), prepay under
Section 2.05, and reborrow under this Section 2.01(b). Subject to Section
2.02(c), Revolving Credit Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein. For the avoidance of doubt, all Revolving
Credit Loans will be made by Revolving Credit Lenders (including both Extending
Revolving Credit Lenders and Non-Extending Revolving Credit Lenders) in
accordance with their Pro Rata Shares (acting as a single Class) until the
Maturity Date with respect to the Non-Extended Revolving Credit Commitments;
thereafter, all Revolving Credit Loans will be made by the Extending Revolving
Credit Lenders in accordance with their Pro Rata Shares.
 

60
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

SECTION 2. 2 Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Loans of a given
Class from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrower's irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 12:30 p.m. (New York, New York time)
(i) three (3) Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans or any conversion of Base Rate Loans to
Eurocurrency Rate Loans, and (ii) one (1) Business Day before the requested date
of any Borrowing of Base Rate Loans or conversion of any Eurocurrency Rate Loans
to Base Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof, or such other
amount as requested by the Borrower from time to time and agreed to by
Administrative Agent in its sole discretion. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof, or such other amount as requested by the Borrower from time to
time and agreed to by Administrative Agent in its sole discretion. Each Loan
Notice (whether telephonic or written) shall specify (i) the Class of the
Borrowing requested and whether the Borrower is requesting a conversion of Loans
(of a given Class) from one Type to the other, or a continuation of Eurocurrency
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Loan Notice or fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month.
 
(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Class
of Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent's Office not later than 1:00 p.m. on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of DBTCA with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided the Administrative
Agent by the Borrower; provided that if, on the date the Loan Notice with
respect to such Borrowing is given by the Borrower, there are Swing Line Loans

61
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(c)or L/C Borrowings outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such L/C Borrowings, second, to
the payment in full of any such Swing Line Loans, and third, to the Borrower as
provided above.
 
(d)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.
(e)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
DBTCA's prime rate used in determining the Base Rate promptly following the
public announcement of such change. All computations of interest hereunder shall
be made in accordance with Section 2.8 and Section 2.10 hereunder.
(f)After giving effect to all Borrowings, all conversions of Loans of a given
Class from one Type to the other, and all continuations of Loans of a given
Class as the same Type, there shall not be more than ten (10) Interest Periods
in effect; provided that after the establishment of any new Class of Loans
pursuant to an Incremental Amendment, a Refinancing Amendment or Extension
Amendment, the number of Interest Periods otherwise permitted by this Section
2.02(e) shall increase by three (3) for each applicable Class so established.
(g)The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
 
SECTION 2. 3 Letters of Credit. (a) The Letter of Credit Commitment. (i) On and
after the Closing Date the Existing Letters of Credit will constitute Letters of
Credit under this Agreement and for purposes hereof will be deemed to have been
issued on the Closing Date. Subject to the terms and conditions set forth
herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit, on a sight basis,
denominated in Dollars and for the account of the Borrower (provided that any
Letter of Credit may be for the benefit of any Restricted Subsidiary of the
Borrower) and to amend, renew or extend Letters of Credit previously issued by
it, in accordance with Section 2.03(b), and (2) to honor drafts under the
Letters of Credit and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued pursuant to this Section 2.03; provided
that no L/C Issuer shall be obligated to

62
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in any Letter of Credit if as of the
date of such L/C Credit Extension (x) the Revolving Credit Exposure of any
Lender would exceed such Lender's Revolving Credit Commitment, (y) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit , or (z) the Letter of Credit giving rise to such L/C Credit Extension
has a stated expiry date after the Maturity Date with respect to Non-Extended
Revolving Credit Commitments and the aggregate stated amount of all Letters of
Credit having stated expiry dates after such Maturity Date, when added to the
aggregate Revolving Credit Exposure of all Extended Revolving Credit Lenders
(exclusive of L/C Obligations) as of such date, would exceed the aggregate
amount of the Extended Revolving Credit Commitments then in effect. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower's
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.
 
(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);
 
(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur (i) in the case of standby Letters of Credit, more than
twelve months after the date of issuance or last renewal thereof and (ii) in the
case of a commercial Letter of Credit, more than 180 days after the date of
issuance or last renewal thereof, unless, in each case, the relevant L/C Issuer
has approved such expiry date;
 
(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date (but not beyond the Maturity Date with respect
to the Extended Revolving Credit Commitments), unless the relevant L/C Issuer
has approved such expiry date;
 
(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;
 

63
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(E) such Letter of Credit is in an initial amount less than $100,000, in the
case of a commercial Letter of Credit, or $100,000, in the case of a standby
Letter of Credit;
 
(F) any Revolving Credit Lender is a Defaulting Lender at such time, unless such
L/C Issuer has entered into arrangements reasonably satisfactory to it and the
Borrower to eliminate such L/C Issuer's risk with respect to the participation
in Letters of Credit by such Defaulting Lender, including by cash
collateralizing such Defaulting Lender's Pro Rata Share of the L/C Obligations;
or
 
(G) the expiry date of such requested Letter of Credit would occur (i) after the
Maturity Date with respect to the Non-Extended Revolving Credit Commitments,
unless all the Revolving Credit Lenders have approved such expiry date or unless
the Non-Extended Revolving Credit Lenders cease to hold a participation in, and
to be obligated in any manner to reimburse or otherwise indemnify the relevant
L/C Issuer for any amounts drawn under, such Letter of Credit after the Maturity
Date with respect to the Non-Extended Revolving Credit Commitments, except in
the circumstances contemplated by Section 2.06(d) or (ii) after the Maturity
Date with respect to the Extended Revolving Credit Commitments, unless all the
Revolving Credit Lenders have approved such expiry date or unless the Revolving
Credit Lenders cease to hold a participation in, and to be obligated in any
manner to reimburse or otherwise indemnify the relevant L/C Issuer for any
amounts drawn under, such Letter of Credit and the relevant L/C Issuer has
approved such expiry date.
 
(iii) An L/C Issuer shall be under no obligation to amend or extend any Letter
of Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued, extended or
amended, as the case may be, upon the request of the Borrower delivered to an
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of Company. Such Letter of Credit Application must be received by the relevant
L/C Issuer and the Administrative Agent not later than 12:30 p.m. at least two
(2) Business Days prior to the proposed issuance date or date of amendment or
extension, as the case may be; or, in each case, such later date and time as the
relevant L/C Issuer may agree in a particular instance in its sole discretion.
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer: (a) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (b) the amount
thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder, and (g) such
other matters as the relevant

64
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

L/C Issuer may reasonably request. In the case of a request for an amendment or
extension of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant
L/C Issuer (1) the Letter of Credit to be amended or extended; (2) the proposed
date of amendment or extension thereof (which shall be a Business Day); (3) the
nature of the proposed amendment or the length of extension and (4) such other
matters as the relevant L/C Issuer may reasonably request.
 
(ii)Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested
issuance, amendment or extension is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment or extension, as the case may be.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the relevant L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender's Pro Rata Share
multiplied by the amount of such Letter of Credit.
 
(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the relevant L/C Issuer shall agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit the relevant
L/C Issuer to prevent any such renewal at least once in each twelve month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the relevant L/C
Issuer, the Borrower shall not be required to make a specific request to the
relevant L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the renewal of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided that the relevant L/C Issuer shall not permit any such renewal if
(A) the relevant L/C Issuer has determined that it would have no obligation at
such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is five (5) Business Days before the Non-Extension Notice Date from
the Administrative Agent, any Revolving Credit Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied.
 
(iv)Promptly after its delivery of any Letter of Credit or any amendment or
extension to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the relevant L/C Issuer will also deliver to the
Borrower and the

65
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(v)Administrative Agent a true and complete copy of such Letter of Credit,
amendment or extension.
 
(c)Drawings and Reimbursements; Funding of Participations. (i) Upon receipt from
the beneficiary of any Letter of Credit of any notice of a drawing under such
Letter of Credit, the relevant L/C Issuer shall notify promptly the Borrower and
the Administrative Agent thereof. Not later than 11:00 a.m. on the Business Day
immediately following any payment by an L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing, with interest on the amount so paid or disbursed by such L/C Issuer, to
the extent not reimbursed on the date of such payment or disbursement. If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Appropriate Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Appropriate Lender's Pro Rata Share thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans but subject to the amount of the
unutilized portion of the Revolving Credit Commitments of the Appropriate
Lenders and the conditions set forth in Section 4.02 (other than the delivery of
a Loan Notice). Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
 
(ii)Each Appropriate Lender (including any Lender acting as an L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer, in Dollars, at
the Administrative Agent's Office for payments in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Appropriate Lender that so makes
funds available shall be deemed to have made a Revolving Credit Loan in the form
of a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the relevant L/C Issuer.
 
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Appropriate Lender's payment
to the Administrative Agent for the account of the relevant L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
 

66
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(iv)Until each Appropriate Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender's
Pro Rata Share of such amount shall be solely for the account of the relevant
L/C Issuer.
 
(v)Each Revolving Credit Lender's obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender's obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Loan Notice). No making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the relevant L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the relevant L/C Issuer any amount required to be paid
by such Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
L/C Issuer at a rate per annum equal to the Federal Funds Rate from time to time
in effect. A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
 
(d)Repayment of Participations. (i) If, at any time after an L/C Issuer has made
a payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender's L/C Advance in respect of such payment in accordance with
Section 2.03(c), the Administrative Agent receives for the account of such L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender's L/C Advance was outstanding and any differential in the
interest payable to such Lender attributable to the Applicable Rate for such
Lender's L/C Advance as an Extended Revolving Credit Lender or a Non-Extended
Revolving Credit Lender, as applicable) in the same funds as those received by
the Administrative Agent.
 
(ii)If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances

67
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

described in Section 10.06 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Appropriate Lender shall pay to the
Administrative Agent for the account of such L/C Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.
 
(e)Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
 
(ii)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
 
(iii)the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iv)any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;
 
(v)any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
 
(vi)any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations any Loan Party in respect of such
Letter of Credit; or
 
(vii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;
 
provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower

68
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

that are caused by such L/C Issuer's gross negligence or willful misconduct (as
determined by a court of competent jurisdiction by final and nonappealable
judgment) when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.
(f)Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any draft, demand, certificate
or other document expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent jurisdiction by final and nonappealable judgment); or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower's pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer's willful misconduct or gross
negligence or such L/C Issuer's willful or grossly negligent failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit (in each case, as are determined by a court of competent
jurisdiction by final and nonappealable judgment). In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
 
(g)Cash Collateral. (i) If an L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing and the conditions set forth in Section 4.02 to a Revolving Credit
Borrowing cannot then be met, (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, (iii) if any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02(c)
or (iv) an Event of Default set forth under Section 8.01(f) occurs and is

69
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

continuing, then the Borrower shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be), and shall do so not later than 2:00 P.M.,
New York City time, on (x) in the case of the immediately preceding clauses (i)
through (iii), (1) the Business Day that the Borrower receives notice thereof,
if such notice is received on such day prior to 12:00 Noon, New York City time,
or (2) if clause (1) above does not apply, the Business Day immediately
following the day that the Borrower receives such notice and (y) in the case of
the immediately preceding clause (iv), the Business Day on which an Event of
Default set forth under Section 8.01(f) occurs or, if such day is not a Business
Day, the Business Day immediately succeeding such day. For purposes hereof,
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the relevant L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
(“Cash Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuers and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked accounts at DBTCA and
may be invested in readily available Cash Equivalents. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations, the Borrower
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts at DBTCA as aforesaid, an amount equal to the excess of (a)
such aggregate Outstanding Amount over (b) the total amount of funds, if any,
then held as Cash Collateral that the Administrative Agent reasonably determines
to be free and clear of any such right and claim. Upon the drawing of any Letter
of Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Borrower.
 
(h)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent (i)
for any period prior to the Second Amendment Effective Date, for the account of
each Revolving Credit Lender in accordance with its Pro Rata Share a Letter of
Credit fee for each Letter of Credit issued pursuant to this Agreement equal to
the Applicable Rate (as in effect immediately prior to the Second Amendment
Effective Date) times the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit, if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit), and (ii) for any period
commencing on and after the Second Amendment Effective Date, for the account of
each Non-Extending Revolving Credit Lender and each Extending Revolving Credit
Lender in accordance with its Other Allocable Share of the Non-Extended
Revolving Credit Commitments and the Extended Revolving Credit Commitments,
respectively, a

70
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Letter of Credit fee for each Letter of Credit issued pursuant to this Agreement
equal to the Applicable Rate in respect of such Non-Extended Revolving Credit
Commitments or Extended Revolving Credit Commitments, as the case may be, times
the Allocable Revolving Share of the Non-Extending Revolving Credit Lenders or
the Extending Revolving Credit Lenders, as the case may be, of the daily maximum
amount then available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit, if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit). Such letter of credit fees shall be computed on a quarterly basis in
arrears. Such letter of credit fees shall be due and payable in Dollars on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Maturity Date for the Non-Extended Revolving Credit
Commitments (with respect to the fees accrued for the accounts on the
Non-Extending Revolving Credit Lenders), on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate during
any quarter, the daily maximum amount of each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
 
(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to 0.125%
per annum (or such other amount as is agreed in a separate writing between the
relevant L/C Issuer and the Borrower) of the daily maximum amount then available
to be drawn under such Letter of Credit (whether or not such maximum amount is
then in effect under such Letter of Credit, if such maximum amount increases
periodically pursuant to the terms of such Letter of Credit), provided that in
any event the minimum amount of any fronting fee payable in any twelve-month
period for each Letter of Credit shall be not less than $500 (it being agreed
that, on the day of issuance of any Letter of Credit and on each anniversary
thereof prior to the termination or expiration of such Letter of Credit, if $500
will exceed the amount of the applicable fronting fee that will accrue with
respect to such Letter of Credit for the immediately succeeding twelve-month
period, the full $500 shall be payable on the date of issuance of such Letter of
Credit and on each such anniversary thereof). Except as contemplated by the
proviso contained in the immediately preceding sentence, such fronting fees
shall be (x) computed on a quarterly basis in arrears and (y) due and payable on
the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within ten (10) Business Days of
demand and are nonrefundable.
 
(j)Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control.
 

71
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(k)Addition of an L/C Issuer. A Revolving Credit Lender may become an additional
L/C Issuer hereunder pursuant to a written agreement among the Borrower, the
Administrative Agent and such Revolving Credit Lender. The Administrative Agent
shall notify the Revolving Credit Lenders of any such additional L/C Issuer.
 
SECTION 2. 4 Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees to make loans (each
such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day (other than the Closing Date) until the Maturity Date with respect
to the Extended Revolving Credit Commitments in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender's Revolving Credit Commitment; provided that, (i) after giving
effect to any Swing Line Loan, the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender's Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender's Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender's
Revolving Credit Commitment then in effect and (ii) notwithstanding the
foregoing, the Swing Line Lender shall not be obligated to make any Swing Line
Loans at a time when any Revolving Credit Lender is a Defaulting Lender, unless
the Swing Line Lender has entered into arrangements reasonably satisfactory to
it and the Borrower to eliminate the Swing Line Lender's risk with respect to
such Defaulting Lender's participation in such Swing Line Loans, including by
cash collateralizing such Defaulting Lender's or Defaulting Lenders' Pro Rata
Share of the outstanding Swing Line Loans; provided further that, the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Swing Line Loans shall only be denominated in Dollars.
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender's Pro Rata Share times the
amount of such Swing Line Loan.
 
(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower's irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in

72
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 3:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 4:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.
 
(c)Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Revolving Credit Loan in the
form of a Base Rate Loan in an amount equal to such Lender's Pro Rata Share of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02. The Swing Line
Lender shall furnish the Borrower with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Loan Notice available to the Administrative Agent in
Same Day Funds for the account of the Swing Line Lender at the Administrative
Agent's Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
 
(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender's payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
 
(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
 

73
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(iv)Each Revolving Credit Lender's obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender's obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
 
(d)Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender's risk participation was funded and
any differential in the interest payable to such Lender attributable to the
Applicable Rate for such Lender's risk participation as an Extended Revolving
Credit Lender or a Non-Extended Revolving Credit Lender, as the case may be) in
the same funds as those received by the Swing Line Lender.
 
(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof (appropriately adjusted, in the case of interest payments
to reflect any differential in the interest payable to such Lender attributable
to the Applicable Rate for such Lender's risk participation as an Extended
Revolving Credit Lender or a Non-Extended Revolving Credit Lender, as the case
may be) on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender.
 
(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender's Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.
 
(f)Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
 
SECTION 2. 5 Prepayments. (a) Optional. (i) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans and Revolving Credit Loans in whole or in part without premium or penalty;
provided that

74
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(1) such notice must be received by the Administrative Agent not later than
12:30 p.m. (New York, New York time) (A) three (3) Business Days prior to any
date of prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment
of Base Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple thereof; (3) any prepayment
of Base Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding; and (4) each prepayment of Term Loans
pursuant to this Section 2.05(a) shall be applied pro rata to each Class of Term
Loans (based upon the TL Repayment Percentages of the various Classes of Term
Loans at such time); provided that (x) at any time the Borrower may, at its
option, direct that any voluntary prepayment of Term Loans pursuant to this
Section 2.05(a) be applied (in which case it shall be applied) (I) first, to the
Class or Classes of Term Loans with the earliest Maturity Date (ratably among
such Classes, if multiple Classes exist with the same Maturity Date), until all
such Term Loans of such Class or Classes have been repaid in full and (II)
second, thereafter, to the successive Class or Classes of Term Loans with the
then next earliest Maturity Date (ratably among such Classes, if multiple
Classes exist with the same Maturity Date) and (y) this clause (4) may be
modified as provided in Section 2.16 or 2.17 in connection with a Refinancing
Amendment or Extension Amendment, as the case may be. Each such notice shall
specify the date and amount of such prepayment, the Class(es) and Type(s) of
Loans to be prepaid and, in the case of a prepayment of Term Loans, the manner
in which such prepayment shall be applied to repayments thereof required
pursuant to Section 2.07(a); provided that in the event such notice fails to
specify the manner in which the respective prepayment of such Class of Term
Loans shall be applied to repayments thereof required pursuant to
Section 2.07(a), such prepayment of such Class of Term Loans shall be applied in
direct order of maturity to repayments thereof required pursuant to
Section 2.07(a). The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender's
Pro Rata Share of such prepayment. Any prepayment of a Eurocurrency Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Subject to the last
sentence of this Section 2.05(a)(i), each prepayment of the Loans of a given
Class pursuant to this Section 2.05(a) shall be paid to the Appropriate Lenders
in accordance with their respective Pro Rata Shares; provided that at the
Borrower's election in connection with any prepayment of Revolving Credit Loans
pursuant to this Section 2.05(a), so long as no Default then exists, such
prepayment shall not be applied to any Revolving Credit Loan of a Defaulting
Lender.
 
(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
 
(b)Mandatory. (i) Within five (5) Business Days after financial statements have
been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(b), the Borrower shall
cause to be prepaid an

75
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

aggregate principal amount of Term Loans in an amount equal to (A) 50% of Excess
Cash Flow, if any, for the fiscal year covered by such financial statements
(commencing with the fiscal year ended September 30, 2007) minus (B) the sum of
(i) all voluntary prepayments of Term Loans during such fiscal year and (ii) all
voluntary prepayments of Revolving Credit Loans during such fiscal year to the
extent the Revolving Credit Commitments are permanently reduced by the amount of
such payments, in the case of each of the immediately preceding clauses (i) and
(ii), to the extent such prepayments are not funded with the proceeds of
Indebtedness; provided that so long as no Default then exists, (x) the
percentage of Excess Cash Flow specified in clause (A) above shall instead be
25% if the Borrower's ratio of Consolidated Total Debt on such prepayment date
to Consolidated EBITDA for the most recent Test Period ended as of the last day
of the fiscal year covered by such financial statements was less than 4.75:1.00
but greater than or equal to 3.75:1.00 and (y) no payment of any Loans shall be
required under this Section 2.05(b)(i) if the Borrower's ratio of Consolidated
Total Debt on such prepayment date to Consolidated EBITDA for the most recent
Test Period ended as of the last day of the fiscal year covered by such
financial statements was less than 3.75:1.
 
i.(A) If (x) Holdings, the Borrower or any of Restricted Subsidiary Disposes of
any property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition by any Restricted Subsidiary to a Loan Party), (e), (g), (h), (i) or
(j)) or (y) any Casualty Event occurs, which in the aggregate results in the
realization or receipt by Holdings, the Borrower or such Restricted Subsidiary
of Net Cash Proceeds, the Borrower shall cause to be prepaid on or prior to the
date which is ten (10) Business Days after the date of the realization or
receipt of such Net Cash Proceeds an aggregate principal amount of Term Loans in
an amount equal to 100% of all Net Cash Proceeds received; provided that no such
prepayment shall be required pursuant to this Section 2.05(b)(ii)(A) with
respect to such portion of such Net Cash Proceeds that the Borrower shall have,
on or prior to such date, given written notice to the Administrative Agent of
its intent to reinvest in accordance with Section 2.05(b)(ii)(B) (which notice
may only be provided if no Event of Default has occurred and is then
continuing);
 
(B)With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its or its Restricted Subsidiaries' business
within (x) twelve (12) months following receipt of such Net Cash Proceeds or (y)
if the Borrower enters into a legally binding commitment to reinvest (including
pursuant to a Restoration Certificate) such Net Cash Proceeds within twelve (12)
months following receipt thereof, within the later of (1) one hundred and eighty
(180) days of the date of such legally binding commitment and (2) twelve (12)
months following receipt of such Net Cash Proceeds; provided that (i) so long as
an Event of Default shall have occurred and be continuing, the Borrower (x)
shall not be permitted to make any such reinvestments (other than pursuant to a
legally binding commitment that the Borrower entered into at a time when no
Event of Default is continuing) and (y) shall not be required to apply such Net
Cash

76
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Proceeds which have been previously applied to prepay Revolving Loans to the
prepayment of Term Loans until such time as the relevant investment period has
expired and no Event of Default is continuing and (ii) if any Net Cash Proceeds
are no longer intended to be or cannot be so reinvested at any time after
delivery of a notice of reinvestment election, an amount equal to any such Net
Cash Proceeds shall be applied within five (5) Business Days after the Borrower
reasonably determines that such Net Cash Proceeds are no longer intended to be
or cannot be so reinvested to the prepayment of the Term Loans as set forth in
this Section 2.05.
 
(iii)If the Borrower incurs any Term Loan Refinancing Indebtedness, the Borrower
shall prepay an aggregate principal amount of Term Loans in an amount equal to
100% of the Net Cash Proceeds of such Term Loan Refinancing Indebtedness on the
date such Term Loan Refinancing Indebtedness is incurred; provided, that each
prepayment of Term Loans required by this clause (iii) shall be applied (i)
first, to the Class or Classes of Term Loans with the earliest Maturity Date
(ratably among such Classes, if multiple Classes exist with the same Maturity
Date), until all such Term Loans of such Class or Classes have been repaid in
full and (ii) thereafter, to the successive Class or Classes of Term Loans with
the then next earliest Maturity Date (ratably among such Classes, if multiple
Classes exist with the same Maturity Date), and so on, until 100% of the Net
Cash Proceeds from such Term Loan Refinancing Indebtedness has been applied to
the Term Loans as required by this clause (iii), and provided further that this
clause (iii) may be modified as provided in Section 2.16 in connection with a
Refinancing Amendment.
 
(iv)If Holdings, the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall cause to be prepaid an aggregate principal
amount of Term Loans in an amount equal to 100% of all Net Cash Proceeds
received therefrom on or prior to the date which is five (5) Business Days after
the receipt of such Net Cash Proceeds.
 
(v)If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect (including
pursuant to Section 2.17(b) or as a result of the termination of the
Non-Extended Revolving Credit Commitments on the Maturity Date thereof), the
Borrower shall promptly prepay or cause to be promptly prepaid Revolving Credit
Loans and Swing Line Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this sentence
unless after the prepayment in full of the Revolving Credit Loans and Swing Line
Loans, such aggregate Outstanding Amount exceeds the aggregate Revolving Credit
Commitments then in effect. If for any reason, at any time during the five (5)
Business Day period immediately preceding the Maturity Date for the Non-Extended
Revolving Credit Commitments, (x) the Non-Extending Revolving Credit Lenders'
Allocable Revolving Share of the Revolving Credit Exposure attributable to L/C
Obligations and Swing Line Obligations exceeds (y) the amount of the Extended
Revolving Credit Commitments minus the Extending Revolving Credit Lenders'
Allocable Revolving Share of the total Revolving Credit Exposure at such time,
then the

77
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Borrower shall promptly prepay or cause to be promptly prepaid Revolving Credit
Loans and Swing Line Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount necessary to eliminate such excess; provided that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
sentence unless after the prepayment in full of the Revolving Credit Loans and
Swing Line Loans such excess has not been eliminated.
 
(vi)The amount of each principal repayment of Term Loans made as required by
this Section 2.05(b) shall be applied pro rata to each Class of Term Loans
(based upon the TL Repayment Percentages of the various Classes of Term Loans at
such time); provided that (x) repayments of Term Loans required to be made by
clause (b)(iii) shall be applied to the Class or Classes of Term Loans required
by such clause and (y) the foregoing application provision may be modified as
expressly provided in Section 2.16 or 2.17 in connection with a Refinancing
Amendment or Extension Amendment, as the case may be. Each prepayment of Term
Loans of a given Class pursuant to this Section 2.05(b) shall be applied in
direct order of maturity to scheduled repayments of such Term Loans required
pursuant to Section 2.07(a), and each such prepayment shall be paid to the
Appropriate Lenders in accordance with their respective Pro Rata Shares.
 
(vii)The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iv) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower's prepayment notice and of such
Appropriate Lender's Pro Rata Share of the prepayment.
 
(viii)Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05(b), other
than on the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 2.05(b) in respect of any such Eurocurrency
Rate Loan other than on the last day of the Interest Period therefor, the
Borrower may, in its sole discretion, deposit the amount of any such prepayment
otherwise required to be made thereunder into a Cash Collateral Account until
the last day of such Interest Period, at which time the Administrative Agent
shall be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of such
Loans in accordance with this Section 2.05(b). Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b).
 

78
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(ix) Foreign Asset Sales. Notwithstanding any other provisions of this Section
2.05(b), so long as no Event of Default has occurred and is continuing, (A) to
the extent that any of or all the Net Cash Proceeds of any Disposition by a
Foreign Subsidiary giving rise to a prepayment event under Section 2.05(b)(ii)
(a “Foreign Disposition”) or the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”) are prohibited or delayed by
applicable local Law from being repatriated to the United States, the portion of
such Net Cash Proceeds so affected will not be required to be applied to repay
Term Loans at the times provided in this Section 2.05(b), but may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
local Law will not permit repatriation to the United States (the Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to promptly take all actions
required by the applicable local Law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds is permitted under the
applicable local Law, such repatriation will be immediately effected and such
repatriated Net Cash Proceeds will be promptly (and in any event not later than
five Business Days after such repatriation) applied to the repayment of the Term
Loans otherwise required pursuant to this Section 2.05(b) (without giving effect
to this clause (ix)) and (B) to the extent that the Borrower has determined in
good faith that repatriation of any of or all the Net Cash Proceeds of any
Foreign Disposition or any Foreign Casualty Event would have a material adverse
tax cost consequence with respect to such Net Cash Proceeds, the Net Cash
Proceeds so affected may be retained by the applicable Foreign Subsidiary,
provided, that, in the case of this clause (B), on or before the date on which
any Net Cash Proceeds so retained would otherwise have been required to be
applied to reinvestments or prepayments pursuant to Section 2.05(b)(ii), the
Borrower applies an amount equal to such Net Cash Proceeds to such reinvestments
or prepayments as if such Net Cash Proceeds had been received by the Borrower
rather than such Foreign Subsidiary, less the amount of additional taxes that
would have been payable or reserved against if such Net Cash Proceeds had been
repatriated (or, if less, the Net Cash Proceeds that would be calculated if
received by such Foreign Subsidiary), provided, further however, that (i) in the
event that the full amount of the Net Cash Proceeds that would have been applied
to the repayment of Term Loans in the absence of this clause (ix) has not been
so applied within six (6) months following the respective Foreign Disposition or
Foreign Casualty Event, the Borrower shall apply an amount equal to the
unapplied portion of such Net Cash Proceeds promptly (and in any event not later
than five Business Days after such date) to the repayment of the Term Loans as
otherwise required pursuant to this Section 2.05(b) (without regard to this
clause (ix)).
SECTION 2. 6 Termination or Reduction of Commitments. (a) Optional. The Borrower
may, upon written notice to the Administrative Agent, terminate the unused
Commitments of any Class, or from time to time permanently reduce the unused
Commitments of any Class; provided that (i) any such notice shall be received by
the Administrative Agent two (2) Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $500,000 in excess thereof and (iii) if,
after giving effect to any reduction of the Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving Credit
Facility, such sublimit shall be automatically reduced by the amount of such
excess. The amount of any such

79
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Commitment reduction shall not be applied to the Letter of Credit Sublimit or
the Swing Line Sublimit unless otherwise specified by the Borrower.
 
(b)Mandatory. The Original Term Commitment of each Original Term Lender shall be
automatically and permanently reduced to $0 upon the making of such Original
Term Lender's Original Term Loans pursuant to Section 2.01(a)(A) on the Closing
Date. The 2007 Term Commitment of each 2007 Term Lender shall be automatically
and permanently reduced to $0 upon the making of such 2007 Term Lender's 2007
Term Loans pursuant to Section 2.01(a)(B) on the First Incremental Amendment
Effective Date. The B-3 Term Commitment (Original Term Loan) and B-3 Term
Commitment (2007 Term Loan) of each B-3 Term Loan Lender shall be automatically
and permanently reduced to $0 upon the conversion of all or a portion of such
B-3 Term Lender's Original Term Loans and/or 2007 Term Loans, as applicable,
into B-3 Term Loans pursuant to Section 2.01(a)(C)(ii) or (iii), as applicable,
on the Second Amendment Effective Date.
 
(c)Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, the Swing Line Sublimit or the unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender's Pro Rata Share of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as
provided in Section 2.06(d) or 3.07). All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.
 
(d)Termination of the Non-Extended Revolving Credit Commitments. On the Maturity
Date of the Non-Extended Revolving Credit Commitments, the Non-Extended
Revolving Credit Commitments will terminate and the Non-Extending Revolving
Credit Lenders will have no further obligation to make Revolving Credit Loans,
fund L/C Advances pursuant to Section 2.03(c) or purchase or fund Swing Line
Loans pursuant to Section 2.04(c); provided that (x) the foregoing will not
release any Non-Extending Revolving Credit Lender from any such obligation to
fund Revolving Credit Loans, L/C Advances or participations in Swing Line Loans
that was required to be performed on or prior to the Maturity Date of the
Non-Extended Revolving Credit Commitments and (y) the foregoing will not release
any such Non-Extending Revolving Credit Lender from any such obligation to fund
its portion of L/C Advances or participations in Swing Line Loans if on such
Maturity Date any Specified Default or event, act or condition which with notice
or lapse of time or both would constitute a Specified Default exists until such
Specified Default or event, act or condition ceases to exist. Unless clause (y)
of the proviso in the immediately preceding sentence is applicable, on the
Maturity Date with respect to Non-Extended Revolving Credit Commitments, all
outstanding Swing Line Loans and L/C Advances shall be deemed to be outstanding
with respect to (and reallocated under) the Extended Revolving Credit
Commitments and the Pro Rata Shares of the Revolving Credit Lenders shall be
determined to give effect to the termination of the Non-Extended Revolving
Credit Commitments (in each case, so long as after giving effect to such
reallocation, the Revolving Credit Exposure of each Extended Revolving Credit
Lender does not exceed such Lender's Extended Revolving Credit Commitment). On
and after the

80
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Maturity Date of the Non-Extended Revolving Credit Commitments, the Extending
Revolving Credit Lenders (and so long as clause (y) of the proviso in the second
preceding sentence is applicable, the Non-Extended Revolving Credit Lenders)
will be required, in accordance with their Pro Rata Shares, to fund L/C Advances
pursuant to Section 2.03(c) in respect of Unreimbursed Amounts arising on or
after such date and fund participations in Swing Line Loans at the request of
the Swing Line Lender on and after such time, regardless of whether any Default
existed on the Maturity Date with respect to the Non-Extended Revolving Credit
Commitments; provided that the Revolving Credit Exposure of each Extending
Revolving Credit Lender does not exceed such Lender's Revolving Credit
Commitment. In the event that a Specified Default or event, act or condition
which with notice or lapse of time or both would constitute a Specified Default
exists on the Maturity Date with respect to Non-Extended Revolving Credit
Commitments, until such Specified Default or event, act or condition ceases to
exist, for purposes of determining a Revolving Credit Lenders' Pro Rata Share
for purposes of Sections 2.03(c) and 2.04 and its Allocable Revolving Share for
purposes of Section 2.03(h), such Non-Extended Revolving Credit Lender's
Revolving Credit Commitment shall be deemed to be the Revolving Credit
Commitment of such Lender immediately prior to the termination thereof on such
Maturity Date.
 
SECTION 2. 7 Repayment of Loans. (a) Term Loans. (i) The Borrower shall repay to
the Administrative Agent for the ratable account of the B-1 Term Lenders on each
date set forth below that principal amount of B-1 Term Loans, to the extent then
outstanding, as is set forth opposite each such date below (as such repayment
amount shall be reduced as a result of, and after giving effect to, the
application of prepayments in accordance with the order of priority set forth in
Section 2.05 or in connection with an Extension as provided in Section 2.17):
Scheduled B-1 Term Loan Repayment Date
Amount
 
The last Business Day of December, 2010
$
—
 
 
 
The last Business Day of March, 2011
$
—
 
 
 
The last Business Day of June, 2011
$
—
 
 
 
The last Business Day of September, 2011
$
—
 
 
 
The last Business Day of December, 2011
$
105,146
 
 
 
The last Business Day of March, 2012
$
291,522
 
 
 
The last Business Day of June, 2012
$
291,522
 
 
 
The last Business Day of September, 2012
$
291,522
 
 
 
The last Business Day of December, 2012
$
291,522
 
 
 
The last Business Day of March, 2013
$
291,522
 
 
 
Maturity Date with respect to B-1 Term Loans
$
96,754,425
 

 

81
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(ii) The Borrower shall repay to the Administrative Agent for the ratable
account of the B-2 Term Lenders on each date set forth below that principal
amount of B-2 Term Loans, to the extent then outstanding, as is set forth
opposite each such date below (as such repayment amount shall be reduced as a
result of, and after giving effect to, the application of prepayments in
accordance with the order of priority set forth in Section 2.05 or in connection
with an Extension as provided in Section 2.17):
Scheduled B-2 Term Loan Repayment Date
Amount
The last Business Day of December, 2010
$
—
 
 
 
The last Business Day of March, 2011
$
—
 
 
 
The last Business Day of June, 2011
$
—
 
 
 
The last Business Day of September, 2011
$
—
 
 
 
The last Business Day of December, 2011
$
—
 
 
 
The last Business Day of March, 2012
$
—
 
 
 
The last Business Day of June, 2012
$
—
 
 
 
The last Business Day of September, 2012
$
—
 
 
 
The last Business Day of December, 2012
$
—
 
 
 
The last Business Day of March, 2013
$
—
 
 
 
Maturity Date with respect to B-2 Term Loans
$
11,782,819
 

 

82
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(iii) The Borrower shall repay to the Administrative Agent for the ratable
account of the B-3 Term Lenders on each date set forth below that principal
amount of B-3 Term Loans, to the extent then outstanding, as is set forth
opposite each such date below (as such repayment amount shall be reduced as a
result of, and after giving effect to, the application of prepayments in
accordance with the order of priority set forth in Section 2.05 or in connection
with an Extension as provided in Section 2.17):
Scheduled B-3 Term Loan Repayment Date
Amount
The last Business Day of December, 2010
$
687,500
 
 
 
The last Business Day of March, 2011
$
687,500
 
 
 
The last Business Day of June, 2011
$
687,500
 
 
 
The last Business Day of September, 2011
$
687,500
 
 
 
The last Business Day of December, 2011
$
687,500
 
 
 
The last Business Day of March, 2012
$
687,500
 
 
 
The last Business Day of June, 2012
$
687,500
 
 
 
The last Business Day of September, 2012
$
687,500
 
 
 
The last Business Day of December, 2012
$
687,500
 
 
 
The last Business Day of March, 2013
$
687,500
 
 
 
The last Business Day of June, 2013
$
687,500
 
 
 
The last Business Day of September, 2013
$
687,500
 
 
 
The last Business Day of December, 2013
$
687,500
 
 
 
The last Business Day of March, 2014
$
687,500
 
 
 
The last Business Day of June, 2014
$
687,500
 
 
 
The last Business Day of September, 2014
$
687,500
 
 
 
The last Business Day of December, 2014
$
687,500
 
 
 
The last Business Day of March, 2015
$
687,500
 
 
 
The last Business Day of June, 2015
$
687,500
 
 
 
The last Business Day of September, 2015
$
687,500
 
 
 
The last Business Day of December, 2015
$
687,500
 
 
 
Maturity Date with respect to B-3 Term Loans
$
260,562,500
 

 
 
(iv) The Borrower shall repay to the Administrative Agent for the ratable
account of the Appropriate Lenders on the Maturity Date for each Class of Term
Loans, the aggregate principal amount of all such Terms Loans outstanding on
such date.
(b)Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders (i) on the Maturity Date with
respect to the Non-Extended Revolving Credit Commitments, the aggregate
principal amount of all of the Non-Extended Revolving Credit Loans outstanding
on such date and (ii) on the Maturity Date with respect to the

83
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Extended Revolving Credit Commitments, the aggregate principal amount of all of
the Extended Revolving Credit Loans outstanding on such date.
 

84
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(c)Swing Line Loans. The Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date with respect to the Extended Revolving Credit
Commitments.
 
SECTION 2. 8 Interest. (a) Subject to the provisions of Section 2.08(b), (i)
each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable Borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable Borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans (for such purpose, using the Applicable Rate for Non-Extended
Revolving Credit Loans with respect to a portion of the principal amount of such
Swing Line Loan equal to the Allocable Revolving Share of the Non-Extending
Revolving Credit Lenders of the total principal amount of such Swing Line Loan
and the Applicable Rate for Extended Revolving Credit Loans with respect to a
portion of the principal amount of such Swing Line Loan equal to the Allocable
Revolving Share of the Extending Revolving Credit Lenders of the total principal
amount of such Swing Line Loan).
 
(b)The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.
 
(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
 
(d)All computations of interest hereunder shall be made in accordance with
Section 2.10.
 
SECTION 2. 9 Fees. In addition to certain fees described in Sections 2.03(h) and
(i):
 
(a) Commitment Fee. The Borrower shall pay to the Administrative Agent (i) for
any period prior to the Second Amendment Effective Date, for the account of each
Revolving Credit Lender in accordance with its Pro Rata Share, a commitment fee
equal to the Applicable Rate (as in effect immediately prior to the Second
Amendment Effective Date) with respect to commitment fees times the actual daily
amount by which the aggregate Revolving Credit Commitments exceed the sum of
(A) the Outstanding Amount of Revolving Credit Loans and (B) the Outstanding
Amount of L/C Obligations and (ii) for any period commencing on and after the
Second Amendment Effective Date, for the account of each Non-Extending Revolving
Credit Lender and each Extending Revolving Credit Lender in accordance with its
Other Allocable Share of the Non-Extended Revolving Credit Commitments and the
Extended Revolving Credit Commitments, respectively, a

85
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

commitment fee equal to the Applicable Rate with respect to commitment fees in
respect of such Non-Extended Revolving Credit Commitments or the Extended
Revolving Credit Commitments, as the case may be, times the Allocable Revolving
Share of the Non-Extending Revolving Credit Lenders or the Extending Revolving
Credit Lenders, as the case may be, of the actual daily amount by which the
aggregate Revolving Credit Commitments exceed the sum of (A) Outstanding Amount
of Revolving Credit Loans and (B) the Outstanding Amount of L/C Obligations;
provided that any commitment fee accrued with respect to any of the Commitments
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided further that no commitment fee shall accrue on
any of the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The commitment fee shall accrue at all times from the date
hereof until the Maturity Date for the Extended Revolving Credit Commitments,
including at any time during which one or more of the conditions in Article 4 is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the Maturity Date for the
Non-Extended Revolving Credit Commitments (with respect to commitment fees
accrued for the accounts of the Non-Extending Revolving Credit Lenders) and the
Maturity Date for the Extended Revolving Credit Commitments. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
 
(b) Repricing Transaction. At the time of the effectiveness of any Repricing
Transaction that is consummated prior to the first anniversary of the Second
Amendment Effective Date, the Borrower agrees to pay to the Administrative
Agent, for the ratable account of each B-3 Term Lender with outstanding B-3 Term
Loans (including each Term Lender that withholds its consent to such Repricing
Transaction and is replaced as a Non-Consenting Lender under Section 3.07), a
fee in an amount equal to 1.0% of (x) in the case of a Repricing Transaction of
the type described in clause (1) of the definition thereof, the aggregate
principal amount of all B-3 Term Loans prepaid (or converted) in connection with
such Repricing Transaction and (y) in the case of a Repricing Transaction
described in clause (2) of the definition thereof, the aggregate principal
amount of all B-3 Term Loans outstanding on such date that are subject to an
effective pricing reduction pursuant to such Repricing Transaction. Such fees
shall be due and payable upon the date of the effectiveness of such Repricing
Transaction.
 
(c) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).
 
SECTION 2. 10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by DBTCA's “prime rate” shall
be made

86
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

on the basis of a year of three hundred and sixty-five (365) days and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a three hundred and sixty (360) day year and actual days elapsed.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
SECTION 2. 11 Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrower, in each case in the ordinary
course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note or Notes payable to such Lender, which
shall evidence such Lender's Loans of the applicable Class or Classes in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
 
(a) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
(b) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.
 
(c) Notwithstanding anything to the contrary contained above in this Section
2.11 or elsewhere in this Agreement, Notes shall only be delivered to Lenders
which at any time specifically request the delivery of such Notes. No failure of
any Lender to request, maintain, obtain or produce a Note evidencing its Loans
to the Borrower shall affect or in any manner impair the obligations of the
Borrower to pay the Loans (and all related Obligations) incurred by the Borrower
which would otherwise be evidenced thereby in accordance with the requirements
of this Agreement, and shall not in any way affect the security or guaranties
therefor provided pursuant to the various Loan Documents.

87
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

 
SECTION 2. 12 Payments Generally. (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent's Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender's Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.
 
(b)If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.
 
(c)Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:
 
(i)if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the Federal Funds Rate
from time to time in effect; and
 
(ii)if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together

88
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Federal Funds Rate from time to time in effect.
When such Lender makes payment to the Administrative Agent (together with all
accrued interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender's Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent's
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such
Lender hereunder.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
 
(e)The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
 
(f)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
 
(g)Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner

89
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

in which such funds are to be applied, the Administrative Agent may, but shall
not be obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender's Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.
 
SECTION 2. 13 Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender's ratable share (according to the proportion of
(i) the amount of such paying Lender's required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
 
SECTION 2. 14 Special Provisions Relating to Conversion of Commitments and
Loans. (a) Notwithstanding anything to the contrary in this Agreement,
 
(i)on the Second Amendment Effective Date, (A) B-1 Term Loans shall be deemed
made as Eurocurrency Rate Loans in an amount equal to the principal amount of
the Original Term Loans converted into B-1 Term Loans pursuant to Section
2.01(a)(C)(i)(x) that were outstanding as Eurocurrency Rate Loans at the time of
conversion (such B-1 Term Loans to correspond in amount to Original Term Loans
so converted of a given Interest Period), (B) Interest Periods for the B-1 Term
Loans described in clause (A) above shall end on the same dates as the Interest
Periods

90
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

applicable to the corresponding Original Term Loans described in clause (A)
above, and the Eurocurrency Rates applicable to such B-1 Term Loans during such
Interest Periods shall be the same as those applicable to the Original Term
Loans so converted, and (C) B-1 Term Loans shall be deemed made as Base Rate
Loans in amount equal to the principal amount of Original Term Loans converted
into B-1 Term Loans pursuant to Section 2.01(a)(C)(i)(x) that were outstanding
as Base Rate Loans at the time of conversion;
 
(ii)on the Second Amendment Effective Date, (A) B-2 Term Loans shall be deemed
made as Eurocurrency Rate Loans in an amount equal to the principal amount of
the 2007 Term Loans converted into B-2 Term Loans pursuant to Section
2.01(a)(C)(i)(y) that were outstanding as Eurocurrency Rate Loans at the time of
conversion (such B-2 Term Loans to correspond in amount to 2007 Term Loans so
converted of a given Interest Period), (B) Interest Periods for the B-2 Term
Loans described in clause (A) above shall end on the same dates as the Interest
Periods applicable to the corresponding 2007 Term Loans described in clause (A)
above, and the Eurocurrency Rates applicable to such B-2 Term Loans during such
Interest Periods shall be the same as those applicable to the 2007 Term Loans so
converted, and (C) B-2 Term Loans shall be deemed made as Base Rate Loans in
amount equal to the principal amount of 2007 Term Loans converted into B-2 Term
Loans pursuant to Section 2.01(a)(C)(i)(y) that were outstanding as Base Rate
Loans at the time of conversion;
 
(iii)on the Second Amendment Effective Date, (A) B-3 Term Loans shall be deemed
made as Eurocurrency Rate Loans in an amount equal to the principal amount of
the Original Term Loans or 2007 Term Loans, as applicable, converted into B-3
Term Loans pursuant to Section 2.01(a)(C)(ii) or (iii), as applicable, that were
outstanding as Eurocurrency Rate Loans at the time of conversion (such B-3 Term
Loans to correspond in amount to Original Term Loans or 2007 Term Loans, as
applicable, so converted of a given Interest Period), (B) Interest Periods for
the B-3 Term Loans described in clause (A) above shall end on the same dates as
the Interest Periods applicable to the corresponding Original Term Loans or 2007
Term Loans, as applicable, described in clause (A) above, and the Eurocurrency
Rates applicable to such B-3 Term Loans during such Interest Periods shall be
the same as those applicable to the Original Term Loans or 2007 Term Loans, as
applicable, so converted, and (C) B-3 Term Loans shall be deemed made as Base
Rate Loans in amount equal to the principal amount of Original Term Loans or
2007 Term Loans, as applicable, converted into B-3 Term Loans pursuant to
Section 2.01(a)(C)(ii) or (iii), as applicable, that were outstanding as Base
Rate Loans at the time of conversion;
 
(iv)on the Second Amendment Effective Date, (A) the Non-Extended Revolving
Credit Loans shall be deemed made as Eurocurrency Rate Loans in an amount equal
to the principal amount of the Existing Revolving Credit Loans converted into
Non-Extended Revolving Credit Loans pursuant to Section 2 of Part A of the
Second Amendment that were outstanding as Eurocurrency Rate Loans at the time of
conversion (such Non-Extended Revolving Credit Loans to correspond in amount to
Existing Revolving Credit Loans so converted of a given Interest Period), (B)
Interest Periods for the Non-Extended Revolving Credit Loans described in clause
(A) above shall end on the same dates as the Interest Periods applicable to the
corresponding Existing Revolving

91
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Credit Loans described in clause (A) above, and the Eurocurrency Rates
applicable to such Non-Extended Revolving Credit Loans during such Interest
Periods shall be the same as those applicable to the Existing Revolving Credit
Loans so converted, and (C) the Non-Extended Revolving Credit Loans shall be
deemed made as Base Rate Loans in amount equal to the principal amount of
Existing Revolving Credit Loans converted into Non-Extended Revolving Credit
Loans pursuant to Section 2 of Part A of the Second Amendment that were
outstanding as Base Rate Loans at the time of conversion;
 
(v)on the Second Amendment Effective Date, (A) the Extended Revolving Credit
Loans shall be deemed made as Eurocurrency Rate Loans in an amount equal to the
principal amount of the Existing Revolving Credit Loans converted into Extended
Revolving Credit Loans pursuant to Section 2 of Part A of the Second Amendment
that were outstanding as Eurocurrency Rate Loans at the time of conversion (such
Extended Revolving Credit Loans to correspond in amount to Existing Revolving
Credit Loans so converted of a given Interest Period), (B) Interest Periods for
the Extended Revolving Credit Loans described in clause (A) above shall end on
the same dates as the Interest Periods applicable to the corresponding Existing
Revolving Credit Loans described in clause (A) above, and the Eurocurrency Rates
applicable to such Extended Revolving Credit Loans during such Interest Periods
shall be the same as those applicable to the Existing Revolving Credit Loans so
converted, and (C) the Extended Revolving Credit Loans shall be deemed made as
Base Rate Loans in amount equal to the principal amount of Existing Revolving
Credit Loans converted into Extended Revolving Credit Loans pursuant to Section
2 of Part A of the Second Amendment that were outstanding as Base Rate Loans at
the time of conversion;
 
(vi)(A) each B-1 Term Loan shall continue to be entitled to all accrued and
unpaid interest with respect to the Original Term Loan from which such B-1 Term
Loan was converted up to but excluding the Second Amendment Effective Date, (B)
each B-2 Term Loan shall continue to be entitled to all accrued and unpaid
interest with respect to the 2007 Term Loan from which such B-2 Term Loan was
converted up to but excluding the Second Amendment Effective Date, (C) each B-3
Term Loan shall continue to be entitled to all accrued and unpaid interest with
respect to the Original Term Loan or 2007 Term Loan, as applicable, from which
such B-3 Term Loan was converted up to but excluding the Second Amendment
Effective Date; (D) each Non-Extended Revolving Credit Loan shall continue to be
entitled to all accrued and unpaid interest with respect to the Existing
Revolving Credit Loan from which such Non-Extended Revolving Credit Loan was
converted up to but excluding the Second Amendment Effective Date; and (E) each
Extended Revolving Credit Loan shall continue to be entitled to all accrued and
unpaid interest with respect to the Existing Revolving Credit Loan from which
such Extended Revolving Credit Loan was converted up to but excluding the Second
Amendment Effective Date; and
 
(vii)no conversion of outstanding (A) Original Term Loans or 2007 Term Loans
into B-1 Term Loans, B-2 Term Loans or B-3 Term Loans pursuant to Section
2.01(a)(C) or (B) Existing Revolving Credit Commitments (and related aggregate
Existing Revolving Credit Exposure) into Non-Extended Revolving Credit
Commitments or Extended Revolving Credit Commitments (and related aggregate
Revolving Credit

92
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Exposure) pursuant to Section 2 of Part A of the Second Amendment shall
constitute a voluntary or mandatory payment, prepayment or commitment reduction
for the purposes of this Agreement.
 
(b) On and after the Second Amendment Effective Date, each Lender which holds a
Note evidencing a Term Loan or Revolving Credit Loan shall be entitled to
surrender such Note to the Borrower against delivery of a new Note completed in
conformity with Section 2.11 (and the definition of Term Note or Revolving Note,
as applicable) evidencing the B-1 Term Loan, B-2 Term Loan, B-3 Term Loan,
Non-Extended Revolving Credit Loan or Extended Revolving Credit Loan into which
such Loans of such Lender was converted on the Second Amendment Effective Date;
provided that if any such Note is not so surrendered, then from and after the
Second Amendment Effective Date such Note shall be deemed to evidence such B-1
Term Loan, B-2 Term Loan, B-3 Term Loan, Non-Extended Revolving Credit Loan
and/or Extended Revolving Credit Loan into which the Loan theretofore evidenced
by such Note has been converted.
SECTION 2. 15 Incremental Credit Extensions. (a) The Borrower may at any time or
from time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request (a) one or more additional tranches of term loans (the
“Incremental Term Loans”) or (b) one or more increases in the amount of the
Extended Revolving Credit Commitments (each such increase, a “Revolving
Commitment Increase”), provided that (i) both at the time of any such request
and upon the effectiveness of any Incremental Amendment referred to below, no
Default or Event of Default shall exist and at the time that any such
Incremental Term Loan is made (and after giving effect thereto) no Default or
Event of Default shall exist and (ii) the Borrower shall be in compliance with
each of the covenants set forth in Section 7.11 determined on a Pro Forma Basis
as of the date of such Incremental Term Loan or Revolving Commitment Increase
and the last day of the most recent Test Period, in each case, as if such
Incremental Term Loans or Revolving Commitment Increases, as applicable, had
been outstanding on the last day of such fiscal quarter of the Borrower for
testing compliance therewith. Each tranche of Incremental Term Loans and each
Revolving Commitment Increase shall be in an aggregate principal amount that is
not less than $25,000,000 (provided that such amount may be less than
$25,000,000 if such amount represents all remaining availability under the limit
set forth in the next sentence). Notwithstanding anything to the contrary
herein, the aggregate amount of the Incremental Term Loans, when added to the
aggregate amount of Revolving Commitment Increases, shall not exceed
$75,000,000. Each tranche of Incremental Term Loans (a) shall rank pari passu in
right of payment and of security with the Revolving Credit Loans and the Term
Loans, (b) shall not mature earlier than the Latest Maturity Date then in
effect, (c) except as set forth above, shall be treated substantially the same
as the Term Loans (in each case, including with respect to mandatory and
voluntary prepayments) and (d) shall have a Weighted Average Life to Maturity of
no less than the Weighted Average Life to Maturity as then in effect for the
Term Loans, provided further that (i) except as provided in preceding clauses
(a), (b), (c) and (d), the terms and conditions applicable to Incremental Term
Loans may be materially different from those of the Term Loans to the extent
such differences are reasonably acceptable to the Arrangers and (ii) the
interest rates and amortization schedule applicable to the Incremental Term
Loans shall be determined by the Borrower and the lenders thereof. Each notice
from the Borrower pursuant to this Section shall set forth the requested amount
and proposed terms of the

93
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

relevant Incremental Term Loans or Revolving Commitment Increases. Incremental
Term Loans may be made, and Revolving Commitment Increases may be provided, by
any existing Lender (and each existing Term Lender will have the right, but not
an obligation, to make a portion of any Incremental Term Loan, and each existing
Revolving Credit Lender will have the right to provide a portion of any
Revolving Commitment Increase, in each case on terms permitted in this
Section 2.15 and otherwise in a form reasonably acceptable to the Administrative
Agent) or by an Additional Lender, provided that the Administrative Agent and
each other Person that has a consent right under Section 10.07(b) shall have
consented (not to be unreasonably withheld or delayed) to such Lender's or
Additional Lender's making such Incremental Term Loans or providing such
Revolving Commitment Increases if such consent would be required under
Section 10.07(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Lender or Additional Lender. Commitments in respect of
Incremental Term Loans and Revolving Commitment Increases shall become
Commitments (or in the case of a Revolving Commitment Increase to be provided by
an existing Extending Revolving Credit Lender, an increase in such Lender's
applicable Extended Revolving Credit Commitment) under this Agreement pursuant
to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by Holdings, the Borrower, each
Lender agreeing to provide such Commitment, if any, each Additional Lender, if
any, and the Administrative Agent. The Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section. The effectiveness of any Incremental Amendment shall be subject
to the satisfaction on the date thereof (each, an “Incremental Facility Closing
Date”) of each of the conditions set forth in Section 4.02 (it being understood
that all references to “the date of such Credit Extension” or similar language
in such Section 4.02 shall be deemed to refer to the effective date of such
Incremental Amendment) and such other conditions as the parties thereto shall
agree. The Borrower will use the proceeds of the Incremental Term Loans and
Revolving Commitment Increases for any purpose not prohibited by this Agreement.
No Lender shall be obligated to provide any Incremental Term Loans or Revolving
Commitment Increases, unless it so agrees. Upon each increase in the Extended
Revolving Credit Commitments pursuant to this Section, (A) the Pro Rata Shares
of the Revolving Credit Lenders shall be automatically adjusted at such time to
give effect to such Revolving Commitment Increase such that the percentage of
the aggregate outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swing Line Loans held by each Revolving Credit
Lender (including each such Lender providing a portion of the Revolving
Commitment Increase) will equal the percentage of the aggregate Revolving Credit
Commitments of all Revolving Credit Lenders represented by such Revolving Credit
Lender's Revolving Credit Commitment, and (B) if, on the date of such increase,
there are any Revolving Credit Loans outstanding, such Revolving Credit Loans
shall on or prior to the effectiveness of such Revolving Commitment Increase be
prepaid from the proceeds of additional Extended Revolving Credit Loans made
hereunder (reflecting such increase in Revolving Credit Commitments), in each
case to the extent necessary so that all of the Revolving Credit Lenders
participate in each outstanding Revolving Credit Borrowing based on their Pro
Rata Share of their Revolving Credit Commitments (after giving effect to such
Revolving Commitment Increase), which prepayment shall be accompanied by accrued
interest on the Revolving Credit Loans being prepaid and any costs incurred by
any Lender in accordance with

94
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Section 3.05. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.
 
(b)This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.
 
SECTION 2. 16 Refinancing Amendments. At any time after the Second Amendment
Effective Date, the Borrower may obtain from any Lender or any Additional Lender
Term Loan Refinancing Indebtedness in respect of all or any portion of the Term
Loans then outstanding under this Agreement (which for this purpose will be
deemed to include any then outstanding Refinancing Term Loans), in the form of
Refinancing Term Loans or Refinancing Term Commitments, in each case pursuant to
a Refinancing Amendment; provided that (i) such Term Loan Refinancing
Indebtedness will rank pari passu in right of payment and of security with the
other Term Loans and Term Commitments hereunder, (ii) such Term Loan Refinancing
Indebtedness shall have such pricing, fees, interest rate floors, funding
discounts, margins and optional prepayment terms (including call protection and
call premiums) and amortization schedule, as may be agreed by the Borrower and
the Lenders thereof, provided, however, that (A) in no event shall the final
maturity date of any Refinancing Term Loans of a given Refinancing Series at the
time of establishment thereof be earlier than the then Latest Maturity Date of
any other Term Loans hereunder and (B) the Weighted Average Life to Maturity of
any Refinancing Term Loans of a given Refinancing Series at the time of
establishment thereof shall be no shorter than the remaining Weighted Average
Life to Maturity of any other Term Loans then outstanding, (iii) each Class of
Refinancing Term Loans so established shall be prepaid and repaid in accordance
with the payment application provisions of Section 2.05(a), (b)(iii) and (b)(vi)
(as in effect on the Second Amendment Effective Date and without regard to any
Refinancing Amendment), except as may otherwise be agreed to by the Lenders and
Additional Lenders providing such Term Loan Refinancing Indebtedness in the
respective Refinancing Amendment (but only to the extent such agreement results
in a waiver by such Lenders or Additional Lenders of any share of any applicable
prepayment or repayment to which they would otherwise be entitled), and (iv)
except as otherwise provided in preceding clause (ii), such Term Loan
Refinancing Indebtedness shall otherwise be treated hereunder no more favorably,
including with respect to covenants and events of default, than the Refinanced
Term Debt; provided further that (A) in the event that the Applicable Rates for
any Refinancing Term Loans of a given Refinancing Series are greater than the
Applicable Rates for any B-3 Extended Term Loans then outstanding by more than
0.50%, then the Applicable Rates for such B-3 Extended Term Loans shall be
increased to the extent necessary so that the Applicable Rates for such B-3
Extended Term Loans are equal to the Applicable Rates for such Refinancing Term
Loans minus 0.50%; provided, further, that in determining the Applicable Rates
applicable to the B-3 Extended Term Loans and the Refinancing Term Loans of a
given Refinancing Series, (x) OID or upfront fees (which shall be deemed, solely
for purposes of this clause (x), to constitute like amounts of OID) payable by
the Borrower to the Lenders of the Extended B-3 Term Loans or the Refinancing
Term Loans, as the case may be, in the syndication thereof shall be included
(with OID being equated to interest based on an assumed four-year life to
maturity), (y) customary arrangement or commitment fees payable to the
Administrative Agent and/or one or more of the Arrangers (or their respective
affiliates) in connection with the Extended B-3 Term Loans or to

95
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

one or more arrangers (or their respective affiliates) of the Refinancing Term
Loans shall be excluded and (z) with respect to the Refinancing Term Loans of a
given Refinancing Series, to the extent that the LIBOR Reference Rate on the
date of effectiveness of such Refinancing Term Loans is less than the interest
rate floor, if any, applicable to the Refinanced Term Loans maintained as
Eurocurrency Rate Loans, the amount of such difference shall be deemed added to
the Applicable Rate for the Refinancing Term Loans solely for the purpose of
determining whether an increase in the Applicable Rate for the B-3 Extended Term
Loans shall be required and (B) the terms and conditions applicable to such Term
Loan Refinancing Indebtedness may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower and the Lenders thereof and applicable only during periods after the
Latest Maturity Date that is in effect on the date such Term Loan Refinancing
Indebtedness is incurred or obtained. The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Sections 4.02(a), (b) and (c) and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of (i) board resolutions and officers' certificates consistent with those
delivered on the Closing Date, (ii) an opinion of counsel to the Loan Parties
reasonably acceptable to the Administrative Agent (w) as to the enforceability
of such Refinancing Amendment and this Agreement as amended thereby, (y) to the
effect that such Refinancing Amendment (including, without limitation, the
Refinancing Term Loans or Refinancing Term Commitments provided therein) does
not conflict with or violate the terms and provisions of Section 10.01 and (z)
as to any other matter reasonably requested by the Administrative Agent, and
(iii) reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Collateral Agent (including
Mortgage amendments) in order to ensure that the Refinancing Term Loans are
provided with the benefit of the applicable Loan Documents. Each tranche of Term
Loan Refinancing Indebtedness incurred under this Section 2.16 shall be in an
aggregate principal amount that is not less than $50,000,000. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment. Each of the parties hereto hereby (A) agrees that this
Agreement and the other Loans Documents may be amended pursuant to a Refinancing
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Term Loan
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Term Loans and Term Commitments subject thereto as
Refinancing Term Loans and/or Refinancing Term Commitments), (ii) provide
certain class protection to the Lenders and Additional Lenders providing such
Term Loan Refinancing Indebtedness with respect to voluntary prepayments and
mandatory prepayments, (iii) make such other changes to this Agreement and the
other Loan Documents consistent with the provisions and intent of the second
paragraph of Section 10.01 and (iv) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Refinancing Amendment
and (B) consents to the transactions contemplated by this Section 2.16
(including, for the avoidance of doubt, payment of interest, fees or premium in
respect of any Term Loan Refinancing Indebtedness on such terms as may be set
forth in the relevant Refinancing Amendment).
 
SECTION 2. 17 Extended Term Loans. (a) The Borrower may at any time and from
time to time request that all or a portion of the Term Loans of a given Class
(each, an

96
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

“Existing Term Loan Tranche”) be converted to extend the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of such Loans (any such Term Loans which have been so
converted, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.17. In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders under the applicable Existing Term Loan
Tranche) (each, an “Extension Request”) setting forth the proposed terms of the
Extended Term Loans to be established, which shall (x) be identical as offered
to each Lender under such Existing Term Loan Tranche (including as to the
proposed interest rates and fees payable) and (y) be identical to the Term Loans
under the Existing Term Loan Tranche from which such Extended Term Loans are to
be converted, except that: (i) all or any of the scheduled amortization payments
of principal and/or scheduled final maturity date of the Extended Term Loans may
be delayed to later dates than the scheduled amortization payments of principal
and/or scheduled final maturity date of the Term Loans of such Existing Term
Loan Tranche, to the extent provided in the applicable Extension Amendment; (ii)
the Effective Yield with respect to the Extended Term Loans (whether in the form
of interest rate margin, upfront fees, funding discounts, original issue
discount, prepayment premiums or otherwise) may be different than the Effective
Yield for the Term Loans of such Existing Term Loan Tranche, in each case, to
the extent provided in the applicable Extension Amendment; provided that in the
event that the Applicable Rates for any Extended Term Loans of a given Extension
Series are greater than the Applicable Rates for any B-3 Extended Term Loans
then outstanding by more than 0.50%, then the Applicable Rates for such B-3
Extended Term Loans shall be increased to the extent necessary so that the
Applicable Rates for such B-3 Extended Term Loans are equal to the Applicable
Rates for such Extended Term Loans minus 0.50%; provided, further, that in
determining the Applicable Rates applicable to the B-3 Extended Term Loans and
the Extended Term Loans of a given Extension Series, (x) OID or upfront fees
(which shall be deemed, solely for purposes of this clause (x), to constitute
like amounts of OID) payable by the Borrower to the Lenders of the Extended B-3
Term Loans or the Extended Term Loans, as the case may be, in the syndication
thereof shall be included (with OID being equated to interest based on an
assumed four-year life to maturity), (y) customary arrangement or commitment
fees payable to the Administrative Agent and/or one or more of the Arrangers (or
their respective affiliates) in connection with the Extended B-3 Term Loans or
to one or more arrangers (or their respective affiliates) of the Extended Term
Loans shall be excluded and (z) with respect to such Extended Term Loans, to the
extent that the LIBOR Reference Rate on the date of effectiveness of such
Extended Term Loans is less than the interest rate floor, if any, applicable to
the Extended Term Loans maintained as Eurocurrency Rate Loans, the amount of
such difference shall be deemed added to the Applicable Rate for the Extended
Term Loans solely for the purpose of determining whether an increase in the
Applicable Rate for the B-3 Extended Term Loans shall be required (iii) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Latest Maturity Date that is in effect on the effective
date of the Extension Amendment (immediately prior to the establishment of such
Extended Term Loans); and (iv) Extended Term Loans may have optional prepayment
terms (including call protection and prepayment premiums) and mandatory
repayment terms (other than as to scheduled amortization and final Maturity
Date) as may be agreed by the Borrower and the Lenders thereof; provided that no
Extended Term Loans may be optionally prepaid or mandatorily repaid (other than
scheduled amortizations) prior to the date on which all Term Loans with an
earlier final stated maturity

97
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(including Term Loans under the Existing Term Loan Tranche from which they were
converted) are repaid in full, unless such prepayment or repayment is
accompanied by at least a pro rata prepayment or repayment of such other Term
Loans; provided, however, that (A) in no event shall the final maturity date of
any Extended Term Loans of a given Extension Series at the time of establishment
thereof be earlier than the then Latest Maturity Date of any other Term Loans
hereunder and (B) the Weighted Average Life to Maturity of any Extended Term
Loans of a given Extension Series at the time of establishment thereof shall be
no shorter than the remaining Weighted Average Life to Maturity of any other
Term Loans then outstanding. Any Extended Term Loans converted pursuant to any
Extension Request shall be designated a series (each, an “Extension Series”) of
Extended Term Loans for all purposes of this Agreement; provided that any
Extended Term Loans converted from an Existing Term Loan Tranche may, to the
extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Extension Series with respect to such
Existing Term Loan Tranche. Each Extension Series of Extended Term Loans
incurred under this Section 2.17 shall be in an aggregate principal amount that
is not less than $50,000,000.
 
(b)The Borrower shall provide the applicable Extension Request at least five (5)
Business Days prior to the date on which Lenders under the Existing Term Loan
Tranche are requested to respond, and shall agree to such procedures, if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.17 (it being
understood that the offer and allocation procedures for each Extension Series
shall be substantially similar to those used for the offer and allocation of B-3
Term Loans as provided in the Second Amendment and the definition of “B-3 Term
Loan Extension Amount (2007 Term Loan))”. No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Tranche converted
into Extended Term Loans pursuant to any Extension Request. Any Lender (each, an
“Extending Term Lender”) wishing to have all or a portion of its Term Loans
under the Existing Term Loan Tranche subject to such Extension Request converted
into Extended Term Loans shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Tranche
which it has elected to request be converted into Extended Term Loans (subject
to any minimum denomination requirements imposed by the Administrative Agent).
 
(c)Extended Term Loans shall be established pursuant to an amendment (each, an
“Extension Amendment”) to this Agreement among the Borrower, the Administrative
Agent and each Extending Term Lender providing an Extended Term Loan thereunder
which shall be consistent with the provisions set forth in Section 2.17(a) above
(but which shall not require the consent of any other Lender other than those
consents provided pursuant to the Second Amendment). The effectiveness of any
Extension Amendment shall be subject to the satisfaction on the date thereof of
each of the conditions set forth in Sections 4.02(a), (b) and (c) and, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) board resolutions and officers' certificates
consistent with those delivered on the Closing Date, (ii) an opinion of counsel
to the Loan Parties reasonably acceptable to the Administrative Agent (w) as to
the enforceability of such Extension Amendment and this Agreement as amended
thereby, (y) to the effect that such Extension Amendment (including, without
limitation, the Extended

98
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Term Loans or Extended Term Commitments provided therein) does not conflict with
or violate the terms and provisions of Section 10.01 and (z) as to any other
matter reasonably requested by the Administrative Agent, and (iii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Collateral Agent in order to ensure that the
Extended Term Loans are provided with the benefit of the applicable Loan
Documents. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Amendment. Each of the parties hereto hereby (A)
agrees that this Agreement and the other Loans Documents may be amended pursuant
to an Extension Amendment, without the consent of any other Lenders, to the
extent (but only to the extent) necessary to (i) reflect the existence and terms
of the Extended Term Loans incurred pursuant thereto, (ii) modify the scheduled
repayments pursuant to Section 2.07(a) with respect to any Existing Term Loan
Tranche subject to each Extension Election to reflect a reduction in the
principal amount of the Term Loans thereunder in an amount equal to the
aggregate principal amount of the Extended Term Loans converted pursuant to the
applicable Extension (with such amount to be applied ratably to reduce scheduled
repayments of such Loans required pursuant to Section 2.07(a)), (iii) make such
other changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of the second paragraph of Section 10.01 and (iv) effect
such other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into such
Extension Amendment and (B) consents to the transactions contemplated by this
Section 2.17 (including, for the avoidance of doubt, payment of interest, fees
or premiums in respect of any Extended Term Loans on such terms as may be set
forth in the relevant Extension Amendment).
 
(d)In the event that the Administrative Agent determines in its sole discretion
that (i) the B-3 Term Loan Extension Amount (2007 Term Loan), the B-3 Term Loan
Extension Amount (Original Term Loan) or the Extended Revolving Credit Extension
Amount of a given Lender was incorrectly determined as a result of manifest
administrative error in the receipt and processing of a B-3 Term Loan Extension
Election or Revolver Extension Election timely submitted by such Lender in
accordance with the procedures set forth in the Second Amendment or (ii) the
allocation of Extended Term Loans of a given Extension Series to a given Lender
was incorrectly determined as a result of manifest administrative error in the
receipt and processing of an Extension Election timely submitted by such Lender
in accordance with the procedures set forth in the applicable Extension
Amendment, then the Administrative Agent, the Borrower and such affected Lender
may (and hereby are authorized to), in their sole discretion and without the
consent of any other Lender, enter into an amendment to this Agreement and the
other Loan Documents (each, a “Corrective Extension Amendment”) within 15 days
following the Second Amendment Effective Date or the effective date of such
Extension Amendment, as the case may be, which Corrective Extension Amendment
shall (i) provide for the conversion and extension of B-1 Term Loans, B-2 Term
Loans, Non-Extended Revolving Credit Commitments (and related Revolving Credit
Exposure) or other Term Loans under the applicable Existing Term Loan Tranche,
as the case may be, in such amount as is required to cause such Lender to hold
B-3 Term Loans, Extended Revolving Credit Commitments (and related Revolving
Credit Exposure) or Extended Term Loans of the applicable Extension Series into
which

99
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

such other Term Loans were initially converted, as the case may be, in the
amount such Lender would have held had such administrative error not occurred
and had such Lender received the minimum allocation of the applicable Loans or
Commitments to which it was entitled under the terms of the Second Amendment or
such Extension Amendment, as the case may be, in the absence of such error, (ii)
be subject to the satisfaction of such conditions as the Administrative Agent,
the Borrower and such Lender may agree (including conditions of the type
required to be satisfied for the effectiveness of an Extension Amendment
described in Section 2.17(c)), and (iii) effect such other amendments of the
type (with appropriate reference and nomenclature changes) described in clause
(i), (ii), (iii) and (iv) of the last sentence of Section 2.17(c).
 
(e)No conversion of Loans pursuant to any Extension in accordance with this
Section 2.17 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.
 
ARTICLE III
 
Taxes, Increased Costs Protection and Illegality
SECTION 3. 1 Taxes. (a) Except as provided in this Section 3.01, any and all
payments by the Borrower (the term Borrower under Article 3 being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) to or for
the account of any Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, excluding, in the case of each Agent and each
Lender, taxes imposed on or measured by its net income or net profits (including
branch profits), and franchise (and similar) taxes imposed on it in lieu of net
income taxes, by the jurisdiction (or any political subdivision thereof) under
the Laws of which such Agent or such Lender, as the case may be, is organized or
maintains a Lending Office, and all liabilities (including additions to tax,
penalties and interest) with respect thereto (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by any Laws to deduct any Taxes or Other Taxes from
or in respect of any sum payable under any Loan Document to any Agent or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01), each of such Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within thirty (30) days after the date
of such payment (or, if receipts or evidence are not available within thirty
(30) days, as soon as possible thereafter), the Borrower shall furnish to such
Agent or Lender (as the case may be) the original or a certified copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent. If the Borrower fails to pay any Taxes
or Other Taxes when due to the appropriate taxing authority or fails to remit to
any Agent or any Lender the required receipts or other required documentary
evidence, the Borrower shall indemnify such Agent and such Lender

100
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

for any incremental taxes, interest or penalties that may become payable by such
Agent or such Lender arising out of such failure.
 
(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).
 
(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 3.01) paid by
such Agent and such Lender and (ii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided such Agent
or Lender, as the case may be, provides the Borrower with a written statement
thereof setting forth in reasonable detail the basis and calculation of such
amounts. Payment under this Section 3.01(c) shall be made within thirty (30)
days after the date such Lender or such Agent makes a demand therefor.
 
(d) The Borrower shall not be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Taxes subsequent
to the Closing Date (or, if later, the date such Lender or Agent becomes a party
to this Agreement) as a result of a change in the place of organization of such
Lender or Agent or a change in the lending office of such Lender, except to the
extent that any such change is requested or required in writing by the Borrower
(and provided that nothing in this clause (d) shall be construed as relieving
the Borrower from any obligation to make such payments or indemnification in the
event of a change in lending office or place of organization that precedes a
change in Law to the extent such Taxes result from a change in Law).
 
(e) Notwithstanding anything else herein to the contrary, if a Lender or an
Agent is subject to withholding tax imposed by any jurisdiction in which the
Borrower is formed or organized at a rate in excess of zero percent at the time
such Lender or such Agent, as the case may be, first becomes a party to this
Agreement, withholding tax imposed by such jurisdiction at such rate shall be
considered excluded from Taxes unless and until such Lender or Agent, as the
case may be, provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such forms; provided that, if at the
date of the Assignment and Acceptance pursuant to which a Lender becomes a party
to this Agreement, the Lender assignor was entitled to payments under clause (a)
of this Section 3.01 in respect of withholding tax with respect to interest paid
at such date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) withholding tax, if any, applicable with respect to the
Lender assignee on such date.
 

101
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(f) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01, it shall promptly remit such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 3.01 with respect to the Taxes or Other Taxes giving
rise to such refund plus any interest included in such refund by the relevant
taxing authority attributable thereto) to the Borrower, net of all out-of-pocket
expenses of the Lender or Agent, as the case may be and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund); provided that the Borrower, upon the request of the Lender or Agent, as
the case may be, agrees promptly to return such refund to such party in the
event such party is required to repay such refund to the relevant taxing
authority. Such Lender or Agent, as the case may be, shall, at the Borrower's
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that such Lender or Agent may delete any information
therein that such Lender or Agent deems confidential). Nothing herein contained
shall interfere with the right of a Lender or Agent to arrange its tax affairs
in whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Agent to do anything that would prejudice its ability to benefit from any
other refunds, credits, reliefs, remissions or repayments to which it may be
entitled.
 
(g) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to such
Lender's overall internal policies of general application and legal and
regulatory restrictions) to designate another Lending Office for any Loan or
Letter of Credit affected by such event; provided that such efforts are made on
terms that, in the sole judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.01(g) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.01(a) or (c).
 
SECTION 3. 2 Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, then, on written notice thereof by such Lender to
the Borrower through the Administrative Agent, any obligation of such Lender to
make or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurocurrency Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted and all
amounts due, if any, in connection with such prepayment or

102
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

conversion under Section 3.05. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.
 
SECTION 3. 3 Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify in
writing the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such written notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
 
SECTION 3. 4 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans. (a) If any Lender determines that as a result of the
introduction of or any change in or in the interpretation of any Law, in each
case after the date hereof, or such Lender's compliance therewith, there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining Eurocurrency Rate Loans or (as the case may be) issuing
or participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in taxation of overall net income or overall gross income
(including branch profits), and franchise (and similar) taxes imposed in lieu of
net income taxes, by the United States or any foreign jurisdiction or any
political subdivision of either thereof under the Laws of which such Lender is
organized or maintains a Lending Office and (iii) reserve requirements
contemplated by Section 3.04(c), then from time to time within fifteen (15) days
after written demand by such Lender setting forth in reasonable detail such
increased costs and the basis for the calculation thereof (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.
 
(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the date hereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender's obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender's desired return on capital), then
from time to time upon written demand of such Lender setting forth in reasonable
detail the charge and the calculation of such reduced rate of return (with a
copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the

103
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.
 
(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least fifteen (15) days' prior written notice (with a copy to the Administrative
Agent) of such additional interest or cost from such Lender. If a Lender fails
to give written notice fifteen (15) days prior to the relevant Interest Payment
Date, such additional interest or cost shall be due and payable fifteen (15)
days from receipt of such notice.
 
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender's right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any such
increased cost or reduction incurred more than one hundred and eighty (180) days
prior to the date that such Lender demands, or notifies the Borrower in writing
of its intention to demand, compensation therefor, provided further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
 
(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).
 
SECTION 3. 5 Funding Losses. Upon written demand (which demand shall set forth
in reasonable detail the terms for requesting such amount) of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 

104
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan; or
 
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower (but
excluding loss of anticipated profits);
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
SECTION 3. 6 Matters Applicable to All Requests for Compensation. (a) Any Agent
or any Lender claiming compensation under this Article 3 shall deliver a
certificate to the Borrower setting forth the additional amount or amounts to be
paid to it hereunder which shall be conclusive in the absence of manifest error.
In determining such amount, such Agent or such Lender may use any reasonable
averaging and attribution methods.
 
(b) With respect to any Lender's claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section  3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.
 
(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender's Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:
 

105
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(i) to the extent that such Lender's Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender's Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and
 
(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.
 
(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of such Lender's
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders are outstanding, such
Lender's Base Rate Loans shall be automatically converted, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding Eurocurrency Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurocurrency Rate Loans and by such Lender are held
pro rata (as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.
 
SECTION 3. 7 Replacement of Lenders under Certain Circumstances. (a) If at any
time (i) the Borrower becomes obligated to pay additional amounts or indemnity
payments described in Section 3.01 or 3.04 as a result of any condition
described in such Sections or any Lender ceases to make Eurocurrency Rate Loans
as a result of any condition described in Section 3.02 or Section 3.04, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting
Lender, then the Borrower may, on ten (10) Business Days' prior written notice
to the Administrative Agent and such Lender, replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender or
other such Person; and provided further that (A) in the case of any such
assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents.
 
(b) Any Lender being replaced pursuant to Section 3.07(a) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender's
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, and (ii) deliver any Notes evidencing such Loans to the Borrower or
Administrative Agent. Pursuant to such Assignment and Assumption, (A) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender's Commitment and outstanding

106
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Loans and participations in L/C Obligations and Swing Line Loans, (B) all
obligations of the Borrower owing to the assigning Lender relating to the Loans
and participations so assigned shall be paid in full by the assignee Lender to
such assigning Lender concurrently with such assignment and assumption and
(C) upon such payment and, if so requested by the assignee Lender, delivery to
the assignee Lender of the appropriate Note or Notes executed by the Borrower,
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Loans, Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender.
 
(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.
 
(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.
 
SECTION 3. 8 Survival. All of the Borrower's obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
 
ARTICLE IV
 
Conditions Precedent to Credit Extensions
SECTION 4. 1 Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:
 
(a) The Administrative Agent's receipt of the following, each of which shall be
originals or facsimiles or other electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:
 

107
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(i) executed counterparts of this Agreement and the Guaranty;
 
(ii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least two Business Days in advance of the Closing Date;
 
(iii) each Collateral Document set forth on Schedule 1.01B, duly executed by
each Loan Party thereto, together with:
 
(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank, and
 
(B) evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent;
 
(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with the execution and delivery of this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party on the Closing Date;
 
(v) (A) opinion from Simpson Thacher & Bartlett LLP, New York counsel to the
Loan Parties substantially in the form of Exhibit I and (B) opinions from local
counsel to the Loan Parties (not otherwise covered by the opinion described in
immediately preceding clause (A)), in form and substance reasonably satisfactory
to the Administrative Agent, addressed to the Administrative Agent and each of
the Lenders and dated the Closing Date covering such matters incident to the
transactions contemplated herein as the Adminis-trative Agent may reasonably
request;
 
(vi) a certificate substantially in the form of Exhibit H attesting to the
Solvency of the Loan Parties (taken as a whole) after giving effect to the
Transaction, from the Chief Financial Officer of the Borrower;
 
(vii) evidence that all insurance (including title insurance) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
that the Administrative Agent has been named as loss payee under each insurance
policy with respect to such insurance as to which the Administrative Agent shall
have requested to be so named;
 
(viii) certified copies of the Merger Agreement, duly executed by the parties
thereto, together with all material agreements, instruments and other documents
delivered in connection therewith as the Administrative Agent shall reasonably

108
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

request, each including certification by a Responsible Officer of the Borrower
that such documents are in full force and effect as of the Closing Date; and
 
(ix) a Loan Notice or Letter of Credit Application, as applicable, relating to
the initial Credit Extension.
 
(b) All fees and expenses required to be paid hereunder and invoiced before the
Closing Date shall have been paid in full in cash.
 
(c) Prior to or simultaneously with the initial Credit Extension, (i) the Equity
Contributions of the Sponsors shall have been funded in full in cash, (ii) the
Borrower shall have received (whether directly as a result of the Equity
Contribution or as a result of an equity contribution by Holdings) cash proceeds
or, with respect to Management Stockholders, other property or agreements
entitling the Borrower to retain amounts of cash which would absent such
agreement be payable to the Management Stockholders in connection with the
Transaction, from the Equity Contribution in an aggregate amount equal to at
least $240,000,000, and (iii) the Merger shall be consummated in accordance with
the terms of the Merger Agreement (and no provision thereof (including the
conditions precedent set forth therein) amended, modified, supplemented or
waived to the extent materially adverse to the interests of the Lenders (taken
as a whole) without the consent of the Arrangers, which consent shall not be
unreasonably withheld).
 
(d) Prior to or simultaneously with the initial Credit Extensions, the Borrower
shall have received at least $175,000,000 in gross cash proceeds from the
issuance of the Senior Subordinated Notes.
 
(e) (i) Prior to the date of the initial Credit Extension hereunder, (x) the
Target shall have commenced tender offers and consent solicitations with respect
to its Existing PIK Notes (the “Existing PIK Notes Tender Offer and Consent
Solicitation”) pursuant to which, inter alia, consents shall be solicited to
proposed amendments (the “Existing PIK Notes Indenture Amendment”) to the
Existing PIK Notes Indentures, which amendments shall, inter alia, provide for
the substantial elimination of the covenants contained in the Existing PIK Notes
Indentures and (y) Opco shall have commenced tender offers and consent
solicitations with respect to each of the Existing Opco Notes (the “Existing
Opco Notes Tender Offers and Consent Solicitations”) pursuant to which, inter
alia, consents shall be solicited to proposed amendments (the “Existing Opco
Notes Indenture Amendments”) to each of the Existing Opco Notes Indentures,
which amendments shall, inter alia, provide for the substantial elimination of
the covenants contained in the Existing Opco Notes Indentures.
 
(ii)    On or prior to the date of the initial Credit Extension, (x) holders of
at least a majority of the aggregate outstanding principal amount of the
Existing PIK Notes, the Existing Fixed Notes and the Existing Floating Notes
shall have validly tendered, and not withdrawn, their Existing Tender Offer
Notes and provided their consent pursuant to, and in accordance with the
require-ments of, the Tender Offer and Consent Solicitation therefor, and (y)
the Target or Opco, as applicable, and the trustees under each of the Existing
Tender Offer Notes Indentures shall have duly executed and delivered the

109
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Existing Tender Offer Notes Indenture Supplements and same shall have become
effective in accordance with their terms and the terms of the relevant Existing
Tender Offer Notes Indenture.
(iii)    Immediately following the making of the initial Credit Extensions, the
Borrower shall have deposited into a segregated account (the “Segregated
Account”) with the trustee under the indenture for the Existing Floating Notes
proceeds of (A) the Original Term Loans and (B) Revolving Credit Loans (in an
aggregate principal amount not to exceed $5,000,000), in an aggregate amount
equal to the sum of (x) the aggregate redemption price of the Existing Floating
Notes not validly tendered (or validly tendered and subsequently withdrawn)
pursuant to the Existing Opco Notes Tender Offer and Consent Solicitation
therefor plus (y) liquidated damages payable pursuant to the registration rights
agreement relating to the Existing Floating Notes and all unpaid interest
accruing thereon through the 30th day following the date of the initial Credit
Extension, or if such day is not a Business Day, the immediately succeeding
Business Day (the “Redemption Date”).
(iv) Concurrently with the making of the initial Credit Extensions, the Borrower
shall have delivered an irrevocable “notice of redemption” to the trustee under
the Existing Floating Notes Indenture pursuant to, and in accordance with the
requirements of, the Existing Floating Notes Indenture.
(v)    Prior to or simultaneously with the initial Credit Extensions, the
Borrower shall have terminated the Existing Credit Agreement and taken all other
necessary actions such that, immediately after giving effect to the Transaction
(including the Tender Offer and Consent Solicitation Consummation as if the same
had occurred on such date but excluding the Existing Floating Notes Redemption),
(i) Holdings and its Subsidiaries shall have outstanding no Indebtedness or
preferred Equity Interests other than (A) the Original Term Loans and L/C
Obligations, (B) the Senior Subordinated Notes, (C) Existing Floating Notes and
Existing Fixed Notes (which outstanding Existing Fixed Rate Notes shall be in an
aggregate principal amount not to exceed $3,000,000) not repurchased pursuant to
the Existing Opco Tender Offer and Consent Solicitation Consummation therefor
and (D) Indebtedness listed on Schedule 7.03(b) and (ii) the Borrower shall have
outstanding no Equity Interests (or securities convertible into or exchangeable
for Equity Interests or rights or options to acquire Equity Interests) other
than common stock owned by Holdings, with terms and conditions reasonably
acceptable to the Arrangers to the extent material to the interests of the
Lenders.
(f) The Arrangers and the Lenders shall have received (i) the Audited Financial
Statements and the audit report for such financial statements (which shall not
be subject to any qualification) and (ii) unaudited consolidated balance sheets
and related statements of income, stockholders' equity and cash flows of Target
and its Subsidiaries for (A) each subsequent fiscal quarter ended after
September 30, 2005 and at least forty-five (45) days before the Closing Date
(collectively, the “Unaudited Financial Statements”), which financial statements
shall be prepared in accordance with GAAP.
 
(g) The Arrangers and the Lenders shall have received the Pro Forma Financial
Statements.
(h)  
(i) On or prior to the date of the initial Credit Extension, each Loan Party and
each other Subsidiary of Holdings which is an obligee or obligor with respect to
any intercompany Indebtedness shall have duly authorized, executed and delivered
the Intercompany Subordination Agreement, and the Intercompany Subordination
Agreement shall be in full force and effect.
 
SECTION 4. 2 Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to

110
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

the other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article 5 or any other Loan Document (except, in the case of the
initial Credit Extensions, the representations contained in Sections 5.01(c),
(d) and (e), 5.02(a) and (b), 5.03, 5.05, 5.06, 5.07, 5.08, 5.09, 5.10, 5.11,
5.12, 5.14, 5.15, 5.16, and 5.18) shall be true and correct in all material
respects on and as of the date of such Credit Extension; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided, further that, any representation and warranty that is qualified
as to “materiality,” “Closing Date Material Adverse Effect”, “Material Adverse
Effect” or similar language shall be true and correct in all respects on such
respective dates.
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.
(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d) After giving effect to any such requested Credit Extension occurring during
the five (5) Business Day period immediately preceding the Maturity Date for the
Non-Extended Revolving Credit Commitments, the Borrower would not be required by
the second sentence of Section 2.05(b)(v) to prepay or cause to be prepaid
Revolving Credit Loans or Swing Line Loans or to Cash Collateralize L/C
Obligations.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) and, if
applicable, in Section 4.02(d), have been satisfied on and as of the date of the
applicable Credit Extension.
 

111
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

ARTICLE V
 
Representations and Warranties
The Borrower represents and warrants to the Agents and the Lenders that:
SECTION 5. 1 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each of its Subsidiaries (or, in the case of clause (a) only, its
Material Subsidiaries) (a) is a Person duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
(i) own or lease its assets and carry on its business and (ii) in the case of
the Loan Parties only, execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs, injunctions
and orders and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (c), (d) or (e), to the extent that failure to
do so could not reasonably be expected to have, as of the Closing Date, a
Closing Date Material Adverse Effect, and thereafter, a Material Adverse Effect.
 
SECTION 5. 2 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party's
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person's Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) (x) any
material indenture, mortgage, deed of trust or loan agreement (including the
Senior Subordinated Notes Indenture) or (y) any other Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any material order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any material Law; except with
respect to any conflict, breach or contravention or payment (but not creation of
Liens) referred to in clause (b)(i)(y), to the extent that such conflict,
breach, contravention or payment could not reasonably be expected to have, as of
the Closing Date, a Closing Date Material Adverse Effect, and thereafter, a
Material Adverse Effect.
 
SECTION 5. 3 Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties,

112
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

and (ii) the approvals, consents, exemptions, authorizations, actions, notices
and filings which have been duly obtained, taken, given or made and are in full
force and effect.
 
SECTION 5. 4 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to the effects of Debtor Relief
Laws and by general principles of equity (whether considered in a proceeding in
equity or law).
 
SECTION 5. 5 Financial Statements; No Material Adverse Effect. (a) (i) The
Audited Financial Statements and the Unaudited Financial Statements fairly
present in all material respects the financial condition of the Target and its
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein
subject, in the case of the Unaudited Financial Statements, to changes resulting
from normal year-end adjustments, audit adjustments and absence of footnotes.
During the period from September 30, 2005 to and including the Closing Date,
there has been (i) no sale, transfer or other disposition by Target or any of
its Subsidiaries of any material part of the business or property of Target or
any of its Subsidiaries, taken as a whole and (ii) no purchase or other
acquisition by Target or any of its Subsidiaries of any business or property
(including any Equity Interests of any other Person) material in relation to the
consolidated financial condition of Target and its Subsidiaries, in each case,
which is not reflected in the foregoing financial statements or in the notes
thereto or has not otherwise been disclosed in writing to the Lenders prior to
the Closing Date.
 
(ii) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2005 (including the notes thereto) (the “Pro
Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
operations of the Borrower and its Subsidiaries for the fiscal year ended
September 30, 2005 and the fiscal quarter ended December 31, 2005 (together with
the Pro Forma Balance Sheet, the “Pro Forma Financial Statements”), copies of
which have heretofore been furnished to the Administrative Agent for
distribution to each Lender, have been prepared giving effect (as if such events
had occurred on such date or at the beginning of such periods, as the case may
be) to the Transaction, each material acquisition by Target or any of its
Subsidiaries consummated after December 31, 2005 and prior to the Closing Date
and all other transactions that would be required to be given pro forma effect
by Regulation S-X promulgated under the Exchange Act (including other
adjustments consistent with the definition of Pro Forma Adjustment or as
otherwise agreed between the Borrower and the Arrangers). The Pro Forma
Financial Statements have been prepared in good faith, based on assumptions
believed by the Borrower to be reasonable as of the date of delivery thereof,
and present fairly in all material respects on a pro forma basis and in
accordance with GAAP the estimated financial position of the Borrower and its
Subsidiaries as at December 31, 2005 and their estimated results of operations
for the periods covered thereby, assuming that the events specified in the
preceding sentence had actually occurred at such date or at the beginning of the
periods covered thereby.
 

113
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(b) Since September 30, 2005, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have, as of the Closing Date, a Closing Date Material Adverse Effect, and
thereafter, a Material Adverse Effect.
 
(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for each fiscal year ending
after the Closing Date until the eighth anniversary of the Closing Date, copies
of which have been furnished to the Administrative Agent prior to the Closing
Date, have been prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable at the time of
preparation of such forecasts, it being understood that actual results may vary
from such forecasts and that such variations may be material.
 
(d) As of the Closing Date, neither the Borrower nor any Subsidiary has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05, (ii) obligations arising
under this Agreement and (iii) liabilities incurred in the ordinary course of
business) that, either individually or in the aggregate, have had or could
reasonably be expected to have a Closing Date Material Adverse Effect.
 
SECTION 5. 6 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate,
could reasonably be expected to have, as of the Closing Date, a Closing Date
Material Adverse Effect, and thereafter, a Material Adverse Effect.
 
SECTION 5. 7 No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to, or a party to, any Contractual Obligation (other than
Contractual Obligations in respect of Indebtedness) that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
SECTION 5. 8 Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title could not reasonably be expected to have,
individually or in the aggregate, as of the Closing Date, a Closing Date
Material Adverse Effect, and thereafter, a Material Adverse Effect.
 
SECTION 5. 9 Environmental Compliance. (a) There are no claims, actions, suits,
or proceedings against any Loan Party or any of its Subsidiaries alleging
potential liability or responsibility for violation of, or otherwise relating
to, any Environmental Law that could, individually or in the aggregate,
reasonably be expected to have, as of the Closing Date, a Closing Date Material
Adverse Effect, and thereafter, a Material Adverse Effect.
 

114
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(b) Except as could not reasonably be expected to have, individually or in the
aggregate, as of the Closing Date, a Closing Date Material Adverse Effect, and
thereafter, a Material Adverse Effect, (i) none of the properties currently or
formerly owned, leased or operated by any Loan Party or any of its Subsidiaries
is listed or proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; (ii) there are
no and never have been any underground or aboveground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned, leased or operated by any Loan Party or any of its Subsidiaries
or, to its knowledge, on any property formerly owned or operated by any Loan
Party or any of its Subsidiaries; (iii) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and (iv) Hazardous Materials have not
been released, discharged or disposed of by any Loan Party or any of its
Subsidiaries on any property currently or formerly owned, leased or operated by
any Loan Party or any of its Subsidiaries and Hazardous Materials have not
otherwise been released, discharged or disposed of by any of the Loan Parties
and their Subsidiaries at any other location.
 
(c) The properties owned, leased or operated by the Borrower and the
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require remedial
action under, or (iii) could give rise to liability under, Environmental Laws,
which violations, remedial actions and liabilities, individually or in the
aggregate, could reasonably be expected to result in, as of the Closing Date, a
Closing Date Material Adverse Effect, and thereafter, a Material Adverse Effect.
 
(d) Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law except for such investigation or assessment or remedial or
response action that, individually or in the aggregate, could not reasonably be
expected to result in, as of the Closing Date, a Closing Date Material Adverse
Effect, and thereafter, a Material Adverse Effect.
 
(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result, individually or in the aggregate, in, as of the
Closing Date, a Closing Date Material Adverse Effect, and thereafter, a Material
Adverse Effect.
 
(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in, as of the Closing Date, a Closing Date Material Adverse Effect,
and thereafter, a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under or
relating to any Environmental Law.
 

115
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

SECTION 5. 10 Taxes. Holdings, the Borrower and the Borrower's Subsidiaries have
filed all Federal and other material tax returns and reports required to be
filed, and have paid all material Federal, state and other taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those (a) which
are not overdue by more than thirty (30) days or (b) which are being contested
in good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP.
 
SECTION 5. 11 ERISA Compliance. (a) Except as could not, either individually or
in the aggregate, reasonably be expected to result in, as of the Closing Date, a
Closing Date Material Adverse Effect, and thereafter, a Material Adverse Effect,
each Plan is in compliance in with the applicable provisions of ERISA, the Code
and other Federal or state Laws.
 
(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made with respect to any
Pension Plan for which any liability remains unsatisfied; (ii) no Pension Plan
has an “accumulated funding deficiency” (as defined in Section 412 of the Code),
whether or not waived; (iii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would reasonably be expected to result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.11(b), as could not reasonably be expected,
individually or in the aggregate, to result in, as of the Closing Date, a
Closing Date Material Adverse Effect, and thereafter, a Material Adverse Effect.
 
SECTION 5. 12 Subsidiaries; Equity Interests. As of the Closing Date, neither
Holdings nor any Loan Party has any Subsidiaries other than those specifically
disclosed in Schedule 5.12, and all of the outstanding Equity Interests in
Material Subsidiaries have been validly issued and, in the case of any such
Subsidiaries that are corporations, are fully paid and nonassessable and all
Equity Interests owned by Holdings or a Loan Party are owned free and clear of
all Liens except (i) those created under the Collateral Documents and (ii) any
nonconsensual Lien that is permitted under Section 7.01. As of the Closing Date,
Schedule 5.12 (a) sets forth the name and jurisdiction of each Subsidiary,
(b) sets forth the ownership interest of Holdings, the Borrower and any other
Subsidiary in each Subsidiary, including the percentage of such ownership and
(c) identifies each Subsidiary, the Equity Interests of which are required to be
pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement.
 
SECTION 5. 13 Margin Regulations; Investment Company Act . (a) The Borrower is
not engaged nor will engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock, and no

116
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

proceeds of any Borrowings or drawings under any Letter of Credit will be used
for the purpose of purchasing or carrying margin stock or any other purpose that
violates Regulation U.
 
(b) None of the Borrower, any Person “controlling” (within the meaning of the
Investment Company Act of 1940) the Borrower, or any Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.
 
SECTION 5. 14 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed by it to be reasonable at the time of
preparation; it being understood that such projections may vary from actual
results and that such variances may be material.
 
SECTION 5. 15 Intellectual Property; Licenses, Etc. Each of the Loan Parties and
their Subsidiaries own, license or possess the right to use, all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, licenses, technology, software, know-how database rights, right
of privacy and publicity, and other intellectual property rights (collectively,
“IP Rights”) that are reasonably necessary for the operation of their respective
businesses as currently conducted, and, without conflict with the rights of any
Person, except to the extent such conflicts, either individually or in the
aggregate, could not reasonably be expected to have, as of the Closing Date, a
Closing Date Material Adverse Effect, and thereafter, a Material Adverse Effect.
The operation of the respective businesses of any Loan Party or Subsidiary as
currently conducted does not infringe upon misuse, misappropriate or violate any
IP Rights held by any Person except for such infringements, misuses,
misappropriations or violations individually or in the aggregate, which could
not reasonably be expected to have, as of the Closing Date, a Closing Date
Material Adverse Effect, and thereafter, a Material Adverse Effect. No claim or
litigation regarding any IP Rights, is pending or, to the knowledge of the
Borrower, threatened against any Loan Party or Subsidiary, which, either
individually or in the aggregate, could reasonably be expected to have, as of
the Closing Date, a Closing Date Material Adverse Effect, and thereafter, a
Material Adverse Effect.
 
SECTION 5. 16 Solvency. On the Closing Date after giving effect to the
Transaction, the Loan Parties, on a consolidated basis, are Solvent.
 
SECTION 5. 17 Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.
 
SECTION 5. 18 Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have, as of the Closing Date, a Closing Date Material Adverse
Effect, and thereafter, a Material Adverse Effect: (a) there are no strikes or
other labor disputes against any of Holdings, the Borrower or its Subsidiaries
pending or, to the knowledge of Holdings or the Borrower, threatened; (b) hours
worked by and payment made to employees of each of Holdings, the Borrower or its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with such matters; and (c) all payments due from
any of Holdings, the Borrower or its Subsidiaries on account of employee health
and welfare insurance have been paid or accrued as a liability on the books of
the relevant party.

117
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

 
ARTICLE VI
 
Affirmative Covenants
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied (other than Obligations under Secured Hedge Agreements, Cash
Management Obligations or contingent indemnification obligations, in any such
case, not then due and payable), or any Letter of Credit shall remain
outstanding, each of Holdings and the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Restricted Subsidiary to (or, in the case of Section 6.05(x) only, each
Restricted Subsidiary that is a Material Subsidiary):
SECTION 6. 1 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:
 
(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower beginning with the 2006 fiscal year, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders' equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of Ernst & Young LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;
 
(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower (or, in the case of the financial statements for the fiscal quarter
ending June 30, 2006, on or before the date that is sixty (60) days after the
end of such fiscal quarter), a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related (i)
consolidated statements of income or operations for such fiscal quarter and for
the portion of the fiscal year then ended and (ii) consolidated statements of
cash flows for the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, stockholders' equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments, audit adjustments and the absence of footnotes;
 

118
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(c) as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow and projected income
and a summary of the material underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect; and
 
(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.
 
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of Holdings (or any direct or indirect parent of Holdings) or (B) the
Borrower's or Holdings' (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to Holdings (or a parent thereof), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such parent), on the one hand,
and the information relating to the Borrower and its Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of Ernst & Young LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.
SECTION 6. 2 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
 
(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent registered
public accounting firm certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any Event
of Default under Section 7.11 or, if any such Event of Default shall exist,
stating the nature and status of such event;
 

119
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(b) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower and, if such Compliance
Certificate demonstrates an Event of Default of any covenant under Section 7.11,
any of the Equity Investors may deliver, together with such Compliance
Certificate, notice of their intent to cure (a “Notice of Intent to Cure”) such
Event of Default pursuant to Section 8.05; provided that the delivery of a
Notice of Intent to Cure, in and of itself without the corresponding application
of proceeds from a Permitted Equity Issuance pursuant to Section 8.05, shall in
no way affect or alter the occurrence, existence or continuation of any such
Event of Default or the rights, benefits, powers and remedies of the
Administrative Agent and the Lenders under any Loan Document;
 
(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the SEC (other than amendments to any registration statement
(to the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
 
(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities of any Loan Party or of any of its Subsidiaries pursuant to
the terms of any Senior Subordinated Notes Documentation or Junior Financing
Documentation in a principal amount greater than the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this Section 6.02;
 
(e) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), (i) a report setting forth the information required by
Section 3.03(c) of the Security Agreement or confirming that there has been no
change in such information since the Closing Date or the date of the last such
report), (ii) a description of each event, condition or circumstance during the
last fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b) and (iii) a list of each Subsidiary that
identifies each Subsidiary as a Restricted or an Unrestricted Subsidiary as of
the date of delivery of such Compliance Certificate; and
 
(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request in writing.
 
Documents required to be delivered pursuant to Section 6.01(a), (b), (c) or (d)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower's website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower's behalf on IntraLinks/IntraAgency or another relevant

120
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.
SECTION 6. 3 Notices. Promptly after obtaining knowledge thereof, notify the
Administrative Agent:
 
(a) of the occurrence of any Default; and
 
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default or event of default under, a Contractual
Obligation of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or as any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit, or (iv) the occurrence of any ERISA
Event.
 
Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.
SECTION 6. 4 Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its material obligations and liabilities
in respect of material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property;
provided that neither Holdings, the Borrower nor any of the Restricted
Subsidiaries shall be required to pay any such taxes, assessments, governmental
charges or levies that are being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP.
 
SECTION 6. 5 Preservation of Existence, Etc. (x) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization except in a transaction permitted by Section 7.04 or 7.05 and
(y) take all reasonable action to

121
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

maintain all rights, privileges (including its good standing), permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except (i) to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect or (ii) pursuant to a transaction permitted by
Section 7.04 or 7.05.
 
SECTION 6. 6 Maintenance of Properties. Except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted, and (b) make all
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions thereof or thereto in accordance with prudent industry
practice.
 
SECTION 6. 7 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.
 
SECTION 6. 8 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 6. 9 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of
Holdings, the Borrower or such Subsidiary, as the case may be.
 
SECTION 6. 10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the Borrower's expense; provided further that
when an Event of Default exists, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent

122
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

and the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower's independent public accountants.
 
SECTION 6. 11 Covenant to Guarantee Obligations and Give Security. At the
Borrower's expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:
 
(a) upon the formation or acquisition of any new direct or indirect wholly owned
Domestic Subsidiary (in each case, other than an Unrestricted Subsidiary or an
Excluded Subsidiary) by any Loan Party or the designation in accordance with
Section 6.15 of any existing direct or indirect wholly owned Domestic Subsidiary
as a Restricted Subsidiary (other than an Excluded Subsidiary):
 
(i) within thirty (30) days after such formation, acquisition or designation or
such longer period as the Administrative Agent may agree in its discretion:
 
(A) cause each such Restricted Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the real properties owned by such Restricted Subsidiary
that have a Fair Market Value in excess of $2,500,000 in detail reasonably
satisfactory to the Administrative Agent;
 
(B) cause (x) each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent or the Collateral Agent (as appropriate)
Guarantee Supplements, Mortgages, Security Agreement Supplements, Intellectual
Property Security Agreements and other security agreements and documents
(including, with respect to Mortgages, the documents listed in Section 6.13(b)),
as reasonably requested by and in form and substance reasonably satisfactory to
the Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other security agreements in
effect on the Closing Date), in each case granting Liens required by the
Collateral and Guarantee Requirement and (y) each direct or indirect parent of
each such Restricted Subsidiary that is required to be a Guarantor pursuant to
the Collateral and Guarantee Requirement to duly execute and deliver to the
Administrative Agent such Security Agreement Supplements and other security
agreements as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Collateral
Documents in effect on the Closing Date), in each case granting Liens required
by the Collateral and Guarantee Requirement;
 
(C) (x) cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement

123
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

to deliver any and all certificates representing Equity Interests (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness held by such Restricted Subsidiary and required to be
pledged pursuant to the Collateral Documents, indorsed in blank to the
Collateral Agent and (y) cause each direct or indirect parent of such Restricted
Subsidiary that is required to be a Guarantor pursuant to the Collateral and
Guarantee Requirement to deliver any and all certificates representing the
outstanding Equity Interests (to the extent certificated) of such Restricted
Subsidiary that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness issued by such Restricted Subsidiary and required to
be pledged in accordance with the Collateral Documents, indorsed in blank to the
Collateral Agent;
 
(D) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary to take whatever action (including the recording
of Mortgages, the filing of Uniform Commercial Code financing statements and
delivery of stock and membership interest certificates) may be necessary to vest
in the Collateral Agent (or in any representative of the Collateral Agent
designated by it) valid Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, subject to the effects of Debtor Relief Laws and by general principles of
equity (whether considered in a proceeding in equity or law),
 
(ii) in the case of any such wholly owned Domestic Subsidiary having assets with
a Fair Market Value in excess of $15,000,000 (determined at the time of such
formation, acquisition or designation and after giving effect to any transfers
and Investments to be made in such Subsidiary thereafter as contemplated by any
transaction relating to such formation, acquisition or designation), within
thirty (30) days after the request therefor by the Administrative Agent, deliver
to the Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters set
forth in this Section 6.11(a) as the Administrative Agent may reasonably
request, and
 
(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of real property that is owned by such Restricted Subsidiary and has a
Fair Market Value in excess of $2,500,000, any existing title reports, surveys
or environmental assessment reports.
 

124
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(b) (i) the Borrower shall obtain the security interests and Guarantees set
forth on Schedule 1.01B on or prior to the dates corresponding to such security
interests and Guarantees set forth on Schedule 1.01B; and
 
(i) after the Closing Date, concurrently with (x) the acquisition of any
material personal property by any Loan Party, or (y) the acquisition of any
owned real property by any Loan Party with a Fair Market Value in excess of
$2,500,000, and such personal property or owned real property shall not already
be subject to a perfected Lien pursuant to the Collateral and Guarantee
Requirement, the Borrower shall give notice thereof to the Administrative Agent
and promptly thereafter shall cause such assets to be subjected to a Lien to the
extent required by the Collateral and Guarantee Requirement and will take, or
cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, including, as applicable, the actions referred to in Section 6.13(b)
with respect to real property.
 
SECTION 6. 12 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all commercially reasonable actions to cause all lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and, in each case to the
extent required by Environmental Laws, conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws.
 
SECTION 6. 13 Further Assurances and Post-Closing Conditions. (a) Promptly upon
reasonable request by the Administrative Agent (i) correct any material defect
or error that may be discovered in the execution, acknowledgment, filing or
recordation of any Collateral Document or other document or instrument relating
to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably request from time to time in order to carry
out more effectively the purposes of the Collateral Documents.
 
(b)In the case of any real property referred to in Section 6.11, provide the
Administrative Agent with Mortgages with respect to such owned real property
within thirty (30) days of the acquisition of such real property, in each case
together with:
 
i.evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate) for the benefit of
the Secured Parties and that all filing and recording taxes

125
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent;
 
ii.fully paid American Land Title Association Lender's Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, free and clear of all defects and encumbrances, subject to Liens
permitted by Section 7.01 and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;
 
iii.opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent;
 
iv.flood certificates covering each Mortgaged Property in form and substance
acceptable to the Collateral Agent, certified to the Collateral Agent in its
capacity as such and certifying whether or not each such Mortgaged Property is
located in a flood hazard zone by reference to the applicable FEMA map; and
 
v.such other evidence that all other actions that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid and subsisting
Liens on the property described in the Mortgages has been taken.
 
SECTION 6. 14 Designation of Subsidiaries. The board of directors of Holdings
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenants set forth in Section 7.11
(and, as a condition precedent to the effectiveness of any such designation, the
Borrower shall deliver to the Administrative Agent a certificate setting forth
in reasonable detail the calculations demonstrating such compliance), (iii) the
Borrower may not be designated as an Unrestricted Subsidiary, (iv) no Subsidiary
may be designated as an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for the purpose of the Senior Subordinated Notes or any Junior
Financing, as applicable, (v) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary and (vi) the Investment resulting from the designation of such
Subsidiary as an Unrestricted Subsidiary as described in the immediately
succeeding sentence is permitted by Section 7.02. The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower therein at the date of designation in an amount equal to the Fair
Market Value of the net assets of the respective Subsidiary at the time such
Subsidiary is designated an Unrestricted Subsidiary of the Borrower's. The
designation of

126
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.
 
SECTION 6. 15   Corporate Separateness. (a) Satisfy, and cause each of its
Subsidiaries and Unrestricted Subsidiaries to satisfy, customary corporate and
other formalities, including, as applicable, the holding of regular board of
directors' and shareholders' meetings or action by directors or shareholders
without a meeting and the maintenance of corporate offices and records.
 
(b) Ensure that neither it nor any of its Subsidiaries shall take any action, or
conduct its affairs in a manner, which is likely to result in the corporate or
other similar existence of it or such Subsidiary being ignored, or in the assets
and liabilities of it or any of its Subsidiaries being substantively
consolidated with those of any other such Person or any Unrestricted Subsidiary
in a bankruptcy, reorganization or other insolvency proceeding
SECTION 6. 16 Additional Requirements Upon Consummation of the Merger and the
Secondary Merger. Promptly following the consummation of (i) the Merger, but in
any event on the date of the initial Credit Extension, Target, as the surviving
corporation of the Merger, shall execute and deliver an Acknowledg-ment and
Assumption Agreement in the form of Exhibit K-1, (ii) the Secondary Merger but
in any event on the date of the initial Credit Extension, Opco, as the surviving
corporation of the Secondary Merger, shall execute and deliver an
Acknowledg-ment and Assumption Agreement in the form of Exhibit K-2 and new
Notes in replace-ment of any Notes delivered by Merger Sub under this Agreement.
After giving effect to (i) the Merger, Target shall succeed to all rights and
obligations of Merger Sub as were existing immediately prior to the Merger
(including, without limitation, all obliga-tions under this Agreement and the
other Loan Documents to which Merger Sub is a party) and (ii) the Secondary
Merger, Opco shall succeed to all rights and obligations of the Target as were
existing immediately prior to the Secondary Merger (including, without
limitation, all obliga-tions under this Agreement and the other Loan Documents
to which Target is a party by operation of the Merger and its respective
Acknowledgment and Assumption Agreement). Simultaneously with the consummation
of the Merger, all Equity Interests of Target, as the surviving corpora-tion of
the Merger, shall be pledged pursuant to the Security Agreement, and all stock
certifi-cates evidencing such shares of capital stock of Target after giving
effect to the Merger shall be delivered to the Collateral Agent. Simultaneously
with the consummation of the Secondary Merger, all Equity Interests of Opco, as
the surviving corpora-tion of the Secondary Merger, shall be pledged pursuant to
the Security Agreement, and all stock certifi-cates evidencing such shares of
capital stock of Opco after giving effect to the Secondary Merger shall be
delivered to the Collateral Agent.
 
SECTION 6. 17 Post-Closing Refinancing. On the Redemption Date, the Borrower
shall (x) redeem all of the then outstanding Existing Floating Notes and (y) pay
all accrued and unpaid interest thereon and accrued and unpaid liquidated
damages owing pursuant to the registration rights agreements relating to the
Existing Floating Notes, in each case pursuant to, and in accordance with the
terms of, the Existing Floating Notes Indenture and such registration rights
agreements (collectively, the “Existing Floating Notes Redemption”).
 
 

127
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

ARTICLE VII
 
Negative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied (other than Obligations under Secured Hedge Agreements, Cash
Management Obligations or contingent indemnification obligations, in any such
case, not then due and payable), or any Letter of Credit shall remain
outstanding, Holdings and the Borrower shall not, nor shall they permit any of
their Restricted Subsidiaries to, directly or indirectly:
SECTION 7. 1 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:
 
(a) Liens pursuant to any Loan Document;
 
(b) Liens existing on the date hereof and listed on Schedule 7.01(b);
 
(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, are unfiled
and no other action has been taken to enforce such Lien or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
 
(e) (i) pledges or deposits in the ordinary course of business in connection
with workers' compensation, unemployment insurance and other social security or
similar legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for premiums, reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to Holdings, the Borrower or any Restricted Subsidiary;
 
(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) or deposits for contested taxes or import duties, in
each case incurred in the ordinary course of business;
 

128
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(g) easements, exceptions or irregularities in title, rights-of-way,
restrictions (including zoning restrictions), encroachments, protrusions and
other similar charges or encumbrances and minor title defects affecting real
property which, in the aggregate, do not in any case materially interfere with
the ordinary conduct of the business of the Borrower or any Subsidiary;
 
(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);
 
(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred and seventy (270)
days after the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens, (ii) such Liens do not at any
time encumber any property (except for accessions to such property) other than
the property financed by such Indebtedness and the proceeds and the products
thereof and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for accessions to such assets) other
than the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;
 
(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower or any Material Subsidiary or (ii) secure
any Indebtedness;
 
(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
 
(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;
 
(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(g), (i) and (n) to
be applied against the purchase price for such Investment, and (ii) consisting
of an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;
 
(n) Liens on property of any Foreign Subsidiary securing Indebtedness of the
applicable Foreign Subsidiary permitted pursuant to Section 7.03(t);
 
(o) Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d); provided that any such Lien is
subordinated to the same extent as any related Indebtedness is required to be
subordinated pursuant to Section 7.03(d);
 

129
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.15),
in each case after the date hereof (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e), (h), or (k);
 
(q) any interest or title of a lessor, sublessor, licensor or sublessor under
leases entered into by the Borrower or any of the Restricted Subsidiaries in the
ordinary course of business;
 
(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;
 
(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02; provided that such Liens do not extend to any
assets other than those that are the subject of such repurchase agreement and
the products or proceeds thereof;
 
(t) [reserved];
 
(u) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit, automatic
clearinghouse accounts or sweep accounts of Holdings, the Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of Holdings, the Borrower and the
Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of Holdings, the Borrower or any
Restricted Subsidiary in the ordinary course of business;
 
(v) Liens solely on any cash earnest money deposits made by Holdings, the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;
 
(w) [reserved];
 
(x) ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located;
 

130
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(y) any modifications, replacements, renewals or extensions of any Lien
permitted by clauses (a), (b), (i), (n), (o), and (p); provided that (i) the
Lien does not extend to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 7.03, and (B) proceeds and
products thereof, and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03; and
 
(z) other Liens securing Indebtedness outstanding or other obligations in an
aggregate amount not to exceed $10,000,000 at any time outstanding, provided
that, at any time after delivery of the most recent Compliance Certificate
pursuant to Section 6.02(b) demonstrating a Total Leverage Ratio of 3.50:1.00 or
less as of the last day of the Test Period to which such Compliance Certificate
relates, $15,000,000 at any time outstanding.
 
Notwithstanding the foregoing, no Liens on any IP Collateral shall be permitted
at any time, other than pursuant to Section 7.01(a), (b), (c), (h), (j), (m),
(n), (o), (p), (q), (r), (u)(iii), (y) or (z).
SECTION 7. 2 Investments. Make or hold any Investments, except:
 
(a) Investments by the Borrower or a Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;
 
(b) loans or advances to officers, directors and employees of Holdings, the
Borrower and the Restricted Subsidiaries (i)  for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, and (ii) in connection with such Person's purchase of Equity
Interests of Holdings (or any direct or indirect parent thereof) (provided that
the amount of such loans and advances shall be contributed to the Borrower in
cash as common equity) and for other purposes not described in the foregoing
clause (i), in an aggregate principal amount outstanding not to exceed
$5,000,000;
 
(c) Investments (i) by Holdings, the Borrower or any Restricted Subsidiary in
any Loan Party (excluding Holdings and any new Restricted Subsidiary which
becomes a Loan Party), (ii) by any Restricted Subsidiary that is not a Loan
Party in any other such Restricted Subsidiary that is also not a Loan Party and
(iii) by the Borrower or any Subsidiary Guarantor in any Restricted Subsidiary
that is not a Loan Party; provided that the aggregate amount of such Investments
in Restricted Subsidiaries that are not Loan Parties shall not exceed an amount
equal to the sum of (x) $10,000,000 and (y) the Available Amount at such time;
 
(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
 

131
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(e) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;
 
(f) Investments (i) existing or contemplated on the date hereof and set forth on
Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the date hereof by the Borrower or any
Restricted Subsidiary in the Borrower or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that (x) the amount of the
original Investment is not increased except by the terms of such Investment or
as otherwise permitted by this Section 7.02 and (y) any Investment in the form
of Indebtedness of any Loan Party owed to any Restricted Subsidiary that is not
a Loan Party shall be on terms no less favorable to the Lenders than the
subordination terms set forth in the Intercompany Subordination Agreement;
 
(g) Investments in Swap Contracts permitted under Section 7.03;
 
(h) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;
 
(i) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Subsidiary of the Borrower (including as a
result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(i) (each, a
“Permitted Acquisition”):
 
(A) subject to clause (B) below, substantially all property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and each applicable Loan Party and any such newly created or acquired
Subsidiary (and, to the extent required under the Collateral and Guarantee
Requirement, the Subsidiaries of such created or acquired Subsidiary) shall be a
Guarantor and shall have complied with the requirements of Section 6.11, within
the times specified therein;
 
(B) the aggregate amount of consideration paid in respect of acquisitions of
Persons that do not become Loan Parties, shall not exceed an amount equal to the
sum of (x) $50,000,000 and (y) the Available Amount at such time;
 
(C) after giving effect to such purchase or acquisition, the Borrower and its
Restricted Subsidiaries shall be in compliance with Section 7.07;
 
(D) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Borrower and the Restricted Subsidiaries shall be in Pro Forma
Compliance with all of the covenants set forth in Section 7.11, such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to

132
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby and
evidenced by a certificate from the Chief Financial Officer of the Borrower
demonstrating such compliance calculation in reasonable detail;
 
(E) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and
 
(F) the sum of (x) aggregate unused portion of the Revolving Credit Commitments
at such time (after giving effect to the consummation of the respective
Permitted Acquisition and any financing thereof) and (y) the aggregate amount of
cash and Cash Equivalents included in the consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as of such date that, in each case, are
free and clear of all Liens (other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Sections 7.01(a) and 7.01(s) and clauses (i)
and (ii) of Section 7.01(u)), shall equal or exceed $5,000,000;
 
(j) the Transaction;
 
(k) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;
 
(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
 
(m) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such parent) in accordance
with Sections 7.06(h), (i) or (j);
 
(n) so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing and the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11, other Investments by the Borrower and its Restricted Subsidiaries
that do not exceed, in the aggregate, an amount equal to the sum of (x)
$15,000,000 and (y) the Available Amount at such time;
 
(o) advances of payroll payments to employees in the ordinary course
of business;
 

133
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(p) Investments to the extent that payment for such Investments is made solely
with capital stock of Holdings (or the Borrower after a Qualifying IPO of the
Borrower);
 
(q) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date, to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;
 
(r) [reserved]; and
 
(s) Guarantees by Holdings, the Borrower or any Restricted Subsidiary of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
 
provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder, to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings.
SECTION 7. 3 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a) Indebtedness of Holdings, the Borrower and any of its Subsidiaries under the
Loan Documents (including any Indebtedness incurred pursuant to Sections 2.15,
2.16 and 2.17 hereof);
 
(b) (i) Indebtedness outstanding on the date hereof and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof and (ii) intercompany
Indebtedness outstanding on the date hereof;
 
(c) Guarantees by Holdings, the Borrower, the Restricted Subsidiaries in respect
of Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
Senior Subordinated Note or Junior Financing shall be permitted unless such
Restricted Subsidiary shall have also provided a Guarantee of the Obligations
substantially on the terms set forth in the Subsidiary Guaranty and (B) if the
Indebtedness being Guaranteed is subordinated to the Obligations, such Guarantee
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness;
 
(d) to the extent permitted by Section 7.02, Indebtedness of the Borrower or any
Restricted Subsidiary owing to Holdings, the Borrower or any other Restricted
Subsidiary; provided that, all such Indebtedness of any Loan Party owed to any
Person that is not a Loan Party shall be subject to the subordination terms set
forth in the Intercompany Subordination Agreement;
 

134
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) of the Borrower and its Restricted Subsidiaries financing the
acquisition, construction, repair, replacement or improvement of fixed or
capital assets, other than software; provided that such Indebtedness is incurred
concurrently with or within two hundred and seventy (270) days after the
applicable acquisition, construction, repair, replacement or improvement, (ii)
Attributable Indebtedness of the Borrower and its Restricted Subsidiaries
arising out of sale-leaseback transactions permitted by Section 7.05(f) and
(iii) any Permitted Refinancing of any Indebtedness set forth in the immediately
preceding clauses (i) and (ii);
 
(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodity pricing risks incurred in the
ordinary course of business and not for speculative purposes;
 
(g) [reserved];
 
(h) (i) Indebtedness of Holdings, the Borrower and the Restricted Subsidiaries
(A) assumed in connection with any Permitted Acquisition; provided that (x) such
Indebtedness is not incurred in contemplation of such Permitted Acquisition and
(y) the aggregate principal amount of all Indebtedness assumed in reliance on
this sub-clause (A) (excluding for purposes of the basket calculation in this
clause (y), however, any such Indebtedness that satisfies the requirements of
clauses (I), (II) and (III) below) does not exceed $7,500,000 at any time
outstanding, or (B) incurred to finance a Permitted Acquisition and (ii) any
Permitted Refinancing of the Indebtedness referred to in sub-clauses (A) and (B)
above; provided, in each case, that such Indebtedness and all Indebtedness
resulting from any Permitted Refinancing thereof (other than assumed
Indebtedness described in preceding sub-clause (A) and all Indebtedness
resulting from any Permitted Refinancing thereof), (I) is unsecured or is
subordinated to the Obligations on terms no less favorable to the Lenders than
the subordination terms set forth in the Senior Subordinated Notes Indenture as
of the Closing Date, (II) both immediately prior and after giving effect
thereto, (1) no Default shall exist or result therefrom and (2) the Borrower and
the Restricted Subsidiaries will be in Pro Forma Compliance with the covenants
set forth in Section 7.11, (III) matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
Latest Maturity Date then in effect (it being understood that such Indebtedness
may have mandatory prepayment, repurchase or redemptions provisions satisfying
the requirement of clause (IV) hereof), (IV) has terms and conditions (other
than interest rate, redemption premiums and subordination terms), taken as a
whole, that are not materially less favorable to the Borrower as the terms and
conditions of the Senior Subordinated Notes as of the Closing Date; provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a

135
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

reasonable description of the basis upon which it disagrees), and (V) is
incurred by the Borrower or a Guarantor;
 
(i) Indebtedness representing deferred compensation to employees of Holdings,
the Borrower and the Restricted Subsidiaries incurred in the ordinary course
of business;
 
(j) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees, their respective estates,
executors, administrators, heirs, legatees, distributees, spouses or former
spouses to finance the acquisition, retirement, purchase or redemption of Equity
Interests of Holdings (or, after a Qualified IPO, the Borrower) permitted by
Section 7.06; provided that (i) the aggregate principal amount of all such
Indebtedness does not exceed $10,000,000 at any time outstanding, (ii) all such
Indebtedness shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent and (iii) the aggregate amount of all
cash payments (whether principal or interest) made by the Loan Parties in
respect of such notes in any calendar year, when combined with the aggregate
amount of Restricted Payments made pursuant to Section 7.06(g) in such calendar
year, shall not exceed $5,000,000, provided that any unused amounts in any
calendar year may be carried over to succeeding calendar years, so long as the
aggregate amount of all cash payments made in respect of such notes in any
calendar year (after giving effect to such carry forward), when aggregated with
the aggregate amount of Restricted Payments made pursuant to Section 7.06(g) in
such calendar year (after giving effect to such carry forward), shall not exceed
$10,000,000; provided, further, that such amount in any calendar year may be
increased by an amount not to exceed the remainder of (x) the net cash proceeds
of key man life insurance policies received by Holdings, the Borrower or any of
its Restricted Subsidiaries after the Closing Date less (y) the aggregate amount
of all cash payments made in respect of any promissory notes pursuant to this
Section 7.03(j) after the Closing Date with the net cash proceeds described in
preceding clause (x) less (z) the aggregate amount of all Restricted Payments
made after the Closing Date in reliance on the last proviso appearing in Section
7.06(g);
 
(k) Indebtedness incurred by Holdings, the Borrower or the Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in any such case constituting
indemnification obligations or obligations in respect of purchase price or other
similar adjustments;
 
(l) Indebtedness consisting of obligations of Holdings, the Borrower or the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;
 
(m) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections, automatic clearinghouse arrangements and
similar arrangements in each case in connection with deposit accounts;
 
(n) Indebtedness of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount not to exceed $20,000,000 at any time outstanding, provided
that, at any

136
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

time after delivery of the most recent Compliance Certificate pursuant to
Section 6.02(b) demonstrating a Total Leverage Ratio of 3.50:1.00 or less as of
the last day of the Test Period to which such Compliance Certificate relates,
$30,000,000 at any time outstanding;
 
(o) Indebtedness consisting of (a) the financing of insurance premiums or (b)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;
 
(p) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers' acceptances or
similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the incurrence thereof;
 
(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees, warehouse receipts, banker's acceptances or
similar instruments related thereto, in each case in the ordinary course of
business or consistent with past practices;
 
(r) unsecured Indebtedness of Holdings (“Permitted Holdings Debt”) (i) that is
not subject to any Guarantee by the Borrower or any Restricted Subsidiary, (ii)
that will not mature prior to the date that is ninety-one (91) days after the
Latest Maturity Date then in effect, (iii) that has no scheduled amortization or
payments of principal (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemption provisions satisfying the
requirements of clause (v) hereof), (iv) that does not require any payments in
cash of interest or other amounts in respect of the principal thereof prior to
the earlier to occur of (A) the date that is five (5) years from the date of the
issuance or incurrence thereof and (B) the date that is ninety-one (91) days
after the Latest Maturity Date then in effect, and (v) that has mandatory
prepayment, repurchase or redemption, covenant, default and remedy provisions
customary for senior discount notes of an issuer that is the parent of a
borrower under senior secured credit facilities, and in any event, with respect
to covenant, default and remedy provisions, no more restrictive than those set
forth in the Senior Subordinated Notes Indenture as of the Closing Date, taken
as a whole (other than provisions customary for senior discount notes of a
holding company); provided that a certificate of a Responsible Officer delivered
to the Administrative Agent at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees); provided, further,
that any such Indebtedness shall constitute Permitted Holdings Debt only if (1)
both before and after giving effect to the issuance or incurrence thereof, no
Default shall have occurred and be continuing and (2) the Borrower and the
Restricted Subsidiaries will be in Pro Forma Compliance with the covenants set
forth in Section 7.11 (it being understood that any capitalized or paid-in-kind
or accreted principal on such Indebtedness is not subject to this proviso);
(s)unsecured Indebtedness in respect of obligations of the Borrower or any
Restricted

137
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligation) in the ordinary course of
business;
 
(t)Indebtedness of any Foreign Subsidiary of the Borrower to local financial
institutions for working capital purposes in an aggregate principal amount not
to exceed $2,000,000 at any time outstanding;
 
(u)[reserved];
 
(v)Indebtedness in respect of the (i) the Existing Tender Offer Notes and (ii)
Senior Subordinated Notes and any Permitted Refinancing thereof; and
 
(w)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) above.
 
SECTION 7. 4 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
 
(a) any Restricted Subsidiary may merge with any one or more other Restricted
Subsidiaries; provided that when any Restricted Subsidiary that is a Loan Party
is merging with another Restricted Subsidiary, a Loan Party shall be the
continuing or surviving Person;
 
(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party and (ii) any Subsidiary may
liquidate or dissolve or change its legal form if (x) Holdings or the Borrower
determines in good faith that such action is in the best interests of Holdings
or the Borrower and its Subsidiaries and if not materially disadvantageous to
the Lenders and (y) to the extent such Restricted Subsidiary is a Loan Party,
any assets or business not otherwise disposed of or transferred in accordance
with Section 7.02 or 7.05, or, in the case of any such business, discontinued,
shall be transferred to, or otherwise owned or conducted by, another Loan Party
after giving effect to such liquidation or dissolution;
 

138
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor or the Borrower, then (i) the transferee must either be the Borrower
or a Guarantor or (ii) to the extent constituting an Investment, such Investment
must be a permitted Investment in or Indebtedness of a Restricted Subsidiary
which is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;
 
(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guaranty confirmed that its Guarantee shall apply to
the Successor Company's obligations under this Agreement, (D) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to the Successor Company's obligations under this Agreement, (E)
each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have by an amendment to or restatement of the
applicable Mortgage confirmed that its obligations thereunder shall apply to the
Successor Company's obligations under this Agreement, (F) the Borrower shall
have delivered to the Administrative Agent an officer's certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document preserves the
enforceability of this Agreement, the Guaranty and the Collateral Documents and
the perfection and priority of the Liens under the Collateral Documents and (G)
such merger or consolidation is otherwise permitted by Section 7.02; provided,
further, that if the foregoing are satisfied, the Successor Company will succeed
to, and be substituted for, the Borrower under this Agreement;
 
(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall, to the extent required, have complied with the
requirements of Section 6.11;
 
(f) Holdings, the Borrower and the Restricted Subsidiaries may consummate the
Merger and the Secondary Merger; and
 
(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.
 

139
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

SECTION 7. 5 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:
 
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries;
 
(b) Dispositions of inventory and goods held for sale and assets of de minimus
value, in any case in the ordinary course of business;
 
(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;
 
(d) Dispositions of property to the Borrower or to a Restricted Subsidiary;
provided that if the transferor of such property is the Borrower or a Guarantor,
(i) the transferee thereof must either be a Guarantor or the Borrower or (ii) to
the extent such transaction constitutes an Investment, such transaction is
permitted under Section 7.02;
 
(e) Dispositions permitted by Sections 7.04 and 7.06 and Liens permitted by
Section 7.01;
 
(f) Dispositions of property (other than IP Collateral) pursuant to
sale-leaseback transactions; provided that (i) with respect to such property
owned by the Borrower and its Restricted Subsidiaries on the Closing Date, the
Fair Market Value of all property so Disposed of after the Closing Date shall
not exceed $30,000,000 and, when taken together with the aggregate Fair Market
Value of all property Disposed of pursuant to sub-clause (B) of Section 7.05(k),
shall not exceed at any time an amount equal to 7.5% of Total Consolidated
Assets at such time and (ii) with respect to such property acquired by the
Borrower or any Restricted Subsidiary after the Closing Date, the applicable
sale-leaseback transaction occurs within two hundred and seventy (270) days
after the acquisition or construction (as applicable) of such property;
 
(g) Dispositions of cash and Cash Equivalents;
 
(h) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof;
 
(i) leases, subleases, licenses or sublicenses (including the provision of
Software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of Holdings,
the Borrower and the Restricted Subsidiaries, taken as a whole;
 
(j) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;
 

140
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(k) (A) Dispositions listed on Schedule 7.05(k), (B) Dispositions of property
not otherwise permitted under this Section 7.05 and (C) with respect to property
acquired by the Borrower or any Restricted Subsidiary pursuant to a Permitted
Acquisition after the Closing Date, the Dispositions of such after-acquired
property; provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate Fair Market Value of all property Disposed of in
reliance on sub-clause (B) of this clause (k) (taken together with the aggregate
Fair Market Value of all property Disposed of pursuant to Section 7.05(f)) shall
not exceed at any time an amount equal to 7.5% of Total Consolidated Assets at
such time and (iii) with respect to any Disposition pursuant to this clause (k)
for a purchase price in excess of $2,500,000, the Borrower or a Restricted
Subsidiary shall receive not less than 75% of such consideration in the form of
cash or Cash Equivalents (in each case, free and clear of all Liens at the time
received, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(s) and clauses (i) and (ii) of Section 7.01(u));
provided, however, that for the purposes of this clause (iii), (I) any
liabilities (as shown on the Borrower's or such Restricted Subsidiary's most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary (other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations) that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (II) any securities received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash (to the extent of the
cash received) within 180 days following the closing of the applicable
Disposition and (III) any Designated Non-Cash Consideration received by the
Borrower or such Restricted Subsidiary in respect of such Disposition having an
aggregate Fair Market Value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (III) that is at that time
outstanding, not in excess of 1.5% of Consolidated Total Assets at the time of
the receipt of such Designated Non-Cash Consideration, with the Fair Market
Value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall be
deemed to be cash;
 
(l) [reserved]; and
 
(m) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
 
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e) and except for Dispositions from a Loan
Party to another Loan Party), shall be for no less than the Fair Market Value of
such property at the time of such Disposition. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
Holdings, the Borrower or any Restricted Subsidiary, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the

141
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Collateral Agent, as applicable, shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.
SECTION 7. 6 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:
 
(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);
 
(b) Holdings, the Borrower and each Restricted Subsidiary may declare and make
Restricted Payments payable solely in the Equity Interests (other than
Disqualified Equity Interests not otherwise permitted by Section 7.03) of such
Person;
(c) [reserved];
 
(d) Restricted Payments made on the Closing Date to consummate the Transaction;
 
(e) to the extent constituting Restricted Payments, Holdings, the Borrower and
the Restricted Subsidiaries may enter into and consummate transactions expressly
permitted to be made by the Borrower, Holdings or such Restricted Subsidiary by
any provision of Section 7.04 or 7.08 (other than Sections 7.08(a), (f) and
(g));
 
(f) repurchases of Equity Interests in Holdings, the Borrower or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;
 
(g) Holdings (or the Borrower after a Qualifying IPO of the Borrower) may pay
(or make Restricted Payments to allow any direct or indirect parent thereof to
pay) for the repurchase, retirement or other acquisition or retirement for value
of Equity Interests of Holdings (or of any such parent of Holdings or of the
Borrower after a Qualifying IPO of the Borrower) by any future, present or
former officer, employee, consultant or director of Holdings (or any direct or
indirect parent of Holdings) or any of its Subsidiaries (or their respective
estates, executors, administrators, heirs, legatees or distributees) pursuant to
any employee or director equity plan, employee or director stock option plan or
any other employee or director benefit plan or any agreement (including any
stock subscription or shareholder agreement) with any future or former officer,
employee, consultant or director of Holdings or any of its Subsidiaries;
provided that the aggregate amount of Restricted Payments made pursuant to this
clause (g) in any calendar year, when combined with the aggregate amount of all
cash payments (whether principal or interest) made by the Loan Parties in
respect of any promissory notes pursuant to Section 7.03(j) in such calendar
year, shall not exceed $5,000,000, provided that any unused portion of the
preceding basket for any calendar year may be carried forward to succeeding
calendar years, so long as the aggregate amount of all Restricted Payments made
pursuant to this Section 7.06(g) in any calendar year (after giving effect to
such

142
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

carry forward), when aggregated with the aggregate amount of cash payments made
in respect of notes pursuant to Section 7.03(j) in such calendar year (after
giving effect to such carry forward), shall not exceed $10,000,000; provided,
further, that such amount in any calendar year may be increased by an amount not
to exceed the remainder of (x) the net cash proceeds of key man life insurance
policies received by Holdings, the Borrower or any of its Restricted
Subsidiaries after the Closing Date less (y) the aggregate amount of all
Restricted Payments made after the Closing Date with the net cash proceeds
described in preceding clause (x) less (z) the aggregate amount of all cash
payments made in respect of any promissory notes pursuant to Section 7.03(j)
after the Closing Date in reliance on the last proviso appearing in Section
7.03(j);
 
(h) the Borrower and its Restricted Subsidiaries may make Restricted Payments to
Holdings:
 
(i) the proceeds of which will be used to pay (or to make Restricted Payments to
allow any direct or indirect parent of Holdings to pay) the tax liability to
each relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated returns for the relevant jurisdiction of Holdings (or such parent)
attributable to Holdings, the Borrower or its Subsidiaries determined as if the
Borrower and its Subsidiaries filed separately;
 
(ii) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent of Holdings to pay)
its operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business, in an aggregate
amount not to exceed $2,000,000 in any fiscal year plus any reasonable and
customary indemnification claims made by directors or officers of Holdings (or
any parent thereof) attributable to the ownership or operations of the Borrower
and its Subsidiaries;
 
(iii) the proceeds of which shall be used by Holdings to pay franchise taxes and
other fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents') corporate existence;
 
(iv) the proceeds of which shall be used by Holdings to make Restricted Payments
permitted by this Section 7.06;
 
(v) to finance any Investment permitted to be made pursuant to Section 7.02(i);
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or its
Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Borrower or its
Restricted Subsidiaries in order to consummate such Permitted Acquisition, in
each case, in accordance with the requirements of Section 6.11; and
 
(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering permitted by this Agreement, so long as the aggregate amount of
all such Restricted Payments pursuant to this clause (vi) does not to exceed
$2,000,000;

143
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

 
(i) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, the Borrower
may make additional Restricted Payments to Holdings the proceeds of which may be
utilized by Holdings to make additional Restricted Payments, in an aggregate
amount, together with the aggregate amount of (1) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings made
pursuant to Section 7.13(a)(iv) and (2) loans and advances to Holdings made
pursuant to Section 7.02(m) in lieu of Restricted Payments permitted by this
clause (i), not to exceed an amount equal to the sum of (x) $15,000,000 and (y)
the Available Amount at such time; and
 
(j) Holdings or the Borrower may make Restricted Payments with the proceeds of
the issuance of Permitted Holdings Debt.
 
SECTION 7. 7 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries, taken as a whole, on the date hereof
or any business reasonably related or ancillary thereto.
 
SECTION 7. 8 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than (a) transactions among Loan Parties or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction, (b) on terms substantially as favorable to Holdings, the
Borrower or such Restricted Subsidiary as would be obtainable by Holdings, the
Borrower or such Restricted Subsidiary at the time in a comparable arm's-length
transaction with a Person other than an Affiliate, (c) the payment of fees and
expenses related to the Transaction, (d) the issuance of Equity Interests to the
management of Holdings, the Borrower or any of its Subsidiaries in connection
with the Transaction, (e) the payment of reasonable (i) expenses of the Sponsors
in connection with any management, consulting, monitoring and advisory
activities of the Sponsors and (ii) customary indemnities related to such
expenses described in immediately preceding clause (i), (f) equity issuances,
repurchases, retirements or other acquisitions or retirements of Equity
Interests by Holdings or the Borrower permitted under Section 7.06, (g) loans
and other transactions by Holdings, the Borrower and the Restricted Subsidiaries
to the extent permitted under this Article 7, (h) employment and severance
arrangements between Holdings, the Borrower and the Restricted Subsidiaries and
their respective directors, officers, employees and consultants in the ordinary
course of business, (i) payments by Holdings (and any direct or indirect parent
thereof), the Borrower and the Restricted Subsidiaries pursuant to the tax
sharing agreements among Holdings (and any such parent thereof), the Borrower
and the Restricted Subsidiaries on customary terms to the extent

144
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

attributable to the ownership or operations of the Borrower and the Restricted
Subsidiaries, (j) the payment of customary fees and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, officers and
employees of Holdings, the Borrower and the Restricted Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of Holdings, the Borrower and the Restricted Subsidiaries, (k)
transactions pursuant to permitted agreements, instruments or arrangements in
existence on the Closing Date and set forth on Schedule 7.08 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect, (l) transactions permitted under Section 7.06, and (m)
customary payments by Holdings, the Borrower and any Restricted Subsidiaries to
the Sponsors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or a majority
of the disinterested members of the board of directors of Holdings or the
Borrower, in good faith.
 
SECTION 7. 9 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary of the Borrower that is
not a Guarantor to make Restricted Payments to the Borrower or any Guarantor or
(b) the Borrower or any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Secured Parties with
respect to the Facilities and the Obligations or under the Loan Documents;
provided that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations which (i) (x) exist on the date hereof and (to the extent not
otherwise permitted by this Section 7.09) are listed on Schedule 7.09 hereto and
(y) to the extent Contractual Obligations permitted by clause (x) are set forth
in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted renewal, extension or refinancing of such Indebtedness
so long as such renewal, extension or refinancing does not expand the scope of
such Contractual Obligation, (ii) are binding on a Restricted Subsidiary at the
time such Restricted Subsidiary first becomes a Restricted Subsidiary of the
Borrower, so long as such Contractual Obligations were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary of the
Borrower; provided further that this clause (ii) shall not apply to Contractual
Obligations that are binding on a Person that becomes a Restricted Subsidiary
pursuant to Section 6.14, (iii) represent Indebtedness of a Restricted
Subsidiary of the Borrower which is not a Loan Party which is permitted by
Section 7.03, (iv) arise in connection with any Disposition permitted by
Section 7.05, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing), (vii) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto, (viii) comprise restrictions
imposed by any agreement relating to secured Indebtedness permitted pursuant to
Section 7.03(e), to the extent that such restrictions apply only to the property
or assets securing such Indebtedness, (ix) are customary provisions restricting
subletting “assignment of any lease governing a leasehold interest of the
Borrower or any Restricted Subsidiary, (x) are customary provisions restricting
assignment of any agreement entered into in the ordinary course of

145
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

business, and (xi) are restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business and
(xii) are imposed by Law or by any Governmental Authority.
 
SECTION 7. 10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement (or, in the case of proceeds of 2007
Term Loans incurred on the First Incremental Amendment Effective Date, use such
proceeds for any purpose other than to finance the Iceland Acquisition, to repay
certain existing third-party indebtedness of the Iceland Business in connection
with the Iceland Acquisition and to pay fees, costs and expenses incurred in
connection with the Iceland Acquisition or the financing thereof).
Notwithstanding the foregoing, proceeds of any Refinancing Term Loans will not
be used for any purpose other than the repayment of principal and accrued and
unpaid interest and premium on Loans outstanding on the date of incurrence of
such Refinancing Term Loans and payment of other reasonable amounts incurred and
fees and expenses incurred, in connection with such Refinancing Term Loans.
 
SECTION 7. 11 Financial Covenants. (a) Total Leverage Ratio. Permit the Total
Leverage Ratio as of the last day of any Test Period (beginning with the Test
Period ending on December 31, 2006) to be greater than the ratio set forth below
opposite the last day of such Test Period:
Test Period
Total Leverage Ratio
December 31, 2006
6.75:1.00
March 31, 2007
6.50:1.00
June 30, 2007
6.50:1.00
September 30, 2007
6.25:1.00
December 31, 2007
6.00:1.00
March 31, 2008
5.75:1.00
June 30, 2008
5.75:1.00
September 30, 2008
5.50:1.00
December 31, 2008
5.25:1.00
March 31, 2009
5.00:1.00
June 30, 2009
5.00:1.00
September 30, 2009
4.75:1.00
December 31, 2009
4.50:1.00
March 31, 2010
4.50:1.00
June 30, 2010
4.50:1.00
September 30, 2010
4.50:1.00
December 31, 2010
4.25:1.00
March 31, 2011
4.25:1.00
June 30, 2011
4.25:1.00
September 30, 2011
4.25:1.00
December 31, 2011
4.00:1.00
March 31, 2012
4.00:1.00
June 30, 2012
4.00:1.00
September 30, 2012
4.00:1.00
December 31, 2012
4.00:1.00
Thereafter
3.75:1.00

 

146
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(a) Interest Coverage Ratio. Permit the Interest Coverage Ratio for any Test
Period (beginning with the Test Period ending on December 31, 2006) to be less
than the ratio set forth below opposite the last day of such Test Period:
Test Period
Interest Coverage Ratio
December 31, 2006
1.75:1.00
March 31, 2007
1.75:1.00
June 30, 2007
1.75:1.00
September 30, 2007
1.75:1.00
December 31, 2007
1.75:1.00
March 31, 2008
1.75:1.00
June 30, 2008
2.00:1.00
September 30, 2008
2.00:1.00
December 31, 2008
2.00:1.00
March 31, 2009
2.00:1.00
June 30, 2009
2.00:1.00
September 30, 2009
2.25:1.00
December 31, 2009
2.25:1.00
March 31, 2010
2.50:1.00
June 30, 2010
2.50:1.00
September 30, 2010
2.50:1.00
December 31, 2010 and thereafter
2.75:1.00

 
SECTION 7. 12 Accounting Changes. Make any change in fiscal quarter or fiscal
year; provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal quarter or fiscal year to any other
fiscal quarter or fiscal year reasonably acceptable to the Administrative Agent,
in which case, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal quarter or fiscal year.
SECTION 7. 13 Prepayments, Etc. of Indebtedness. (a) Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled interest shall
be permitted) the Senior Subordinated Notes, any Indebtedness incurred under
Section 7.03(h)(i)(B) (and any Permitted Refinancing thereof) or any other
Indebtedness (but excluding, in any event, the Existing Tender Offer Notes) that
is required to be subordinated to the Obligations pursuant to the terms of the
Loan Documents (collectively, “Junior Financing”) or make any payment in
violation of any subordination terms of any Junior Financing Documentation,
except, so long as (in the case of clauses (i)(y), (ii) and (iv) below) no
Default shall have occurred and be continuing or would result therefrom, (i) the
refinancing thereof with the Net Cash Proceeds of (x) any Indebtedness (to the
extent such Indebtedness constitutes a Permitted Refinancing and, if applicable,
is permitted pursuant to Section 7.03(h)), to the extent not required to prepay
any Loans or Facility

147
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

pursuant to Section 2.05(b) or (y) any Holdings Permitted Debt, (ii) the
conversion of any Junior Financing to Equity Interests (other than Disqualified
Equity Interests) of Holdings or any of its direct or indirect parents (or,
after a Qualifying IPO, the Borrower), (iii) the prepayment of Indebtedness of
the Borrower or any Restricted Subsidiary to the Borrower or any Restricted
Subsidiary to the extent permitted by the Intercompany Subordination Agreement
and (iv) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount, together with the aggregate amount of (1) Restricted Payments made
pursuant to Section 7.06(i) and (2) loans and advances to Holdings made pursuant
to Section 7.02(m) in lieu of Restricted Payments permitted by Section 7.06(i),
not to exceed an amount equal to the sum of (x) $15,000,000 and (y) the
Available Amount at such time.
 
(a) Amend, modify or change (x) the subordination provisions of the Senior
Subordinated Notes Documentation and any other Junior Financing Documentation
(and the component definitions as used therein) or (y) any term or condition of
the Senior Subordinated Notes Documentation and any Junior Financing
Documentation in any manner materially adverse to the interests of the Lenders,
in any such case without the consent of the Administrative Agent.
 
(b) Amend, modify or change its certificate or articles of incorporation
(includ-ing, without limitation, by the filing or modification of any
certificate or articles of desig-na-tion), certificate of formation, limited
liability company agreement or by-laws (or the equivalent organizational
documents), as applicable, in each case, in any manner materially adverse to the
interests of the Lenders.
 
(c) Designate any Indebtedness (or related interest obligations) as “Designated
Senior Debt” (as defined in the Senior Subordinated Notes Indenture) or any
similar term (as defined in any Junior Financing Documentation), in each case,
except for the Obligations described in clause (x) of the definition thereof.
 
SECTION 7. 14 Equity Interests of the Borrower and Restricted Subsidiaries.
Permit any Domestic Subsidiary that is a Restricted Subsidiary to be a
non-wholly owned Subsidiary, except (i) as a result of or in connection with a
dissolution, merger, consolidation or Disposition of a Restricted Subsidiary
permitted by Section 7.04, 7.05 or an Investment in any Person permitted under
Section 7.02 or (ii) so long as such Restricted Subsidiary continues to be a
Guarantor.
 
SECTION 7. 15 Holding Company. In the case of Holdings,  conduct, transact or
otherwise engage in any business or operations other than (i) its ownership of
the Equity Interests of the Borrower, (ii) the maintenance of its legal
existence, including the ability to incur fees, costs and expenses relating to
such maintenance, (iii) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings and the
Borrower, (iv) the performance of the Loan Documents, the Merger Agreement and
the other agreements contemplated by the Merger Agreement and agreements related
to the Secondary Merger, (v) any public offering of its common stock or any
other issuance of its Equity Interests not prohibited by Article 7, including
incurring the costs, fees and expenses related thereto, (vi) any transaction
that Holdings is permitted to enter into or consummate under this Article 7,

148
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

including making any Restricted Payment permitted by Section 7.06 or holding any
cash received in connection with Restricted Payments made by the Borrower in
accordance with Section 7.06 pending application thereof by Holdings in the
manner contemplated by Section 7.06, (vii) incurring fees, costs and expenses
relating to overhead and general operations including professional fees for
legal, tax and accounting issues, (viii) providing indemnification to officers
and directors and as otherwise permitted in Article 7 and (ix) activities
incidental to the businesses or activities described in clauses (i) to (viii) of
this Section 7.15.
 
SECTION 7. 16 Capital Expenditures. (a) Make any Capital Expenditure except for
Capital Expenditures not exceeding an amount equal to the sum of (x) in the
aggregate for the Borrower and the Restricted Subsidiaries during each fiscal
year set forth below (or in the case of the Borrower's 2006 fiscal year, the
period from the Closing Date to September 30, 2006), the amount set forth
opposite such fiscal year or period, as the case may be (such amount, the
“Permitted Capital Expenditure Amount”) and (y) the Available Amount:
Fiscal Year
(or period)
Amount
 
 
Closing Date to September 30, 2006
$
6,000,000
 
2007 Fiscal Year
$
14,000,000
 
2008 Fiscal Year
$
15,000,000
 
2009 Fiscal Year
$
16,000,000
 
2010 Fiscal Year
$
17,000,000
 
2011 Fiscal Year
$
18,000,000
 
2012 Fiscal Year
$
18,000,000
 
2013 Fiscal Year
$
18,000,000
 
2014 Fiscal Year
$
19,000,000
 
2015 Fiscal Year
$
19,000,000
 
2016 Fiscal Year
$
19,000,000
 
Each Fiscal Year thereafter
$
19,000,000
 

 
; provided that the amount of the Permitted Capital Expenditure Amount permitted
to be made in respect of any fiscal year or period shall be increased after the
consummation of any Permitted Acquisition in an amount equal to 5% of the pro
forma aggregate consolidated revenues of the Acquired Entity or Business so
acquired during the fiscal year or period of such Acquired Entity or Business
beginning after such Permitted Acquisition (such amount, the “Acquired Annual
Capital Expenditure Amount”).
 
(a) Notwithstanding anything to the contrary contained in clause (a) above, to
the extent that the aggregate amount of Capital Expenditures made by the
Borrower and the Restricted Subsidiaries in any fiscal year or period pursuant
to Section 7.16(a)(x) is less than the Permitted Capital Expenditure Amount
permitted by Section 7.16(a) with respect to such fiscal year or period, the
amount of such difference (the “Rollover Amount”) may be carried forward and
used to make Capital Expenditures in the immediately succeeding fiscal year or
period; provided that Capital Expenditures in any fiscal year or period shall be
counted against the

149
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Permitted Capital Expenditure Amount respect to such fiscal year or period prior
to being counted against any Rollover Amount available with respect to such
fiscal year or period.    
 
ARTICLE VIII
 
Events Of Default and Remedies
 
Section 8.1Events of Default. Any of the following shall constitute an Event of
Default:
 
(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, (ii) within
five (5) Business Days after the same becomes due, any interest on any Loan or
any other amount payable hereunder or with respect to any other Loan Document or
(iii) when and as required to be paid herein, any amount required to be prepaid
and/or Cash Collateralized pursuant to the second sentence of Section
2.05(b)(v); or
 
(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05(a) (solely with
respect to Holdings and the Borrower) or Article 7; provided that any Event of
Default under Section 7.11 is subject to cure as contemplated by Section 8.05;
or
 
(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues unremedied for thirty (30) days after written notice thereof given by
the Administrative Agent to the Borrower; or
 
(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Agreements, termination events or equivalent
events pursuant to the terms of such Swap Agreements), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated

150
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness; or
 
(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or
 
(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary admits in writing its inability or fails generally to pay its debts
in excess of the Threshold Amount as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of the Loan Parties, taken as a
whole, and is not released, vacated or fully bonded within sixty (60) days after
its issue or levy; or
 
(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or
 
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, or (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect; or
 
(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and

151
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document; or any Loan Party denies in writing that it
has any further liability or obligation under any Loan Document (other than as a
result of repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or
 
(k) Change of Control. There occurs any Change of Control; or
 
(l) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.11 shall for any reason (other than pursuant to
the terms thereof including as a result of a transaction permitted under
Section 7.04 or 7.05) cease to create a valid and perfected lien, with the
priority required by the Collateral Documents, (or other security purported to
be created on the applicable Collateral) on and security interest in any
material portion of the Collateral purported to be covered thereby, subject to
Liens permitted under Section 7.01, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent or
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements and except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender's title insurance policy and such insurer has not denied coverage, or
(ii) any of the Equity Interests of the Borrower ceasing to be pledged pursuant
to the Security Agreement free of Liens other than Liens created by the Security
Agreement or any nonconsensual Liens arising solely by operation of Law; or
 
(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation or
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of any Junior
Financing, if applicable.
 
SECTION 8.2 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:
 
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
 

152
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
 
(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
 
provided that upon the occurrence of any Event of Default under clause (f) of
Section 8.01, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
SECTION 8.3 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that did not, as of
the last day of the most recent completed fiscal quarter of the Borrower, have
assets with a value in excess of 5% of the Consolidated Total Assets of the
Borrower and the Restricted Subsidiaries and did not, as of the four quarter
period ending on the last day of such fiscal quarter, have revenues exceeding 5%
of the total revenues of the Borrower and the Restricted Subsidiaries (it being
agreed that all Restricted Subsidiaries affected by any event or circumstance
referred to in any such clause shall be considered together, as a single
consolidated Restricted Subsidiary, for purposes of determining whether the
condition specified above is satisfied).
 
SECTION 8.4 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3) payable to each of the Administrative Agent and the Collateral Agent,
in each case, in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;

153
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the termination value under Secured
Hedge Obligations and the Cash Management Obligations, ratably among the Lenders
and the other Secured Creditors in proportion to the respective amounts
described in this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.
SECTION 8.5 Borrower's Right to Cure. (a) Notwithstanding anything to the
contrary contained in Section 8.01, in the event of any Event of Default under
any covenant set forth in Section 7.11 and until the expiration of the tenth
(10th) day after the date on which financial statements are required to be
delivered with respect to the applicable fiscal quarter hereunder, Holdings or
the Borrower may engage in a Permitted Equity Issuance to any of the Equity
Investors and apply the amount of the Net Cash Proceeds thereof to increase
Consolidated EBITDA with respect to such applicable quarter; provided that such
Net Cash Proceeds (i) are actually received by the Borrower (including through
capital contribution of such Net Cash Proceeds by Holdings to the Borrower) no
later than ten (10) days after the date on which financial statements are
required to be delivered with respect to such fiscal quarter hereunder, (ii) are
Not Otherwise Applied and (iii) do not exceed the aggregate amount necessary to
cure such Event of Default under Section 7.11 for any applicable period. The
parties hereby acknowledge that this Section 8.05(a) may not be relied on for
purposes of calculating any financial ratios other than as applicable to
Section 7.11 and shall not result in any adjustment to any amounts other than
the amount of the Consolidated EBITDA referred to in the immediately preceding
sentence.
 
(b)Notwithstanding the provisions of Section 8.05(a), in each period of four
fiscal quarters, there shall be at least two (2) fiscal quarters in which no
cure set forth in Section 8.05(a) is made.
 
ARTICLE IX
 
Administrative Agent, Other Agents and Arrangers
 
SECTION 9. 1 Appointment and Authorization of Agents and Arrangers. (a) Each

154
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Lender hereby irrevocably appoints, designates and authorizes the Administrative
Agent (and solely with respect to the right of consent expressly set forth in
Section 2.15, the Arrangers) required to take such action on its behalf under
the provisions of this Agreement and each other Loan Document and to exercise
such powers and perform such duties as are expressly delegated to it by the
terms of this Agreement or any other Loan Document, together with such powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent and the Arrangers shall have no duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent or the Arrangers
have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent or the Arrangers.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” or “arranger” herein and in the other Loan Documents with reference to
any Agent or Arranger is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
 
(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article 9 with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article 9 and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.
 
(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” (and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.02 for

155
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article 9 (including,
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.
 
SECTION 9. 2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact, such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).
 
SECTION 9. 3 Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.
 
SECTION 9. 4 Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent. Each
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such

156
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

action. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.
 
(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
SECTION 9. 5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article 8; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.
 
SECTION 9. 6 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other

157
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.
 
SECTION 9. 7 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person's own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section 9.07 shall survive termination of the Aggregate Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.
 
SECTION 9. 8 Agents in their Individual Capacities. DBTCA and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though DBTCA were not the Administrative
Agent or an L/C Issuer hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, DBTCA or its
Affiliates may receive information regarding any Loan Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, DBTCA shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent or an L/C Issuer, and the terms
“Lender” and “Lenders” include DBTCA in its individual capacity.
 
SECTION 9. 9 Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days' notice to the Lenders and the
Borrower. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under

158
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Section 8.01(f) or (g) (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent,” shall mean such successor
administrative agent and/or supplemental administrative agent, as the case may
be, and the retiring Administrative Agent's appointment, powers and duties as
the Administrative Agent shall be terminated. After the retiring Administrative
Agent's resignation hereunder as the Administrative Agent, the provisions of
this Article 9 and Sections 10.04 and 10.05 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
under this Agreement. If no successor agent has accepted appointment as the
Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent's notice of resignation, the retiring
Administrative Agent's resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to (a) continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents or (b) otherwise ensure that
the Collateral and Guarantee Requirement is satisfied, the Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. After the retiring Administrative Agent's
resignation hereunder as the Administrative Agent, the provisions of this
Article 9 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the
Administrative Agent.
 
SECTION 9. 10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04)
allowed in such judicial proceeding; and
 

159
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
SECTION 9. 11 Collateral and Guaranty Matters. The Lenders irrevocably agree
that:
 
(a)any Lien on any property granted to or held by the Administrative Agent or
the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and (z)
contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit, (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than Holdings, the Borrower or any other Guarantor,
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders, or (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;
 
(b)to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i), or
(p); and
 
(c)any Guarantor shall be automatically released from its obligations under the
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
transaction or designation permitted hereunder (including as a result of a
Guarantor being redesignated as an Unrestricted Subsidiary); provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of the Senior Subordinated Notes or any Junior Financing.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in

160
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent will (and each Lender
irrevocably authorizes the Administrative Agent to), at the Borrower's expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release or subordination of such
item of Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.11.
SECTION 9. 12 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “Documentation Agent”, “joint bookrunner” or “arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.
 
SECTION 9. 13 Appointment of Supplemental Administrative Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).
 
(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative

161
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Agent and all references therein to the Administrative Agent shall be deemed to
be references to the Administrative Agent and/or such Supplemental
Administrative Agent, as the context may require.
 
(c) Should any instrument in writing from the Borrower, Holdings or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower or
Holdings, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.
 
ARTICLE X
 
Miscellaneous
SECTION 10.1 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment, modification, supplement or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and each such waiver, amendment, modification, supplement or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that, no such amendment, modification,
supplement waiver or consent shall:
 
(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);
 
(b) extend the date of any scheduled repayment of any Class of Term Loans
pursuant to Section 2.07(a) without the consent of the Supermajority Lenders
holding Term Loans of such Class, or amend the definition of Supermajority
Lenders without the consent of the Supermajority Lenders holding Term Loans of
any Class affected thereby (it being understood that, with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Supermajority Lenders on substantially
the same basis as the extensions of Original Term Loans, 2007 Term Loans and
Revolving Loan Commitments are included on the Closing Date or the First
Incremental Effective Date, as applicable);
 
(c) postpone the final scheduled maturity date for, or reduce the amount of, any
payment of principal or interest under Section 2.07 or 2.08 without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or

162
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

amendment to the terms of) any mandatory prepayment of the Term Loans shall not
constitute a postponement of any date scheduled for the payment of principal
or interest;
 
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees (including fees set forth in Section 2.05(a)(iv)) or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby, it being understood
that any change to the definition of Total Leverage Ratio or in the component
definitions thereof shall not constitute a reduction in the rate; provided that,
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;
 
(e) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or Section 2.06(c), 8.04 or 2.13 without the
written consent of each Lender affected thereby;
 
(f) other than in a transaction permitted under Section 7.05, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender; or
 
(g) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;
 
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class shall be required with respect to any
amendment that by its terms adversely affects the rights of such Class in
respect of payments hereunder in a manner different than such amendment affects
other Classes. Any such waiver and any such amendment, modification or
supplement in accordance with the terms of this Section 10.01 shall apply
equally to each of the Lenders and shall be binding on the Loan Parties, the
Lenders, the Agents and all future holders of the Loans and Commitments.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded for a vote
of the Lenders hereunder requiring any consent of the Lenders).

163
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans to permit the refinancing of all
outstanding Term Loans of a given Class (“Refinanced Term Loans”) with a
replacement term loan tranche denominated in Dollars (“Replacement Term Loans”)
hereunder; provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (b) the Applicable Rate for such Replacement Term Loans shall not be
higher than the Applicable Rate for such Refinanced Term Loans, (c) the Weighted
Average Life to Maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Term Loans at the
time of such refinancing (except to the extent of nominal amortization for
periods where amortization has been eliminated as a result of prepayment of the
applicable Term Loans) and (d) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.
SECTION 10.2 Notices and Other Communications; Facsimile Copies. (a) General.
Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder or under any other Loan Document shall be in writing
(including by facsimile transmission). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
 
(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
 
(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.
 

164
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article 2 shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.
(b)Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Loan Parties, the
Agents and the Lenders.
 
(c)Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.
 
SECTION 10.3 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.
 
SECTION 10.4 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the
Collateral Agent, the Documentation Agent, the Syndication Agent and the
Arrangers for all reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and

165
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of White & Case LLP, and (b) to pay or reimburse the
Administrative Agent, the Collateral Agent, and each Lender for all
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs of counsel to the Administrative Agent). The foregoing costs and expenses
shall include all reasonable search, filing, recording and title insurance
charges and fees and taxes related thereto, and other (reasonable, in the case
of Section 10.04(a)) out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within ten (10) Business Days of receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.
 
SECTION 10.5 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or (c)
any actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by the Borrower, any Subsidiary
or any other Loan Party, or any Environmental Liability related in any way to
the Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from the gross
negligence or willful misconduct of such Indemnitee or of any Affiliate,
director, officer, employee, counsel, agent, trustee, investment advisor or
attorney-in-fact of such Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement in the absence of such Indemnitee's or of any
Affiliate, director, officer, employee, counsel, agent, trustee, investment
advisor or attorney-in-fact of such Indemnitee's gross negligence or willful
misconduct, nor shall any Indemnitee or any Loan Party have any liability for
any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). In
the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 10.05 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, stockholders or creditors

166
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

or an Indemnitee or any other Person, whether or not any Indemnitee is otherwise
a party thereto and whether or not any of the transactions contemplated
hereunder or under any of the other Loan Documents is consummated. All amounts
due under this Section 10.05 shall be paid within ten (10) Business Days after
written demand therefor; provided, however, that such Indemnitee shall promptly
refund such amount to the extent that there is a final judicial or arbitral
determination that such Indemnitee was not entitled to indemnification or
contribution rights with respect to such payment pursuant to the express terms
of this Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
 
SECTION 10.6 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
 
SECTION 10.7 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Holdings
nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee, (ii) by way of participation in
accordance with the provisions of Section 10.07(e), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
 

167
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment (including any Non-Extended Revolving Credit Commitment or Extended
Revolving Credit Commitment) and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned) of:
 
(A)the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing, any Assignee;
 
(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) to an
Agent or an Affiliate of an Agent;
 
(C)each Principal L/C Issuer at the time of such assignment, provided that no
consent of the Principal L/C Issuers shall be required for any assignment of a
Term Loan or any assignment to an Agent or an Affiliate of an Agent; and
 
(D)the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment of a Term Loan or any assignment to an
Agent or an Affiliate of an Agent.
 
(ii)Assignments shall be subject to the following additional conditions:
 
(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $2,500,000 (in the case of the
Revolving Credit Facility), or $1,000,000 (in the case of a Term Loan) unless
each of the Borrower and the Administrative Agent otherwise consents, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default under Section 8.01(a), (f) or (g) has occurred and is continuing and (2)
such amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;
 
(B)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(C)the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Classes of Loans or Commitments on
a non-pro rata basis.

168
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(c)Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).
 
(d)The Administrative Agent, acting solely for this purpose as an agent of the
Borrower shall maintain at the Administrative Agent's Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments (including any
Non-Extended Revolving Credit Commitment or Extended Revolving Credit
Commitment) of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and
amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
 
(e)Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the L/C Issuers or the Swing Line Lender,
sell participations to any Person (other than a natural person) (each, a
“Participant”) in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment (including
any Non-Extended Revolving Credit Commitment or Extended Revolving Credit
Commitment) and/or the Loans (including such Lender's participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents;

169
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in the first proviso to Section 10.01 that directly
affects such Participant. Subject to Section 10.07(f), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.07(c) but shall not be entitled to recover
greater amounts under such Sections than the selling Lender would be entitled to
recover. To the extent permitted by applicable Law, each Participant also shall
be entitled to the benefits of Section 10.09 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.13 as though it
were a Lender.
 
(f)A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower's
prior written consent. A Participant shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 10.15 as though it were a Lender.
 
(g)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(h)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential

170
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.
 
(i)Notwithstanding anything to the contrary contained herein, (1) any Lender may
in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
 
(j)Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days' notice to the Borrower and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified a successor L/C Issuer or Swing Line Lender reasonably acceptable to
the Borrower willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be, except as expressly provided above.
If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).
 
SECTION 10.8 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates' directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (“Related Parties”) (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
in accordance with its customary procedure for handling confidential information
of this nature and in accordance with safe and sound banking practice (in the
case of any Person that is a bank) and that the relevant Agent or Lender shall
be responsible for the compliance by its Affiliates and its and its Affiliates'
Related Parties with the foregoing provision); (b) to the extent requested by
any Governmental Authority; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) subject to an agreement containing provisions
substantially the same as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Borrower), to any pledgee referred to in
Section 10.07(g), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement; (f) with the written consent
of the Borrower; (g) to the extent such

171
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

Information becomes publicly available other than as a result of a breach of
this Section 10.08; (h) to any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; or (i) to any rating agency when required
by it (it being understood that, prior to any such disclosure, such rating
agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender). In addition, the
Agents and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the Credit Extensions. For the
purposes of this Section 10.08, “Information” means all information received
from any Loan Party relating to any Loan Party or its business, other than any
such information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided that, in the case of information received from a Loan
Party after the date hereof, such information is clearly identified at the time
of delivery as confidential or (ii) is delivered pursuant to Section 6.01, 6.02
or 6.03 hereof.
 
SECTION 10.9 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party and its Subsidiaries) to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other Indebtedness at any
time owing by, such Lender and its Affiliates to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
such Agent or such Lender or Affiliate shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness. Each Lender agrees promptly to notify in
writing the Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have.
 
SECTION 10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the
Obligations hereunder.
 

172
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

SECTION 10.11 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.
 
SECTION 10.12 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
 
SECTION 10.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied (other than Obligations
under Secured Hedge Agreements, Cash Management Obligations or contingent
indemnification obligations, in any such case, not then due and payable) or any
Letter of Credit shall remain outstanding.
 
SECTION 10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 

173
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

SECTION 10.15 Tax Forms. (a) (i) Each Lender and Agent that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code (each, a
“Foreign Lender”) shall deliver to the Borrower and the Administrative Agent, on
or prior to the date which is ten (10) Business Days after the Closing Date (or
upon accepting an assignment of an interest herein), two duly signed, properly
completed copies of either IRS Form W-8BEN or any successor thereto (relating to
such Foreign Lender and entitling it to an exemption from, or reduction of,
United States withholding tax on all payments to be made to such Foreign Lender
by the Borrower or any other Loan Party pursuant to this Agreement or any other
Loan Document) or IRS Form W-8ECI or any successor thereto (relating to all
payments to be made to such Foreign Lender by the Borrower or any other Loan
Party pursuant to this Agreement or any other Loan Document) or such other
evidence reasonably satisfactory to the Borrower and the Administrative Agent
that such Foreign Lender is entitled to an exemption from, or reduction of,
United States withholding tax, including any exemption pursuant to
Section 871(h) or 881(c) of the Code, and in the case of a Foreign Lender
claiming such an exemption under Section 881(c) of the Code, a certificate that
establishes in writing to the Borrower and the Administrative Agent that such
Foreign Lender is not (i) a “bank” as defined in Section 881(c)(3)(A) of the
Code, (ii) a 10-percent stockholder within the meaning of Section 871(h)(3)(B)
of the Code, or (iii) a controlled foreign corporation related to the Borrower
with the meaning of Section 864(d) of the Code. Thereafter and from time to
time, each such Foreign Lender shall (A) promptly submit to the Borrower and the
Administrative Agent such additional duly completed and signed copies of one or
more of such forms or certificates (or such successor forms or certificates as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States Laws and
regulations to avoid, or such evidence as is reasonably satisfactory to the
Borrower and the Administrative Agent of any available exemption from, or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Borrower or other Loan Party pursuant to this
Agreement, or any other Loan Document, in each case, (1) on or before the date
that any such form, certificate or other evidence expires or becomes obsolete,
(2) after the occurrence of any event requiring a change in the most recent
form, certificate or evidence previously delivered by it to the Borrower and the
Administrative Agent and (3) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent, and (B) promptly notify
the Borrower and the Administrative Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.
 
(ii)Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall deliver to the Borrower and
the Administrative Agent on the date when such Foreign Lender ceases to act for
its own account with respect to any portion of any such sums paid or payable,
and at such other times as may be necessary in the determination of the Borrower
or the Administrative Agent (in either case, in the reasonable exercise of its
discretion), (A) two duly signed completed copies of the forms or statements
required to be provided by such Foreign Lender as set forth above, to establish
the portion of any such sums paid or payable with respect to which such Foreign
Lender acts for its own account that is not subject to United States withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Foreign Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Foreign Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Foreign Lender.
 

174
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

(iii)The Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender to the extent
Taxes are not due but for the failure of such Foreign Lender to satisfy the
foregoing provisions of this Section 10.15(a), (B) any U.S. Lender to the extent
Taxes are not due but for the failure of such U.S. Lender to satisfy the
provisions of Section 10.15(b) or (C) any Lender to the extent such amounts are
United States withholding taxes imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement, except to the extent such
Lender's assignor (if any) was entitled, at the time of the assignment, to
receive additional amounts from the Borrower with respect to such Taxes pursuant
to Section 3.01 of this Agreement; provided that (i) if such Lender shall have
satisfied the requirement of this or Section 10.15(b), as applicable, on the
date such Lender became a Lender or ceased to act for its own account with
respect to any payment under any of the Loan Documents, nothing in this
Section 10.15(a) or Section 10.15(b) shall relieve the Borrower of its
obligation to pay any amounts pursuant to Section 3.01 in the event that, as a
result of any change in any applicable Law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, in each case, occurring after the Closing Date, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender or other Person for
the account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate and (ii) nothing in this Section 10.15(a) shall relieve the
Borrower of its obligation to pay any amounts pursuant to Section 3.01 in the
event that the requirements of 10.15(a)(ii) have not been satisfied if the
Borrower is entitled, under applicable Law, to rely on any applicable forms and
statements required to be provided under this Section 10.15 by the Foreign
Lender that does not act or has ceased to act for its own account under any of
the Loan Documents, including in the case of a typical participation.
 
(iv)The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the
Loan Documents.
 
(b)Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower two duly signed, properly completed copies
of IRS Form W-9 on or prior to the Closing Date (or on or prior to the date it
becomes a party to this Agreement), certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or any successor
form. If such U.S. Lender fails to deliver such forms, then the Administrative
Agent may withhold from any payment to such U.S. Lender an amount equivalent to
the applicable backup withholding tax imposed by the Code.
 

175
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

SECTION 10.16 GOVERNING LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
 
(a) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
 
SECTION 10.17 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
SECTION 10.18 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and Holdings and the Administrative
Agent shall have been notified by each Lender, Swing Line Lender and L/C Issuer
that each such Lender, Swing Line Lender and L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders, except as
permitted by Section 7.04.
 

176
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

SECTION 10.19 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker's lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.19 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.
 
SECTION 10.20 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.
 
SECTION 10.21 Effectiveness of the Merger and the Secondary Merger. Neither the
Target nor Opco shall have any rights or obligations hereunder until the
consummation of the Merger, in the case of the Target and the Secondary Merger,
in the case of Opco, and, in each case, any representations and warranties of
the Target or Opco, as the case may be, hereunder shall not become effective
until such time. Upon consummation of (i) the Merger, the Target shall succeed
to all the rights and obligations of Merger Sub under this Agreement and all
representations and warranties of the Target shall become effective as of the
date hereof, without any further action by any Person and (ii) the Secondary
Merger, Opco shall succeed to all the rights and obligations of the Target under
this Agreement and all representations and warranties of Opco shall become
effective as of the date hereof, without any further action by any Person
 
SECTION 10.22 Special Provisions Relating to the Second Amendment. Each Lender
which executes and delivers a counterpart of the Second Amendment, any
Refinancing Amendment or any Extension Amendment (for itself and its successors
and assigns) hereby irrevocably agrees, for the benefit of each other Lender
(and such Lender's successors and assigns), that such Lender (and its successors
and assigns) will not enter into any amendment or modification to this Agreement
to the extent such amendment or modification amends or modifies this Section
10.22 (or any defined term as used herein) or the definition of “Other Allocable
Share” or “Allocable Revolving Share”, unless the consent of each Lender
directly and adversely affected thereby has been obtained. Each of the
agreements contained in this Section 10.22 are separate contractual arrangements
among the Loan Parties and the Lenders and each Lender may directly enforce
against any other Lender any breach (or attempted breach) of any of the
agreements contained in this Section 10.22.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 
 
 

177
NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
LONE STAR MERGER CORP., as the Borrower
By: /s/ David Tunnell
 
Title:Title: President

 
 
LONE STAR HOLDING CORP., as a Guarantor
By: /s/ David Tunnell
 
Title:Title: President

 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent, l/c Issuer and
Swing Line Lender
By: /s/ Paul O'Leary
 
 Title: Vice President
 
 
By: /s/ Scottye Lindsey
 
 Title: Director

 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF MAY 2 2006, among LONE STAR
MERGER CORP. (to be merged with, and into, ACTIVANT SOLUTIONS HOLDINGS INC.,
which, in turn shall be merged with, and into, ACTIVANT SOLUTIONS INC.), LONE
STAR HOLDING CORP., THE LENDERS FROM TIME TO TIME PARTY HERETO AND DEUTSCHE BANK
TRUST COMPANY AMERICAS, as Administrative Agent
NAME OF INSTITUTION:
 
JPMorgan Chase Bank, N.A.
By: /s/ William Rindfuss        
Title: Vice President
Lehman Commercial Paper Inc.
By: /s/ Craig Malloy            
Title: Authorized Signatory
The CIT Group/Equipment Financing Inc.
By: /s/ Andrew Giangrave        
Title: Authorized Signatory
General Electric Capital Corporation
By: /s/ Lisa Staub        
Title: Duly Authorized Signatory
        
 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

2

Schedule I
 
Guarantors
 
CCI/ARD, Inc.
CCI/Triad Gem, Inc.
Distributor Information Systems Corporation
Enterprise Computer Systems, Inc.
HM Coop LLC
Lone Star Holding Corp.
Prelude Systems, Inc.
Prophet 21 Canada Inc.
Prophet 21 Investment Corporation
Prophet 21 (New Jersey), Inc.
Prophet 21, Inc.
SDI Merger Corporation
Speedware Holdings, Inc.
Speedware USA Inc.
Stanpak Systems, Inc.
Trade Service Systems, Inc.
Triad Data Corporation
Triad Systems Corporation
Triad Systems Financial Corporation
 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

3

Schedule 1.01B
 
Certain Security Interests and Guarantees
 
Guarantee Agreement, dated as of May 2, 2006, among Lone Star Merger Corp., a
Delaware corporation (to be merged with, and into, Activant Solutions Holdings
Inc., which, in turn, will be merged with, and into, Activant Solutions Inc.,
“Merger Sub”), Lone Star Holding Corp., a Delaware corporation (“Holdings”), the
Subsidiaries of the Borrower identified therein and Deutsche Bank Trust Company
Americas, as Administrative Agent.
 
Security Agreement, dated as of May 2, 2006, among Lone Star Merger Corp., a
Delaware corporation (to be merged with, and into, Activant Solutions Holdings
Inc., which, in turn, will be merged with, and into, Activant Solutions Inc.,
“Merger Sub”), Lone Star Holding Corp., a Delaware corporation (“Holdings”), the
Subsidiaries of Holdings identified therein and Deutsche Bank Trust Company
Americas, as Collateral Agent for the Secured Parties (as defined therein).
 
Intellectual Property Security Agreement, dated as of May 2, 2006, among Lone
Star Merger Corp., a Delaware corporation (to be merged with, and into, Activant
Solutions Holdings Inc., which, in turn, will be merged with, and into, Activant
Solutions Inc., “Merger Sub”), Lone Star Holding Corp., a Delaware corporation
(“Holdings”), the Subsidiaries of Holdings identified therein and Deutsche Bank
Trust Company Americas, as Collateral Agent for the Secured Parties (as defined
therein).
 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

4

Schedule 1.01C
 
Unrestricted Subsidiaries
 
None.
 
 
 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

5

Schedule 1.01E
Existing Letters of Credit
 
 
Issuing Bank
Reference Number
For Account of
Beneficiary
Expiration
Amount Outstanding
JPMorgan Chase Bank, N.A.
P-391203
Tridex Systems Limited / Triad System Ireland Limited
Bank of Ireland
12/31/2006
$
300,000.00
 
JPMorgan Chase Bank, N.A.
O-239377
Cooperative Computing, Inc.
Employment Development Department,
State of California
7/1/2006
$
165,000.00
 

 
 
 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

6

Schedule 1.01F
 
Mortgaged Properties
 
None.
 
 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

7

Schedule 1.01G
 
Excluded Subsidiary
 
 
CCI/Triad Financial Holding Corporation
 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

8

Schedule 1.01H
 
Foreign Subsidiary
 
 
Activant Solutions Acquisitionco, Ltd.
Activant Solutions Canada Ltd.
Activant Solutions France SARL
Activant Solutions IRL Limited
Activant Solutions UK, Ltd.
Speedware Europe Ltd.
Speedware Ltee./Ltd.
Speedware Solutions Mexico S.A. de C.V.
Tridex Data Services, Ltd.
Tridex Leasing Ltd.
 
 
 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

9

Schedule 2.01
COMMITMENTS
Lender
2007 Term Commitment1
Revolving Credit Commitment2
Deutsche Bank Trust Company Americas
$
75,000,000.00
 
$
10,000,000.00
 
JPMorgan Chase Bank, N.A.
$
—
 
$
8,000,000.00
 
Lehman Commercial Paper Inc.
$
—
 
$
7,000,000.00
 
General Electric Capital Corporation
$
—
 
$
7,500,000.00
 
The CIT Group/Equipment Financing Inc.
$
—
 
$
7,500,000.00
 
TOTAL:
$
75,000,000.00
 
$
40,000,000.00
 

 
 
_______________________
1.    
Reflects 2007 Term Commitments as of the First Incremental Amendment Effective
Date (after giving effect to the termination of all Original Term Commitments on
the Closing Date).

2.    
Reflects Revolving Credit Commitments as of the Closing Date.


NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

10

Schedule 5.05
 
Certain Liabilities
 
None.
 
 
 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

11

Schedule 5.12
 
Subsidiaries and Other Equity Investments
 
(a) Subsidiaries
Subsidiary
Jurisdiction
Activant Solutions Acquisitionco, Ltd.
Canada
Activant Solutions Canada Ltd.
Canada
Activant Solutions France SARL
France
Activant Solutions IRL Limited
Ireland
Activant Solutions UK, Ltd.
United Kingdom
Activant Solutions Inc.
Delaware
CCI/ARD, Inc.
Delaware
CCI/Triad Financial Holding Corporation
California
CCI/Triad Gem, Inc.
Texas
Distributor Information Systems Corporation
Connecticut
Enterprise Computer Systems, Inc.
South Carolina
HM Coop LLC
Delaware
Prelude Systems, Inc.
Texas
Prophet 21 Canada Inc.
Delaware
Prophet 21 Investment Corporation
Delaware
Prophet 21 (New Jersey), Inc.
New Jersey
Prophet 21, Inc.
Delaware
SDI Merger Corporation
Illinois
Speedware Europe Ltd.
United Kingdom
Speedware Holdings, Inc.
Delaware
Speedware Ltee./Ltd.
Canada
Speedware Solutions Mexico S.A. de C.V.
Mexico
Speedware USA Inc.
New York
Stanpak Systems, Inc.
Massachusetts
Trade Service Systems, Inc.
Pennsylvania
Triad Data Corporation
California
Triad Systems Corp.
Delaware
Triad Systems Financial Corporation
California
Tridex Data Services, Ltd.
United Kingdom
Tridex Leasing Ltd.
United Kingdom

 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

12

Schedule 5.12
 
Subsidiaries and Other Equity Investments
 
(b) and (c) Ownership Interests and Pledged Equity Interests
Entity Owned
Owner / Member
% Interest
% Pledged
Activant Solutions Acquisitionco, Ltd.
Activant Solutions Inc.
100
%
65
%
Activant Solutions Canada, Ltd.
Activant Solutions Inc.
100
%
65
%
Activant Solutions France SARL
Activant Solutions IRL Limited
100
%
—
%
Activant Solutions IRL Limited
Activant Solutions Inc.
100
%
65
%
Activant Solutions UK, Ltd.
Activant Solutions Inc.
100
%
65
%
Activant Solutions Inc.
Lone Star Holding Corp.
100
%
100
%
CCI/ARD, Inc.
Activant Solutions Inc.
100
%
100
%
CCI/Triad Financial Holding Corporation
Activant Solutions Inc.
100
%
—
%
CCI/Triad Gem, Inc.
Activant Solutions Inc.
100
%
100
%
Distributor Information Systems Corporation
Prophet 21, Inc.
100
%
100
%
Enterprise Computer Systems, Inc.
Activant Solutions Inc.
100
%
100
%
HM Coop LLC
Activant Solutions Inc.
100
%
100
%
Prelude Systems, Inc.
Activant Solutions Inc.
100
%
100
%
Prophet 21 Canada, Inc.
Prophet 21, Inc.
100
%
100
%
Prophet 21 Investment Corporation
Prophet 21, Inc.
100
%
100
%
Prophet 21 (New Jersey), Inc.
Prophet 21, Inc.
100
%
100
%
Prophet 21, Inc.
Activant Solutions Inc.
100
%
100
%
SDI Merger Corporation
Prophet 21, Inc.
100
%
100
%
Speedware Europe Ltd.
Activant Solutions Acquisitionco, Ltd.
100
%
—
%
Speedware Holdings, Inc.
Activant Solutions Inc.
100
%
100
%
Speedware Ltee./Ltd.
Activant Solutions Acquisitionco, Ltd.
100
%
—
%
Speedware Solutions Mexico S.A. de C.V.
Activant Solutions Acquisitionco, Ltd.
99.99
%
—
%
Speedware USA Inc.
Activant Solutions Inc.
100
%
100
%
Stanpak Systems, Inc.
Prophet 21, Inc.
100
%
100
%
Trade Service Systems, Inc.
Prophet 21, Inc.
100
%
100
%
Triad Data Corporation
Activant Solutions Inc.
100
%
100
%
Triad Systems Corporation
Activant Solutions Inc.
100
%
100
%
Triad Systems Financial Corporation
Activant Solutions Inc.
100
%
100
%
Tridex Data Services, Ltd.
Activant Solutions IRL Limited
100
%
—
%
Tridex Leasing Ltd.
Activant Solutions UK, Ltd.
100
%
—
%

 
 
 
 
 
 
 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

13

Schedule 7.01(b)
Existing Liens
Debtor
Jurisdiction
Secured
Party   
Collateral
Original
File Date
Original
File Number
Activant Solutions, Inc.
Texas SOS
Met Center Partners-1, Ltd.
Lease Agreement
11/5/2004
04-0087524292
Activant Solutions, Inc.
Texas, Travis County Clerk
Met Center Partners-1, Ltd.
Lease Agreement
11/6/2004
2,004,209,977
 
Enterprise Computer Systems, Inc.
South Carolina SOS
Bankers Leasing Association, Inc.
Leased equipment
7/9/1998
980709-114438A
Enterprise Computer Systems, Inc.
South Carolina SOS
Bankers Leasing Association, Inc.
Leased equipment
7/27/1998
980727-154209A
Prelude Systems, Inc.
Texas SOS
IBM Credit Corporation
Leased equipment
6/27/2002
02-0035292447
Prelude Systems, Inc.
Texas SOS
IBM Credit Corporation
Leased equipment
7/11/2002
02-0036799167
Prelude Systems, Inc.
Texas SOS
SMB Leasing Solutions
Leased equipment
8/14/2003
03-0038082327
Prelude Systems, Inc.
Texas SOS
IBM Credit LLC
Leased equipment
8/20/2003
03-0039090307
Prophet 21, Inc.
Delaware SOS
Canon Financial Services, Inc.
Leased equipment
1/6/2003
30,195,811
 
Triad Systems Corporation
Delaware SOS
Hewlett-Packard Company Finance & Remarketing Division
Leased equipment
In Lieu of CA SOS Filing #9716260413 Filed 06/09/1997
5/20/2002
2145336 8
Triad Systems Financial Corporation
California SOS
Fidelity Leasing, a Division of EAB Leasing Corp.
Lease agreements and related payments due thereunder and equipment described
therein
4/23/2001
111,760,396
 

 
 
 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

14

Schedule 7.02(f)
 
Existing Investments
 
Entity
Owner / Member
Interest
Internet Auto Parts, Inc.
Activant Solutions Inc.
47.5
%
CC of Rochester
Activant Solutions Inc.
20
%
CC of Connecticut LP
Activant Solutions Inc.
20
%
Interests listed on Schedule 5.12
 
 

 
 
 
 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

15

Schedule 7.03(b)
Existing Indebtedness
 
 
Existing Opco Notes.
 
Existing PIK Notes.
 
Guarantee for Supply of Goods, dated as of June 15, 2004, by and between Dell
Computer Corporation Limited and Activant Solutions Inc.
 
Master Loan and Security Agreement, dated as of March 14, 2001, by and between
Fidelity Leasing (a division of EAB Leasing Corp.) and Triad Systems Financial
Corporation.
 
 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

16

Schedule 7.05(k)
 
Dispositions
 
Sale or transfer of assets of Activant Solutions Acquisitionco, Ltd., a
wholly-owned Foreign Subsidiary organized in Canada and engaged in data
conversion and data migration services, and its subsidiaries.
 
 
 
 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

17

Schedule 7.08
 
Transactions with Affiliates
 
Executive Employment Agreement, dated August 22, 2001, by and between Activant
Solutions Holdings Inc. and Greg Petersen, as amended by letter agreement
February 1, 2005.
Employment Agreement, dated May 2, 2006, by and between Lone Star Holding Corp.
and Pervez Qureshi.
The Company has entered into letter agreements relating to the employment of
each of the following officers:
Bill Wilson
Steve McLaughlin
Chris Speltz
 
Consulting Agreement, dated as of March 30, 2006, between Hellman & Friedman,
Thoma Cressey and Marcel Bernard.
Indemnification Agreement, dated as of February 14, 2003, by and among Activant
Solutions Holdings Inc., Activant Solutions Inc. and Greg Petersen.
Indemnification Agreement, dated as of March 3, 2003, by and among Activant
Solutions Holdings Inc., Activant Solutions Inc. and James Porter.
Indemnification Agreement, dated as of February 14, 2003, by and among Activant
Solutions Holdings Inc., Activant Solutions Inc. and Richard Rew.
Indemnification Agreement, dated as of February 14, 2003, by and among Activant
Solutions Holdings Inc., Activant Solutions Inc. and Christopher Speltz.
Indemnification Agreement, dated as of June 1, 2004, by and among Activant
Solutions Holdings Inc., Activant Solutions Inc. and Pervez Qureshi.
Indemnification Agreement, dated as of July 28, 2005, by and among Activant
Solutions Holdings Inc., Activant Solutions Inc. and Robert Shaw.
Indemnification Agreement, dated as of December 21, 2005, by and among Activant
Solutions Holdings Inc., Activant Solutions Inc. and Bill Wilson.
Indemnification Agreement, dated as of December 21, 2005, by and among Activant
Solutions Holdings Inc., Activant Solutions Inc. and Steve McLaughlin.
Indemnification Agreement, dated as of January 24, 2006, by and among Activant
Solutions Holdings Inc., Activant Solutions Inc. and Joseph Nicholson.
Indemnification Agreement, dated as of January 24, 2006, by and among Activant
Solutions Holdings Inc., Activant Solutions Inc. and Kathleen Cunningham.
Letter Agreement, dated September 24, 1999, by and between CCI/Triad Financial
Holding Corporation and Andrew Stidd.

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

18

Indemnity Agreement, dated January 10, 2005, by and among Activant Solutions
Inc. and Terrence Dobin.
Software and Data License and Service Agreement, dated as of May 31, 2000, by
and between Activant Solutions Inc. and Internet Autoparts, Inc.
Stockholders Agreement, dated as of May 31, 2000, by and among Activant
Solutions Inc., Internet Autoparts, Inc. and the other stockholders of Internet
Autoparts, Inc. listed therein.
Each of Activant Solutions Holdings Inc.'s officers has entered into Activant
Solutions Holdings Inc.'s standard Employee Confidentiality, Nondisclosure,
Intellectual Property, Nonsolicitation and Noncompetition Agreement.
Stockholders Agreement, dated as of May 4, 2006, by and among Lone Star Holding
Corp., a Delaware corporation, Lone Star Merger Corp., and each of the
following: (a) Hellman & Friedman Capital Partners V, L.P., a Delaware limited
partnership, Hellman & Friedman Capital Partners V (Parallel), L.P., a Delaware
limited partnership, and Hellman & Friedman Capital Associates V, LLC, a
Delaware limited liability company; (b) Thoma Cressey Fund VII, L.P., a Delaware
limited partnership, Thoma Cressey Friends Fund VII, L.P., a Delaware limited
partnership and Thoma Cressey Fund VIII, L.P., a Delaware limited partnership;
(c) JMI Equity Fund V, L.P., a Delaware limited partnership, and JMI Equity Fund
V (AI), L.P., a Delaware limited partnership, (d) the other signatories thereto,
and (e) any other Person who becomes a party thereto pursuant to ARTICLE IX
therein.
Subscription Agreement, dated as of May 2, 2006, by and among Lone Star Holding,
a Delaware corporation, Lone Star Merger Corp., a Delaware corporation, and each
of the investors listed on Schedule I thereto.
Activant Solutions Holdings Inc. has approved a cash incentive plan providing
for payment of incentive bonuses in an aggregate amount of $16,900,000 to
certain employees of Activant Solutions Holdings Inc. and Activant Solutions
Inc. in connection with consummation of the merger with Lone Star Merger Corp.
 
 
 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

19

Schedule 7.09
 
Existing Restrictions
 
Master Loan and Security Agreement, dated as of March 14, 2001, by and between
Fidelity Leasing (a division of EAB Leasing Corp.) and Triad Systems Financial
Corporation.
 
 
 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

20

Schedule 10.02
 
Administrative Agent's Office, Certain Addresses for Notices
 
 
Information for each Borrower:
 
Activant Solutions Inc.
804 Las Cimas Parkway
Austin (Travis County), Texas 78746
 
 
Attention:        General Counsel
Tel: 512-328-2300
Fax: 512-278- 5223
Website: www.activant.com
 
 
 
 
Information for the Administrative Agent, Swing Line Lender and L/C Issuer:
 
 
Attention:        Mr. Paul O'Leary
Deutsche Bank Trust Company Americas
60 Wall Street
New York, NY 10005
Tel: 212 250-6133
Fax: 212 797-5690
Email: paul.oleary@db.com
 

NEWYORK 7904486 (2K)

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 
[FORM OF] LOAN NOTICE
To:    Deutsche Bank Trust Company Americas, as Administrative Agent
60 Wall Street
New York, NY 10005
Attention: [    ]
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of May 2, 2006 (as amended,
supplemented, restated and/or otherwise modified from time to time, the “Credit
Agreement”), among Activant Group Inc. (f/k/a Lone Star Holding Corp.), Activant
Solutions Inc. (the “Borrower”), the lenders party thereto from time to time
(the “Lenders”), Deutsche Bank Trust Company Americas, as Administrative Agent
(in such capacity, the “Administrative Agent”), Swing Line Lender and an L/C
Issuer, JPMorgan Chase Bank, N.A., as Syndication Agent, and Lehman Commercial
Paper Inc., as Documentation Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
The undersigned Borrower hereby requests (select one):
— A Borrowing of new Loans
— A conversion of Loans from one Type to the other
— A continuation of Eurocurrency Rate Loans
to be made on the terms set forth below:
(A)    
Class of Borrowing (1)    ______________________

 
(B)    
Date of Borrowing,

conversion or continuation
(which is a Business Day)     ______________________
 
(C)    
Principal amount        ______________________

 
(D)    
Type of Loan Specify Eurocurrency Rate Loan or Base Rate
Loan.        ______________________

 
(E)    
Interest Period Applicable for Eurocurrency Rate Borrowings/Loans
only.    ______________________

 
 
 
 
 
 
1.    
Revolving Credit Loan, B-1 Term Loan, B-2 Term Loan, B-3 Term Loan, Refinancing
Term Loan of a given Refinancing Series or Extended Term Loan of a given
Extension Series.

 
2.    
Shall be a Business Day at least one Business Day after the date hereof (in the
case of Base Rate Loans) and three Business Days after the date hereof (in the
case of Eurocurrency Rate Loans)

 
3.    
Specify Eurocurrency Rate Loan or Base Rate Loan.

 
4.    
Applicable for Eurocurrency Rate Borrowings/Loans only.

 
5.    
Insert second bracketed language if the Borrowing occurs on any day during the
ten Business Day period immediately preceding the Maturity Date for the
Non-Extended Revolving Credit Commitments.

 
6.    
Insert bracketed language if the Borrower is requesting a Borrowing of new
Loans.

 
 
The above request has been made to the Administrative Agent by telephone at
201-593-2172.
 
[The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Loan Notice and on the date of
the related Borrowing, the conditions to lending specified in [paragraphs (a)
and (b)][paragraphs (a), (b) and (d)] 5 of Section 4.02 of the Credit Agreement
have been satisfied.] 6
ACTIVANT SOLUTIONS INC.,
By: ____________________________        
Name:
Title:
 

NEWYORK 7920073 (2K)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT B

 
 
 
[FORM OF]
SWING LINE LOAN NOTICE
To:    Deutsche Bank Trust Company Americas,
as Swing Line Lender and Administrative Agent
60 Wall Street
New York, NY 10005
Attention: [    ]
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of May 2, 2006 (as amended,
supplemented, restated and/or otherwise modified from time to time, the “Credit
Agreement”), among Activant Group Inc. (f/k/a Lone Star Holding Corp.), Activant
Solutions Inc. (the “Borrower”), the lenders party thereto from time to time
(the “Lenders”), Deutsche Bank Trust Company Americas, as Administrative Agent
(in such capacity, the “Administrative Agent”), Swing Line Lender and an L/C
Issuer, JPMorgan Chase Bank, N.A., as Syndication Agent, and Lehman Commercial
Paper Inc., as Documentation Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The undersigned Borrower hereby gives you notice pursuant to
Section 2.04(b) of the Credit Agreement that it requests a Swing Line Borrowing
under the Credit Agreement, and in that connection sets forth below the terms on
which such Swing Line Borrowing is requested to be made:
(A)    
Principal Amount to be Borrowed (1) ______________________

(B)    
 

(C)    
Date of Borrowing (which is a Business Day)    ______________________

 
The above request has been made to the Swing Line Lender and Administrative
Agent by telephone at (201) 593-2172.
The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Swing Line Loan Notice and on
the date of the related Swing Line Borrowing, the conditions to lending
specified in [paragraphs (a) and (b)][paragraphs (a), (b) and (d)]2 of
Section 4.02 of the Credit Agreement have been satisfied.

NEWYORK 7920069 (2K)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT B

ACTIVANT SOLUTIONS INC.
By:         
Name:
Title:
 
 
 
(1) Shall be a minimum of $100,000.
 
(2) Insert second bracketed language if the Borrowing occurs on any day during
the ten Business Day period immediately preceding the Maturity Date for the
Non-Extended Revolving Credit Commitments.
 

NEWYORK 7920069 (2K)

--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
have the meanings specified in the Credit Agreement, dated as of May 2, 2006 (as
amended, supplemented, restated and/or otherwise modified from time to time, the
“Credit Agreement”), Activant Group Inc. (f/k/a Lone Star Holding Corp.),
Activant Solutions Inc. (the “Borrower”), the lenders party thereto from time to
time (the “Lenders”), Deutsche Bank Trust Company Americas, as Administrative
Agent (in such capacity, the “Administrative Agent”), Swing Line Lender and an
L/C Issuer, JPMorgan Chase Bank as Syndication Agent, and Lehman Commercial
Paper Inc., as Documentation Agent, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including participations in any Letters of Credit or Swing Line Loans included
in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    
Assignor (the “Assignor”):

 
2.    
Assignee (the “Assignee”):

 
Assignee is an Affiliate of: [Name of Lender]
Assignee is an Approved Fund of: [Name of Lender]
3.    
Borrower:

 
4.    
Administrative Agent:

 
5.    
Assigned Interest:


NEWYORK 7920071 (2K)

--------------------------------------------------------------------------------

EXHIBIT E

Facility/Class
Aggregate Amount of Commitment/Loans of all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/ Loans1
Non-Extended Revolving Credit Commitment (and related Revolving Credit Exposure)
$
$
%
Extended Revolving Credit Commitment (and related Revolving Credit Exposure)
$
$
%
B-1 Term Loans
$
$
%
B-2 Term Loans
$
$
%
B-3 Term Loans
$
$
%
 
$
$
%

_________________________
1.    
Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
Effective Date:
 

NEWYORK 7920071 (2K)

--------------------------------------------------------------------------------

EXHIBIT E

The terms set forth in this Assignment and Assumption are hereby agreed to:
[NAME OF ASSIGNOR], as Assignor,
By:             
Name:
Title:
[NAME OF ASSIGNEE], as Assignee,
By:             
Name:
Title:

NEWYORK 7920071 (2K)

--------------------------------------------------------------------------------

EXHIBIT E

[Consented to and]2 Accepted:
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent
By: _________________________         
Name:
Title:
[Consented to:
[PRINCIPAL L/C ISSUER], as L/C Issuer
By: _________________________         
Name:
Title:
 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Swing Line Lender
By: _________________________        
Name:
Title:]]3 
 
ACTIVANT SOLUTIONS INC.,
By:     _________________________    
Name:
Title:] 4 
_________________________
2.    
No consent of the Administrative Agent shall be required for (i) an assignment
to an Agent or an Affiliate of an Agent or (ii) an assignment of a Term Loan to
a Lender, an Affiliate of a Lender or an Approved Fund.

3.    
No consent of any Principal L/C Issuer or the Swing Line Lender shall be
required for (i) an assignment to an Agent or an Affiliate of an Agent or (ii)
an assignment of a Term Loan.

4.    
No consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default under Section
8.01(a), (f) or (g) of the Credit Agreement has occurred and is continuing, any
other assignee.

 

NEWYORK 7920071 (2K)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ANNEX 1

 
CREDIT AGREEMENT 1 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
 
 
1. 1Assignor
. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit
Agreement, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, (iii) the financial condition of
Holdings, the Borrower or any of their Subsidiaries or Affiliates or any other
Person obligated in respect of the Credit Agreement or (iv) the performance or
observance by Holdings, the Borrower or any of their Subsidiaries or Affiliates
or any other Person of any of their obligations under the Credit Agreement.
1. 2Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on any Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 10.15 of the Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Assignor, any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be as effective as delivery of
a

NEWYORK 7920071 (2K)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ANNEX 1

manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be construed in accordance with and governed by the law of
the State of New York.
 
 
 
______________________
1.    
Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein have the meanings specified in the Credit Agreement dated of May
2, 2006 (as amended, supplemented, restated and/or otherwise modified from time
to time, the “Credit Agreement”), among Activant Group Inc. (f/k/a Lone Star
Holding Corp.), Activant Solutions Inc., the lenders party thereto from time to
time (the “Lenders”), Deutsche Bank Trust Company Americas, as Administrative
Agent (in such capacity, the “Administrative Agent”), Swing Line Lender and an
L/C Issuer, JPMorgan Chase Bank, N.A., as Syndication Agent, and Lehman
Commercial Paper Inc., as Documentation Agent.


NEWYORK 7920071 (2K)